 



Exhibit 10.1
EXECUTION COPY
     
 
$280,000,000
AMENDED AND RESTATED CREDIT AGREEMENT
among
GENCORP INC.,
as Borrower,
ITS MATERIAL DOMESTIC SUBSIDIARIES
FROM TIME TO TIME PARTIES HERETO,
as Guarantors,
THE LENDERS PARTIES HERETO,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
Dated as of June 21, 2007
and
WACHOVIA CAPITAL MARKETS, LLC
and
J.P. MORGAN SECURITIES INC.
as Joint Lead Arrangers and Joint Book Runners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page
ARTICLE I DEFINITIONS
    1  
Section 1.1 Defined Terms
    1  
Section 1.2 Other Definitional Provisions
    38  
Section 1.3 Accounting Terms
    39  
Section 1.4 Time References
    39  
Section 1.5 Execution of Documents
    39  
 
       
ARTICLE II THE LOANS; AMOUNT AND TERMS
    40  
Section 2.1 Revolving Loans
    40  
Section 2.2 Revolving Letter of Credit Subfacility
    42  
Section 2.3 Swingline Loan Subfacility
    46  
Section 2.4 Credit-Linked Facility—Term Loan Subfacility
    48  
Section 2.5 Credit-Linked Facility – Letter of Credit Subfacility
    50  
Section 2.6 Credit-Linked Deposits
    55  
Section 2.7 Fees
    56  
Section 2.8 Commitment Reductions
    57  
Section 2.9 Prepayments
    58  
Section 2.10 Default Rate and Payment Dates
    61  
Section 2.11 Conversion Options
    62  
Section 2.12 Computation of Interest and Fees
    62  
Section 2.13 Pro Rata Treatment and Payments
    64  
Section 2.14 Non-Receipt of Funds by the Administrative Agent
    66  
Section 2.15 Inability to Determine Interest Rate
    67  
Section 2.16 Illegality
    68  
Section 2.17 Yield Protection
    68  
Section 2.18 Indemnity
    70  
Section 2.19 Taxes
    70  
Section 2.20 Indemnification; Nature of Issuing Lender’s Duties
    73  
Section 2.21 Replacement of Lenders
    74  
Section 2.22 Incremental Term Loan
    75  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    75  
Section 3.1 Financial Condition
    75  
Section 3.2 No Change
    76  
Section 3.3 Corporate Existence
    76  
Section 3.4 Corporate Power; Authorization; Enforceable Obligations
    76  
Section 3.5 Compliance with Laws; No Conflict; No Default
    77  
Section 3.6 No Material Litigation
    78  
Section 3.7 Investment Company Act.
    78  
Section 3.8 Margin Regulations
    78  
Section 3.9 ERISA
    78  
Section 3.10 Environmental Matters
    79  
Section 3.11 Use of Proceeds
    80  
Section 3.12 Subsidiaries
    80  

i



--------------------------------------------------------------------------------



 



                Page
Section 3.13 Ownership
    80  
Section 3.14 Indebtedness
    81  
Section 3.15 Taxes
    81  
Section 3.16 Intellectual Property Rights
    81  
Section 3.17 Solvency
    82  
Section 3.18 Investments
    82  
Section 3.19 Location of Collateral
    82  
Section 3.20 No Burdensome Restrictions
    82  
Section 3.21 Brokers’ Fees
    82  
Section 3.22 Labor Matters
    83  
Section 3.23 Accuracy and Completeness of Information
    83  
Section 3.24 Material Contracts
    83  
Section 3.25 Insurance
    83  
Section 3.26 Security Documents
    83  
Section 3.27 Regulation H
    84  
Section 3.28 Classification of Senior Indebtedness
    84  
Section 3.29 Anti-Terrorism Laws
    84  
Section 3.30 Compliance with OFAC Rules and Regulations
    84  
Section 3.31 Compliance with FCPA
    84  
 
       
ARTICLE IV CONDITIONS PRECEDENT
    85  
Section 4.1 Conditions to Closing Date
    85  
Section 4.2 Conditions to All Extensions of Credit
    90  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    91  
Section 5.1 Financial Statements
    91  
Section 5.2 Certificates; Other Information
    93  
Section 5.3 Payment of Taxes; Other Obligations; Performance of Certain Other
Agreements
    94  
Section 5.4 Conduct of Business and Maintenance of Existence
    95  
Section 5.5 Maintenance of Property; Insurance
    95  
Section 5.6 Inspection of Property; Books and Records; Discussions
    96  
Section 5.7 Notices
    96  
Section 5.8 Environmental Laws
    97  
Section 5.9 Financial Covenants
    98  
Section 5.10 Additional Guarantors
    99  
Section 5.11 Compliance with Law
    99  
Section 5.12 Pledged Assets
    99  
Section 5.13 Covenants Regarding Patents, Trademarks and Copyrights
    100  
Section 5.14 Landlord Waivers
    102  
Section 5.15 Further Assurances
    102  
Section 5.16 Permitted Real Estate Entities
    103  
 
       
ARTICLE VI NEGATIVE COVENANTS
    104  
Section 6.1 Indebtedness
    104  
Section 6.2 Liens
    107  
Section 6.3 Nature of Business
    107  
Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.
    107  

ii



--------------------------------------------------------------------------------



 



                Page
Section 6.5 Advances, Investments and Loans
    109  
Section 6.6 Transactions with Affiliates
    109  
Section 6.7 Ownership of Subsidiaries; Restrictions
    109  
Section 6.8 Fiscal Year; Organizational Documents; Material Contracts;
Accounting Policies
    110  
Section 6.9 Limitation on Restricted Actions and Impediments to Foreclosure
    110  
Section 6.10 Restricted Payments
    111  
Section 6.11 Amendment of Subordinated Dabt
    112  
Section 6.12 Sale Leasebacks
    112  
Section 6.13 No Further Negative Pledges
    112  
Section 6.14 Accounts
    112  
 
       
ARTICLE VII EVENTS OF DEFAULT
    113  
Section 7.1 Events of Default
    113  
Section 7.2 Acceleration; Remedies
    116  
 
       
ARTICLE VIII THE ADMINISTRATIVE AGENT
    117  
Section 8.1 Appointment and Authority
    117  
Section 8.2 Nature of Duties
    117  
Section 8.3 Exculpatory Provisions
    117  
Section 8.4 Reliance by Administrative Agent
    118  
Section 8.5 Notice of Default
    119  
Section 8.6 Non-Reliance on Administrative Agent and Other Lenders
    119  
Section 8.7 Indemnification
    119  
Section 8.8 Administrative Agent in Its Individual Capacity
    120  
Section 8.9 Successor Administrative Agent
    120  
Section 8.10 Collateral and Guaranty Matters
    121  
 
       
ARTICLE IX MISCELLANEOUS
    121  
Section 9.1 Amendments, Waivers and Release of Collateral
    122  
Section 9.2 Notices
    124  
Section 9.3 No Waiver; Cumulative Remedies
    126  
Section 9.4 Survival of Representations and Warranties
    126  
Section 9.5 Payment of Expenses and Taxes; Indemnity
    126  
Section 9.6 Successors and Assigns; Participations; Purchasing Lenders
    128  
Section 9.7 Right of Set-off; Sharing of Payments
    131  
Section 9.8 Table of Contents and Section Headings
    133  
Section 9.9 Counterparts
    133  
Section 9.10 Integration; Effectiveness; Continuing Agreement
    133  
Section 9.11 Severability
    134  
Section 9.12 Governing Law
    134  
Section 9.13 Consent to Jurisdiction and Service of Process
    135  
Section 9.14 Confidentiality
    135  
Section 9.15 Acknowledgments
    136  
Section 9.16 Waivers of Jury Trial; Waiver of Consequential Damages
    137  
Section 9.17 Patriot Act Notice
    137  
 
       
ARTICLE X GUARANTY
    137  
Section 10.1 The Guaranty
    137  

iii



--------------------------------------------------------------------------------



 



                Page
Section 10.2 Bankruptcy
    138  
Section 10.3 Nature of Liability
    138  
Section 10.4 Independent Obligation
    139  
Section 10.5 Authorization
    139  
Section 10.6 Reliance
    139  
Section 10.7 Waiver
    139  
Section 10.8 Limitation on Enforcement
    141  
Section 10.9 Confirmation of Payment
    141  

iv



--------------------------------------------------------------------------------



 



     
Schedules
   
Schedule 1.1(a)
  Account Designation Letter
Schedule 1.1(b)
  Investments
Schedule 1.1(c)
  Liens
Schedule 1.1(d)
  Existing Letters of Credit
Schedule 1.1(e)
  Mortgaged Properties
Schedule 1.1(f)
  Contributed Real Properties
Schedule 1.1(g)
  Litigation
Schedule 1.1(h)
  Discontinued Operations
Schedule 2.1(b)(i)
  Form of Notice of Borrowing
Schedule 2.1(e)
  Form of Revolving Note
Schedule 2.2(d)
  Form of Term Loan Note
Schedule 2.3(d)
  Form of Swingline Note
Schedule 2.5(j)
  Form of Credit-Linked Note
Schedule 2.11
  Form of Notice of Conversion/Extension
Schedule 3.12
  Subsidiaries
Schedule 3.16
  Intellectual Property
Schedule 3.19(a)
  Location of Real Property
Schedule 3.19(b)
  Location of Collateral
Schedule 3.19(c)
  Chief Executive Offices; Jurisdictions of Organization and Qualification
Schedule 3.22
  Labor Matters
Schedule 3.24
  Material Contracts
Schedule 3.25
  Insurance
Schedule 4.1(b)
  Form of Secretary’s Certificate
Schedule 4.1(g)
  Form of Solvency Certificate
Schedule 4.1(s)
  Form of Patriot Act Certificate
Schedule 5.2(b)
  Form of Officer’s Compliance Certificate
Schedule 5.10
  Form of Joinder Agreement
Schedule 6.1(b)
  Indebtedness
Schedule 9.2
  Lenders’ Lending Offices
Schedule 9.6(c)
  Form of Assignment and Assumption

v



--------------------------------------------------------------------------------



 



     AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 21, 2007, among
GENCORP INC., an Ohio corporation (the “Borrower”), each of those Material
Domestic Subsidiaries of the Borrower identified as a “Guarantor” on the
signature pages hereto and such other Material Domestic Subsidiaries of the
Borrower as may from time to time become a party hereto (collectively the
“Guarantors” and individually a “Guarantor”), the several banks and other
financial institutions from time to time parties to this Credit Agreement
(collectively the “Lenders” and individually a “Lender”), and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Lenders hereunder (in such capacity, the “Administrative Agent” or the
“Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the
existing lenders are parties to that certain Credit Agreement, dated December 6,
2004 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”); and
     WHEREAS, the Borrower and the Guarantors desire to amend the Existing
Credit Agreement as set forth herein and to restate the Existing Credit
Agreement in its entirety to read as follows; and
     WHEREAS, the Borrower has requested that the Lenders make loans and other
financial accommodations to the Borrower in the amount of up to $280,000,000, as
more particularly described herein; and
     WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrower on the terms and conditions contained herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Defined Terms.
     As used in this Credit Agreement, terms defined in the preamble to this
Credit Agreement have the meanings therein indicated, and the following terms
have the following meanings:
     “9.50% Senior Subordinated Notes” shall mean, collectively, those certain
9.50% unsecured senior subordinated notes due 2013 issued by the Borrower, as
the same may be

 



--------------------------------------------------------------------------------



 



amended, restated, supplemented or otherwise modified from time to time as
permitted hereunder.
     “4.00% Convertible Notes” shall mean, collectively, those certain 4.00%
unsecured convertible subordinated notes due January 2024 issued by the
Borrower, as the same may be amended, restated, supplemented or otherwise
modified from time to time as permitted hereunder.
     “2.25% Convertible Notes” shall mean, collectively, those certain 2.25%
unsecured convertible subordinated notes due November 2024 issued by the
Borrower, as the same may be amended, restated, supplemented or otherwise
modified from time to time as permitted hereunder.
     “ABR Default Rate” shall mean, as of any date of determination, the
Alternate Base Rate plus the Applicable Percentage with respect to Alternate
Base Rate Loans on such date plus 2%.
     “Account Designation Letter” shall mean the Notice of Account Designation
Letter dated the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Schedule 1.1(a).
     “Additional Credit Party” shall mean each Person that becomes a Guarantor
by execution of a Joinder Agreement or other guaranty agreement in accordance
with Section 5.10.
     “Administrative Agent” or “Agent” shall have the meaning set forth in the
first paragraph of this Credit Agreement and any successors in such capacity.
     “Administrative Questionnaire” shall mean an Administrative Questionnaire
in a form supplied by the Administrative Agent.
     “Aerojet” means Aerojet — General Corporation, an Ohio corporation.
     “Affiliate” shall mean, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agreement” or “Credit Agreement” shall mean this Amended and Restated
Credit Agreement, as amended, restated, amended and restated, modified,
supplemented, extended, replaced or increased from time to time in accordance
with its terms.
     “Alternate Base Rate” shall mean, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. For purposes hereof:
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced or otherwise identified from time to time by Wachovia at its principal
office in Charlotte, North Carolina as its prime rate. The parties hereto
acknowledge that the rate announced publicly by Wachovia as its Prime Rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks; and “Federal

2



--------------------------------------------------------------------------------



 



Funds Effective Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published on the next succeeding Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it. If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) that it is unable to ascertain the
Federal Funds Effective Rate, for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition, as appropriate, until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the opening of business on the date of such
change.
     “Alternate Base Rate Loans” shall mean Loans that bear interest at an
interest rate based on the Alternate Base Rate.
     “Applicable Percentage” shall mean, for any day, the rate per annum set
forth below opposite the applicable Level then in effect, it being understood
that the Applicable Percentage for (a) the Commitment Fee shall be the
percentage set forth under the column titled “Commitment Fee”, (b) Revolving
Loans and Term Loans that are Alternate Base Rate Loans shall be the percentage
set forth under the column titled “Base Rate Margin” as applicable,
(c) Revolving Loans and Term Loans that are LIBOR Rate Loans shall be the
percentage set forth under the column titled “LIBOR Margin” as applicable and
(d) the Revolving LOC Commitment Fee shall be the percentage set forth under the
column titled “LIBOR Margin” and “Revolving Loans and Revolving LOC Commitment
Fee”:

                                                                      LIBOR
Margin                             Revolving Loans and             Base Rate
Margin               Commitment     Revolving LOC     Term     Revolving        
Level   Leverage Ratio   Fee     Commitment Fee     Loans     Loans     Term
Loans  
I
  > 4.00 to 1.0     0.50 %     2.25 %     2.25 %     1.25 %     1.25 %
II
  < 4.00 to 1.0 but >                                        
 
  3.50 to 1.0     0.375 %     2.00 %     2.25 %     1.00 %     1.25 %
III
  < 3.50 to 1.0 but >                                        
 
  3.00 to 1.0     0.375 %     1.75 %     2.25 %     0.75 %     1.25 %
IV
  < 3.00 to 1.0     0.30 %     1.50 %     2.25 %     0.50 %     1.25 %

     The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Credit Parties the quarterly
financial information (in the case of the first three fiscal

3



--------------------------------------------------------------------------------



 



quarters of the Borrower), the annual financial information (in the case of the
fourth fiscal quarter of the Borrower) and the certifications required to be
delivered to the Administrative Agent and the Lenders in accordance with the
provisions of Sections 5.1(a), 5.1(b) and 5.2(b) (each an “Interest
Determination Date”). Such Applicable Percentage shall be effective from such
Interest Determination Date until the next such Interest Determination Date.
After the Closing Date, if the Credit Parties shall fail to provide any of the
financial information or certifications in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(b), in addition to the default rate of interest
that may be charged pursuant to Section 2.10(b), the Applicable Percentage
shall, on the date five (5) Business Days after the date by which the Credit
Parties were so required to provide such financial information or certifications
to the Administrative Agent and the Lenders, be based on Level I until such time
as such information or certifications are provided, whereupon the Level shall be
determined by the then current Leverage Ratio. Notwithstanding the foregoing,
the Applicable Percentage shall be at Level I above for the first two fiscal
quarters ending after the Closing Date. In the event that any financial
statement or certification delivered pursuant to Section 5.1 is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage for any
period (an “Applicable Period”) than the Applicable Percentage applied for such
Applicable Period, then the Borrower shall immediately (i) deliver to the
Administrative Agent a corrected compliance certificate for such Applicable
Period, (ii) determine the Applicable Percentage for such Applicable Period
based upon the corrected compliance certificate, and (iii) immediately pay to
the Administrative Agent the accrued additional interest owing as a result of
such increased Applicable Percentage for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with
Section 2.13. It is acknowledged and agreed that nothing contained herein shall
limit the rights of the Administrative Agent and the Lenders under the Credit
Documents, including their rights under Sections 2.10 and 7.1 and other of their
respective rights under this Agreement.
     “Appraised Value” shall mean, with respect to any real property of a Credit
Party, the appraised value of such real property set forth in the most recent
appraisal with respect to such real property that is prepared by an appraiser
reasonably acceptable to, and delivered to, the Administrative Agent (including
any new appraisal required by the Administrative Agent in its reasonable
discretion to determine compliance with the Loan to Value Test); provided that
the methodology used in such appraisal in determining the appraised value shall
be reasonably acceptable to the Administrative Agent.
     “Approved Fund” shall mean, with respect to any Lender or other Person who
invests in commercial bank loans in the ordinary course, any other fund or trust
or entity that invests in commercial bank loans in the ordinary course and is
advised or managed by such Lender, by an Affiliate of such Lender or other
Persons or the same investment advisor as such Lender or by an Affiliate of such
Lender or investment advisor.
     “Arrangers” shall mean Wachovia Capital Markets, LLC and J.P. Morgan
Securities Inc., together with their respective successors and assigns.
     “Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a Joint Venture)

4



--------------------------------------------------------------------------------



 



of the Borrower or any Subsidiary (other than a Permitted Real Estate Entity),
whether by sale, lease, transfer or otherwise. The term “Asset Disposition”
shall not include (i) the sale, lease or transfer of assets permitted by
subsections 6.4(a)(i) through (xiii), or (ii) any Equity Issuance.
     “Assignment and Assumption” shall mean an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by the definition of Eligible Assignee and Section 9.6), and
accepted by the Administrative Agent, in substantially the form of
Schedule 9.6(c) or any other form approved by the Administrative Agent.
     “Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
     “Bankruptcy Event” shall mean any of the events described in
Section 7.1(f), after giving effect to any cure period described therein.
     “Borrower” shall have the meaning set forth in the first paragraph of this
Credit Agreement.
     “Borrowing Date” shall mean, in respect of any Loan, the date such Loan is
made.
     “Business” shall have the meaning set forth in Section 3.10.
     “Business Day” shall mean a day other than a Saturday, Sunday or other day
on which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.
     “Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.
     “Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.
     “Capital Stock” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
     “Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that

5



--------------------------------------------------------------------------------



 



the full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than twelve (12) months from the date of
acquisition (“Government Obligations”), (b) Dollar denominated (or foreign
currency fully hedged to the Dollar) time deposits, certificates of deposit,
Eurodollar time deposits and Eurodollar certificates of deposit of (i) any
domestic commercial bank of recognized standing having capital and surplus in
excess of $250,000,000 or (ii) any bank whose short-term commercial paper rating
from S&P is at least A-1 or the equivalent thereof or from Moody’s is at least
P-1 or the equivalent thereof (any such bank being an “Approved Bank”), in each
case with maturities of not more than 364 days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six (6) months of the date of acquisition, (d) repurchase
agreements with a bank or trust company (including a Lender) or a recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States of
America, (e) obligations of any State of the United States or any political
subdivision thereof for the payment of the principal and redemption price of and
interest on which there shall have been irrevocably deposited Government
Obligations maturing as to principal and interest at times and in amounts
sufficient to provide such payment, (f) auction preferred stock rated in the
highest short-term credit rating category by S&P or Moody’s and (g) Investments
in money market and tax-exempt mutual funds that (i) comply with SEC
Regulation 2a-7 and (ii) invest substantially all their assets in securities of
the types described in clauses (a) through (f) above.
     “Change in Law” shall mean the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
     “Change of Control” shall mean at any time the occurrence of one or more of
the following events: (a) any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Exchange Act), is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person shall be deemed to have “beneficial ownership” of all securities that
such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 30%
or more of the then outstanding Voting Securities of the Borrower; or (b) the
replacement of a majority of the Board of Directors of the Borrower over a
two-year period from the directors who constituted the Board of Directors at the
beginning of such period, and such replacement shall not have been approved by a
vote of at least a majority of the Board of Directors of the Borrower then still
in office who either were members of such Board of Directors at the beginning of
such period or whose election as a member of such Board of Directors was
previously so approved.
     “Closing Date” shall mean the date of this Credit Agreement.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

6



--------------------------------------------------------------------------------



 



     “Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents and
any other collateral that may from time to time secure the Credit Party
Obligations.
     “Commitment” shall mean the Revolving Commitment, the Revolving LOC
Commitment, the Swingline Commitment and the Credit-Linked Commitment,
individually or collectively, as appropriate.
     “Commitment Percentage” shall mean the Revolving Commitment Percentage
and/or the Credit-Linked Commitment Percentage, as appropriate.
     “Commonly Controlled Entity” shall mean an entity, whether or not
incorporated, which is under common control with the Borrower, a Subsidiary or a
Permitted Real Estate Entity within the meaning of Section 4001 of ERISA or is
part of a group which includes the Borrower, a Subsidiary or a Permitted Real
Estate Entity and which is treated as a single employer under Section 414 of the
Code.
     “Consolidated” shall mean, when used with reference to financial statements
or financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP; provided, however, with respect to financial
statement items of any Permitted Real Estate Entity that is a Guarantor that is
not consolidated with the Borrower for purposes of the Borrower’s financial
statements, only the Borrower’s direct or indirect percentage ownership interest
in such financial statement items of such Permitted Real Estate Entity or Person
shall be included. For the avoidance of doubt, financial statement items of any
Permitted Real Estate Entity that is not a Guarantor shall not be included in
the Borrower’s Consolidated financial statements.
     “Consolidated EBITDAP” shall mean, as of any date of determination for the
four quarter period ending on such date and without duplication,
     (a) the net income or net loss (excluding (i) extraordinary losses and
gains, (ii) gains or losses from any sale of a division or line of business,
(iii) all Non-Cash and Other Adjustments and (iv) all expenses reflected as a
restructuring item, an unusual item, or the cumulative effect of a change in
accounting principle in the public financial statements of the Borrower) of the
Borrower and its Subsidiaries on a Consolidated basis for such period (the
“Consolidated Net Income”), plus
     (b) the sum of the following (without duplication) to the extent deducted
in calculating Consolidated Net Income:
     (i) Consolidated Interest Expense for such period;
     (ii) tax expense (including, without limitation, any federal, state, local
and foreign income (or equivalent) taxes) of the Borrower and its Subsidiaries
for such period;

7



--------------------------------------------------------------------------------



 



     (iii) depreciation and amortization for such period;
     (iv) non-cash pension plan expenses for such period;
     (v) non-cash expenses related to contributions by the Borrower or any
Subsidiary to 401(k) employee retirement plans and non-cash expenses related to
Capital Stock grants by the Borrower or any Subsidiary to officers and employees
of the Borrower and its Subsidiaries;
     (vi) (i) financing fees and expenses paid or accrued in connection with the
Transactions or any other debt or equity issuance during such period and (ii)
charges associated with any unamortized fees and expenses associated with prior
financings now affected by the Transactions or any other debt or equity
issuance; and
     (vii) charges related to legal matters involving the Credit Parties and
their respective Subsidiaries with respect to pending or threatened litigation
described on Schedule 1.1(g) in an amount not to exceed $30,000,000, minus
     (c) the following (without duplication): (i) cash charges described in
Non-Cash and Other Adjustments to the extent such cash charges were added back
to Consolidated Net Income in calculating Consolidated EBITDAP for a prior
period after the Closing Date, (ii) cash contributions to pension plans during
such period to the extent not already included in the calculation of
Consolidated Net Income and (iii) non-cash pension plan income for such period.
Further, (1) for any four-quarter period, Consolidated EBITDAP shall be
calculated on a pro forma basis to exclude the effects of any operations or line
of business discontinued as of the Closing Date and as described on
Schedule 1.1(h) and (2) for any four-quarter period ending on or after the
closing date of any Permitted Acquisition, Consolidated EBITDAP shall be
calculated on a pro forma basis assuming the consummation of such Permitted
Acquisition as of the first day of such period.
     “Consolidated Funded Debt” shall mean, on any date of calculation, Funded
Debt of the Borrower and its Subsidiaries on a Consolidated basis.
     “Consolidated Interest Expense” shall mean, as of any date of determination
for the four quarter period ending on such date, all interest expense (excluding
amortization of debt discount and premium, but including the interest component
under Capital Leases) for such period of the Borrower and its Subsidiaries on a
Consolidated basis. Notwithstanding the foregoing, for purposes of calculating
Consolidated Interest Expense for the fiscal quarters ending August 31, 2007,
November 30, 2007 and February 29, 2008, Consolidated Interest Expense shall be
annualized during such fiscal quarters such that (i) for the calculation of
Consolidated Interest Expense as of August 31, 2007, Consolidated Interest
Expense for the fiscal quarter then ending will be multiplied by four (4),
(ii) for the calculation of Consolidated Interest Expense as of November 30,
2007, Consolidated Interest Expense for the two fiscal quarter period then
ending will be multiplied by two (2) and (iii) for the calculation of
Consolidated Interest Expense as of

8



--------------------------------------------------------------------------------



 



February 29, 2008, Consolidated Interest Expense for the three fiscal quarter
period then ending will be multiplied by one and one-third (1 1/3).
     “Consolidated Scheduled Debt Payments” shall mean, as of any date of
determination for the four quarter period ending on such date, the sum of all
scheduled payments of principal on Consolidated Funded Debt for such period
(including the principal component of payments due on Capital Leases during the
applicable period ending on such date); it being understood that scheduled
payments of principal on Consolidated Funded Debt shall not include optional
prepayments or the mandatory prepayments required pursuant to Section 2.9.
Notwithstanding the foregoing, for purposes of calculating Consolidated
Scheduled Debt Payments for the fiscal quarters ending August 31, 2007,
November 30, 2007 and February 29, 2008, Consolidated Scheduled Debt Payments
shall be annualized during such fiscal quarters such that (i) for the
calculation of Consolidated Scheduled Debt Payments as of August 31, 2007,
Consolidated Scheduled Debt Payments for the fiscal quarter then ending will be
multiplied by four (4), (ii) for the calculation of Consolidated Scheduled Debt
Payments as of November 30, 2007, Consolidated Scheduled Debt Payments for the
two fiscal quarter period then ending will be multiplied by two (2) and
(iii) for the calculation of Consolidated Scheduled Debt Payments as of
February 29, 2008, Consolidated Scheduled Debt Payments for the three fiscal
quarter period then ending will be multiplied by one and one-third (1 1/3).
     “Consolidated Total Assets” shall mean, with respect to any Person, the
book value, determined on a consolidated basis in accordance with GAAP, of all
assets of such Person and its Subsidiaries.
     “Consolidated Working Capital” shall mean, as of any date of determination,
the excess of (a) current assets (excluding cash and Cash Equivalents) of the
Borrower and its Subsidiaries on a Consolidated basis at such time less
(b) current liabilities (excluding current maturities of long term debt) of the
Borrower and its Subsidiaries on a Consolidated basis at such time, all as
determined in accordance with GAAP.
     “Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.
     “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Copyright Act” shall have the meaning set forth in Section 3.16.
     “Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement.

9



--------------------------------------------------------------------------------



 



     “Copyrights” shall mean all copyrights of the Credit Parties and their
Subsidiaries in all works, now existing or hereafter created or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Copyright Office or in any similar
office or agency of the United States, any state thereof or any other country or
any political subdivision thereof, or otherwise, including, without limitation,
any thereof referred to in Schedule 3.16 and all renewals thereof.
     “Credit Documents” shall mean this Credit Agreement, each of the Notes, any
Joinder Agreement, the Letters of Credit, the LOC Documents and the Security
Documents and all other agreements, documents, certificates and instruments
delivered to the Administrative Agent or any Lender by any Credit Party in
connection therewith (other than any agreement, document, certificate or
instrument related to a Hedging Agreement).
     “Credit-Linked Account” shall mean the account established and maintained
by the Administrative Agent in its name and under its sole dominion and control,
designated as the “Wachovia Bank, National Association, as Administrative
Agent—GenCorp. Inc. Credit Linked Account” that shall be used solely for the
purposes set forth in Sections 2.6(b).
     “Credit-Linked Commitment” shall mean, with respect to each Credit-Linked
Lender, the sum of such Credit-Linked Lender’s Credit-Linked LOC Commitment and
Term Loan Commitment.
     “Credit-Linked Commitment Percentage” shall mean, for each Credit-Linked
Lender, the percentage identified as its Credit-Linked Commitment Percentage in
its Lender Commitment Letter or in the Register, as such percentage may be
modified in connection with any assignment made in accordance with the
provisions of Section 9.6(c).
     “Credit-Linked Commitment Period” shall mean, with respect to Credit-Linked
Letters of Credit, the period from and including the Closing Date to but
excluding the date that is ten (10) days prior to the Credit-Linked Maturity
Date.
     “Credit-Linked Committed Amount” shall mean the Term Loan Committed Amount
plus the Credit-Linked LOC Committed Amount.
     “Credit-Linked Deposit” shall mean, with respect to any Credit-Linked
Lender, such Credit-Linked Lender’s funded Credit-Linked Participation in the
Credit-Linked LOC Committed Amount and all Credit-Linked Letters of Credit
issued thereunder, which funded Credit-Linked Participation shall be in an
amount equal to such Credit-Linked Lender’s Credit-Linked LOC Commitment and
shall be deposited into the Credit-Linked Account on the Closing Date (or on the
date such Person becomes a Credit-Linked Lender) in accordance with the terms of
Section 2.6(a).
     “Credit-Linked Interest” shall have the meaning set forth in
Section 2.5(k).
     “Credit-Linked Issuing Lender” shall mean, with respect to any
Credit-Linked Letter of Credit, the Administrative Agent or such other Lender as
requested by the Borrower and

10



--------------------------------------------------------------------------------



 



approved by the Administrative Agent, or any other Person that was the
Administrative Agent or a Lender at the time it issued such Credit-Linked Letter
of Credit but has ceased to be the Administrative Agent or a Lender under this
Credit Agreement.
     “Credit-Linked Lenders” shall mean, as of any date of determination, the
Lenders that hold a Credit-Linked Commitment on such date.
     “Credit-Linked Letters of Credit” shall mean (a) any letter of credit
issued by the Credit-Linked Issuing Lender from and after the Closing Date
pursuant to Section 2.5(a), and (b) any Existing Letter of Credit, in each case
as such letter of credit may be amended, modified, extended, renewed or replaced
from time to time.
     “Credit-Linked LOC Commitment” shall mean the commitment of the
Credit-Linked Issuing Lender to issue Credit-Linked Letters of Credit and with
respect to each Credit-Linked Lender, the commitment of such Credit-Linked
Lender to purchase its Credit-Linked Participation in the Credit-Linked Letters
of Credit up to such Credit-Linked Lender’s Credit-Linked Commitment Percentage
of the Credit-Linked LOC Committed Amount as specified in its Lender Commitment
Letter or in the Register, as such amount may be reduced from time to time in
accordance with the provisions hereof.
     “Credit-Linked LOC Committed Amount” shall have the meaning set forth in
Section 2.5(a).
     “Credit-Linked LOC Fronting Fee” shall have the meaning set forth in
Section 2.7(c).
     “Credit-Linked LOC Obligations” shall mean, at any time, the sum of (i) the
maximum amount which is, or at any time thereafter may become, available to be
drawn under Credit-Linked Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referred to in such Credit-Linked
Letters of Credit plus (ii) the aggregate amount of all drawings under
Credit-Linked Letters of Credit honored by the Credit-Linked Issuing Lender but
not theretofore reimbursed.
     “Credit-Linked Maturity Date” shall mean April 30, 2013.
     “Credit-Linked Note” shall mean the promissory notes of the Borrower in
favor of each Credit-Linked Issuing Lender evidencing the Borrower’s obligation
to reimburse such Credit-Linked Issuing Lender for draws under Credit-Linked
Letters of Credit provided by such Credit-Linked Issuing Lender pursuant to
Section 2.5, as such promissory note may be amended, modified, restated, amended
and restated, supplemented, extended, renewed or replaced from time to time.
     “Credit-Linked Participation” shall have the meaning set forth in
Section 2.5(c).
     “Credit-Linked Purchase” shall have the meaning set forth in
Section 2.5(d).
     “Credit Party” shall mean any of the Borrower or the Guarantors.

11



--------------------------------------------------------------------------------



 



     “Credit Party Obligations” shall mean, without duplication, (a) all of the
obligations, indebtedness and liabilities of the Credit Parties to the Lenders
(including the Issuing Lenders) and the Administrative Agent, whenever arising,
under this Credit Agreement, the Notes or any of the other Credit Documents,
including principal, interest, fees, reimbursements and indemnification
obligations and other amounts (including, but not limited to, any interest
accruing after the occurrence of a filing of a petition of bankruptcy under the
Bankruptcy Code with respect to any Credit Party, regardless of whether such
interest is an allowed claim under the Bankruptcy Code) and (b) solely for
purposes of the Security Documents and the Guaranty, all liabilities and
obligations, whenever arising, owing from any Credit Party or any of their
Subsidiaries to any Hedging Agreement Provider arising under any Secured Hedging
Agreement.
     “Customary Permitted Liens” shall mean:
     (a) Liens for taxes not yet due and payable or which are being contested in
good faith by appropriate proceedings diligently pursued; provided that (i) any
proceedings commenced for the enforcement of such Liens shall have been stayed
or suspended within 30 days of the commencement thereof and (ii) provision for
the payment of all such taxes known to such Person has been made on the books of
such Person to the extent required by GAAP;
     (b) mechanic’s, processor’s, materialman’s, carrier’s, warehousemen’s,
landlord’s and similar Liens (including statutory and common law landlord’s
liens under leases to which any Credit Party or any Subsidiary is a party)
arising by operation of law and arising in the ordinary course of business and
securing obligations of such Person that are not overdue for a period of more
than ninety (90) days or are being contested in good faith by appropriate
proceedings diligently pursued; provided that (i) any proceedings commenced for
the enforcement of such Liens shall have been stayed or suspended within thirty
(30) days of the commencement thereof and (ii) provision for the payment of such
Liens has been made on the books of such Person to the extent required by GAAP;
     (c) Liens arising in connection with worker’s compensation, unemployment
insurance, old age pensions and social security benefits which are not overdue
or are being contested in good faith by appropriate proceedings diligently
pursued; provided that (i) any proceedings commenced for the enforcement of such
Liens shall have been stayed or suspended within 30 days of the commencement
thereof and (ii) provision for the payment of such Liens has been made on the
books of such Person to the extent required by GAAP;
     (d) Liens (i) incurred or deposits made in the ordinary course of business
to secure the performance of bids, tenders, statutory obligations, fee and
expense arrangements with trustees and fiscal agents (exclusive of obligations
incurred in connection with the borrowing of money or the payment of the
deferred purchase price of property) and customary deposits granted in the
ordinary course of business under operating leases and (ii) securing surety,
indemnity, performance, appeal and release bonds; provided that (A) full
provision for the payment of all such obligations has been made on the books of
such Person to the extent required by GAAP and (B) the aggregate amount of all
such obligations does not exceed $1,000,000 at any time outstanding;

12



--------------------------------------------------------------------------------



 



     (e) Permitted Real Property Encumbrances;
     (f) attachment, judgment or other similar Liens arising in connection with
court or arbitration proceedings involving individually and in the aggregate
liability of $1,000,000 or less at any one time; provided the same are
discharged, or that execution or enforcement thereof is stayed pending appeal,
within thirty (30) days or, in the case of any stay of execution or enforcement
pending appeal, within such lesser time during which such appeal may be taken;
     (g) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower or any of its Subsidiaries and any
interest or title of a lessor under any lease permitted by this Credit Agreement
or the Security Documents;
     (h) customary rights of set off, revocation, refund or chargeback under
deposit agreements or under the UCC of banks or other financial institutions
where the Borrower or any of its Subsidiaries maintains deposits in the ordinary
course of business permitted by this Credit Agreement;
     (i) landlord’s Liens arising by contract in the ordinary course of business
and secured by assets at the applicable leased property in an amount not to
exceed $500,000 in the aggregate; and
     (j) Environmental Liens, to the extent that (i) any proceedings commenced
for the enforcement of such Liens shall have been suspended or are being
contested in good faith, (ii) provision for all liability and damages that are
the subject of said Environmental Liens has been made on the books of such
Person to the extent required by GAAP and (iii) such Liens do not relate to
obligations exceeding $5,000,000 in the aggregate at any one time.
     “Debt Issuance” shall mean the issuance of any Indebtedness by the Credit
Parties or any of their Subsidiaries (other than a Permitted Real Estate
Entity), but excluding any Equity Issuance or any Indebtedness of the Credit
Parties and their Subsidiaries permitted to be incurred pursuant to Section 6.1
hereof (other than Section 6.1(j)).
     “Default” shall mean any of the events specified in Section 7.1, whether or
not any requirement for the giving of notice or the lapse of time, or both, or
any other condition, has been satisfied.
     “Defaulting Lender” shall mean, at any time, any Lender that at such time
(a) has failed to make a Loan or fund its portion of the Credit-Linked Deposit
required pursuant to the terms of this Credit Agreement, including the funding
of a Revolving Participation Interest or a Credit-Linked Participation in
accordance with the terms hereof and such default remains uncured, (b) has
failed to pay to the Administrative Agent or any Lender an amount owed by such
Lender pursuant to the terms of this Credit Agreement and such default remains
uncured, or (c) has been deemed insolvent or has become subject to a bankruptcy
or insolvency proceeding or to a receiver, trustee or similar official.

13



--------------------------------------------------------------------------------



 



     “Dollars” and “$” shall mean dollars in lawful currency of the United
States of America.
     “Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office of such Lender at which Alternate Base Rate Loans of such
Lender are to be made.
     “Domestic Subsidiary” shall mean any Subsidiary that is organized and
existing under the laws of the United States or any state or commonwealth
thereof or under the laws of the District of Columbia.
     “Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Commitment, the Issuing Lender, and (iii) unless a Default or an
Event of Default has occurred and is continuing and so long as the primary
syndication of the Loans has been completed as determined by Wachovia, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     “Environmental Laws” shall mean any and all applicable foreign, federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirement of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time be in effect during the term of this
Credit Agreement.
     “Environmental Lien” shall mean a Lien in favor of any Governmental
Authority for (a) any liability under Environmental Laws, or any limitations or
restrictions placed upon any real property owned, leased or operated by the
Borrower or any of its Subsidiaries by any Government Authority or court, or
(b) damages relating to, or costs incurred by such Governmental Authority in
response to, a release or threatened release of Materials of Environmental
Concern into the environment.
     “Equity Issuance” shall mean any issuance by any Credit Party or any
Subsidiary (other than a Permitted Real Estate Entity) to any Person which is
not a Credit Party of (a) shares of its Capital Stock (including, without
limitation, any issuance of shares of its Capital Stock pursuant to the exercise
of options or warrants or pursuant to the conversion of any debt securities to
equity) or (b) warrants or options that are exercisable for shares of its
Capital Stock. The term “Equity Issuance” shall not include (i) any Asset
Disposition, (ii) any Debt Issuance, (iii) any equity issuance as consideration
for a Permitted Acquisition, (iv) any equity issuance of a Permitted Real Estate
Entity, (v) any equity issuance the proceeds of which are used to refinance the
Existing Subordinated Notes as permitted by Section 6.10(c) or (vi) any stock
grants to, or exercise of stock options by, current and former employees or
directors.

14



--------------------------------------------------------------------------------



 



     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.
     “Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.
     “Excess Cash Flow” shall mean, with respect to any fiscal year period of
the Borrower and its Subsidiaries on a Consolidated basis, an amount equal to
(without duplication) (a) cash flow of the Borrower and its Subsidiaries (other
than Permitted Real Estate Entities) provided by or used in operating activities
(as set forth in the Borrower’s audited financial statements for such fiscal
year) minus (b) consolidated capital expenditures made by the Borrower and its
Subsidiaries (other than a Permitted Real Estate Entity) during such period
minus (c) Consolidated Scheduled Debt Payments made during such period minus
(d) the sum of all optional prepayments and mandatory prepayments (to the extent
the proceeds of such mandatory prepayment events are included in cash flow from
operations) of principal on the Term Loan made during such period minus (e) the
sum of all redemptions and prepayments of principal on the Existing Subordinated
Notes (other than prepayments made with proceeds of Indebtedness) made during
such period to the extent permitted by this Credit Agreement minus (f) any cash
expense incurred in connection with any Permitted Acquisition minus (g) to the
extent such proceeds have been included in the determination of cash flow
pursuant to clause (a) above, (i) 50% of the cash proceeds from Permitted Real
Estate Sales during such period and (ii) 100% of the cash proceeds from the sale
of any owned real property of a Permitted Real Estate Entity during such period
(other than any such sale that constitutes a Permitted Real Estate Sale).
     “Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender, any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.19, except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or

15



--------------------------------------------------------------------------------



 



assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.19; provided that any withholding tax
imposed on amounts payable to a Foreign Lender attributable to such Foreign
Lender’s inability to qualify for an exemption from such withholding tax as a
result of the structure of the credit-linked facility set forth in Sections 2.4
and 2.5, the funding of Credit-Linked Participations with respect thereto or the
characterization of any amounts payable to such Foreign Lender with respect
thereto shall not constitute Excluded Taxes.
     “Existing Letters of Credit” shall mean the letters of credit listed on
Schedule 1.1(d).
     “Existing Subordinated Notes” shall mean, collectively, the 9.50% Senior
Subordinated Notes, the 2.25% Convertible Notes and the 4.00% Convertible Notes,
as the same may be amended, restated, supplemented or otherwise modified from
time to time as permitted hereunder.
     “Extension of Credit” shall mean, as to any Lender, (a) the making of a
Loan by such Lender or (b) the issuance of, or participation in, a Letter of
Credit by such Lender.
     “Fair Market Value” shall mean, with respect to any asset or property, the
price which could be negotiated in an arm’s-length free market transaction, for
cash, between a willing seller and a willing buyer, neither of which is under
pressure or compulsion to complete the transaction.
     “Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.
     “Fee Letter” shall mean one or more fee letter agreements addressed to the
Borrower from the Arrangers and their Affiliates, as amended, modified or
otherwise supplemented.
     “Flood Hazard Property” shall have the meaning set forth in
Section 4.1(e)(v).
     “Foreign Lender” shall mean any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
     “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
     “Fund” shall mean any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
     “Funded Debt” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) the maximum amount of
earnout obligations to the extent such earnout obligations appear

16



--------------------------------------------------------------------------------



 



as liabilities on a balance sheet of such Person, (d) the principal portion of
all Capital Lease Obligations of such Person, (e) all preferred Capital Stock
issued by such Person and which by the terms thereof could be (at the request of
the holders thereof) subject to mandatory sinking fund payments, redemption or
other acceleration prior to the date that is 91 days after the Credit-Linked
Maturity Date, (f) the principal balance outstanding under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product, (g) all Indebtedness of others of the type described in
clauses (a) through (f) hereof secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, (h) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person of the type described in clauses (a) through
(f) hereof, and (i) all Indebtedness of the type described in clauses
(a) through (f) hereof of any partnership or unincorporated joint venture in
which such Person is a general partner or a joint venturer (to the extent that
such Person is liable therefore) calculated based on the percentage of such
Indebtedness for which such Person is liable; provided, however, that Funded
Debt shall not include (i) Indebtedness among the Credit Parties and
(ii) Indebtedness permitted under Section 6.1(i).
     “GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.9 to the provisions of Section 1.3.
     “Government Acts” shall have the meaning set forth in Section 2.20.
     “Governmental Approvals” shall mean all authorizations, consents,
approvals, permits, licenses and exemptions of, registrations and filings with,
and reports to, all Governmental Authorities.
     “Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Granite Agreement” shall have the meaning set forth in Section 6.4(a).
     “Guarantor” shall have the meaning set forth in the first paragraph of this
Credit Agreement; provided that to the extent a Permitted Real Estate Entity is
not a guarantor under any of the Existing Subordinated Notes or any other
material Indebtedness (at any time prior to or after the Closing Date) of a
Credit Party then, at the Borrower’s election, such Permitted Real Estate Entity
shall not be required to be a Guarantor under this Credit Agreement.
     “Guaranty” shall mean the guaranty of the Guarantors set forth in
Article X.

17



--------------------------------------------------------------------------------



 



     “Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.
     “Hedging Agreement Provider” shall mean any Person that enters into a
Secured Hedging Agreement with a Credit Party or any of its Subsidiaries that is
permitted by Section 6.1 to the extent such Person is a Lender, an Affiliate of
a Lender or any other Person that was a Lender (or an Affiliate of a Lender) at
the time it entered into the Secured Hedging Agreement but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under this Credit
Agreement.
     “Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.
     “Incremental Term Loan” shall have the meaning set forth in Section 2.22.
     “Incurrence Test” shall mean, with respect to the incurrence of any
Incremental Term Loan, the requirement that the Senior Secured Leverage Ratio
shall be less than 2.25 to 1.0.
     “Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations (including, without limitation, the
maximum amount of earnout obligations) of such Person incurred, issued or
assumed as the deferred purchase price of property or services purchased by such
Person (other than trade debt incurred in the ordinary course of business and
due within six (6) months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (e) the principal portion of all
Capital Lease Obligations of such Person, (f) the maximum

18



--------------------------------------------------------------------------------



 



amount of all letters of credit issued or bankers’ acceptances facilities
created for the account of such Person and, without duplication, all drafts
drawn thereunder (to the extent unreimbursed), (g) all preferred Capital Stock
issued by such Person and which by the terms thereof could be (at the request of
the holders thereof) subject to mandatory sinking fund payments, redemption or
other acceleration prior to the date that is 91 days after the Credit-Linked
Maturity Date, (h) the principal balance outstanding under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product, (i) payment obligations of such Person under
non-compete agreements, (j) all obligations of such Person under Hedging
Agreements, excluding any portion thereof which would be accounted for as
interest expense under GAAP, (k) all obligations of such Person under
take-or-pay or similar arrangements or under commodities agreements, (l) all
Indebtedness of others of the type described in clauses (a) through (k) hereof
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (m) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person of the
type described in clauses (a) through (k) hereof, and (n) all Indebtedness of
the type described in clauses (a) through (k) hereof of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer (to the extent that such Person is liable therefore) calculated
based on the percentage of such Indebtedness for which such Person is liable.
     “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
     “Indemnitee” shall have the meaning set forth in Section 9.5(b).
     “Insolvency” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.
     “Intellectual Property” shall mean the Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks and Trademark Licenses of the Credit
Parties and their Subsidiaries, all goodwill associated therewith and all rights
to sue for infringement thereof.
     “Intercompany Note” means a demand promissory note (or a promissory note
payable on a date reasonably satisfactory to the Administrative Agent) issued by
a Subsidiary directly to the Borrower in form and substance that is satisfactory
to the Administrative Agent.
     “Interest Coverage Ratio” shall mean the ratio of (a) Consolidated EBITDAP
for such period to (b) Consolidated Interest Expense net of interest income for
such period.
     “Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan,
the last day of each March, June, September and December and on the applicable
Maturity Date, (b) as to any LIBOR Rate Loan having an Interest Period of three
(3) months or less, the last day of such Interest Period, (c) as to any LIBOR
Rate Loan having an Interest Period longer than three (3) months, (i) each three
(3) month anniversary following the first day of such Interest Period and
(ii) the last day of such Interest Period and (d) as to any Loan which is the
subject of a mandatory prepayment required pursuant to Section 2.9(b), the date
on which such mandatory prepayment is due.

19



--------------------------------------------------------------------------------



 



     “Interest Period” shall mean, with respect to any LIBOR Rate Loan,
     (a) initially, the period commencing on the Borrowing Date or conversion
date, as the case may be, with respect to such LIBOR Rate Loan and ending one,
two, three, six or twelve months thereafter, subject to availability to all
applicable Lenders, as selected by the Borrower in the Notice of Borrowing or
Notice of Conversion given with respect thereto; and
     (b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three, six or twelve months thereafter, subject to availability to all
applicable Lenders, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that the
foregoing provisions are subject to the following:
     (i) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;
     (ii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;
     (iii) if the Borrower shall fail to give notice as provided above, the
Borrower shall be deemed to have selected an Alternate Base Rate Loan to replace
the affected LIBOR Rate Loan;
     (iv) no Interest Period in respect of any Loan shall extend beyond the
applicable Maturity Date and, further with regard to any Term Loan, no Interest
Period shall extend beyond any principal amortization payment date with respect
to such Term Loan unless the portion of such Term Loan consisting of Alternate
Base Rate Loans together with the portion of such Term Loan consisting of LIBOR
Rate Loans with Interest Periods expiring prior to or concurrently with the date
such principal amortization payment date is due, is at least equal to the amount
of such principal amortization payment due on such date; and
     (v) no more than eight (8) LIBOR Rate Loans may be in effect at any time.
For purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new LIBOR Rate Loan with a single Interest Period.

20



--------------------------------------------------------------------------------



 



     “Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of shares of
Capital Stock, other ownership interests or other securities of any Person or
bonds, notes, debentures or all or substantially all of the assets of any Person
or (b) any deposit with, or advance, loan or other extension of credit to, any
Person (other than deposits made in the ordinary course of business) or (c) any
other capital contribution to or investment in any Person, including, without
limitation, any Guaranty Obligation (including any support for a letter of
credit issued on behalf of such Person) incurred for the benefit of such Person.
     “Issuing Lenders” shall mean, as of any date of determination, the
Administrative Agent and any other Credit-Linked Issuing Lender or Revolving
Issuing Lender that has issued a Letter of Credit that is outstanding on such
date of determination.
     “Issuing Lender Fees” shall have the meaning set forth in Section 2.7(d).
     “Joinder Agreement” shall mean a Joinder Agreement in substantially the
form of Schedule 5.10, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.
     “Joint Venture” means any corporation, partnership, limited liability
company, joint venture or other similar legal arrangement (whether created by
contract or conducted through a separate legal entity) now or hereafter formed
by the Borrower or any of its Subsidiaries with another Person that is not the
Borrower or any Subsidiary in order to conduct a common venture or enterprise
with such Person.
     “Lender” shall have the meaning set forth in the first paragraph of this
Credit Agreement and shall include each Issuing Lender.
     “Lender Commitment Letter” shall mean, with respect to any Credit-Linked
Lender, the letter (or other correspondence) to such Credit-Linked Lender from
the Administrative Agent notifying such Credit-Linked Lender of its
Credit-Linked LOC Commitment, Credit-Linked Commitment Percentage and/or Term
Loan Commitment Percentage.
     “Letters of Credit” shall mean, collectively, the Revolving Letters of
Credit and the Credit-Linked Letters of Credit.
     “Leverage Ratio” shall mean, as of any date of determination, the ratio of
(i) Consolidated Funded Debt on such date minus, so long as there are no
Revolving Loans outstanding, unrestricted cash, cash equivalents and restricted
cash earmarked for the permanent reduction of Consolidated Funded Debt in an
amount not to exceed $100,000,000 held by the Credit Parties on such date to
(ii) Consolidated EBITDAP.
     “LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as
the London interbank offered rate for deposits in Dollars

21



--------------------------------------------------------------------------------



 



at approximately 11:00 A.M. (London time) two Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period. If
for any reason such rate is not available, then “LIBOR” shall mean the rate per
annum at which, as determined by the Administrative Agent in accordance with its
customary practices, Dollars in an amount comparable to the Loans then requested
are being offered to leading banks at approximately 11:00 A.M. London time, two
(2) Business Days prior to the commencement of the applicable Interest Period
for settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.
     “LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.
     “LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to
the next higher 1/100th of 1%) determined by the Administrative Agent pursuant
to the following formula:
(EQUATION) [f31412f3141201.gif]
     “LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which
is based on the LIBOR Rate.
     “Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).
     “Litigation Award” shall mean the receipt by the Borrower or any of its
Subsidiaries (other than a Permitted Real Estate Entity) of cash or Cash
Equivalents from any arbitration award, settlement, court judgment or other
award, judgment or settlement received in any litigation-related proceeding.
     “Loan” shall mean a Revolving Loan, a Swingline Loan and/or a Term Loan, as
appropriate.
     “Loan to Value Test” shall mean, as of any date of determination, the
aggregate principal amount of the outstanding Term Loans plus the Credit-Linked
LOC Committed Amount is less than or equal to the Appraised Value of the Credit
Parties’ (other than a Permitted Real Estate Entity) owned real property subject
to a Lien in favor of the Administrative Agent, for the benefit of the Lenders.

22



--------------------------------------------------------------------------------



 



     “LOC Documents” shall mean, with respect to any Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (i) the rights and obligations of
the parties concerned or (ii) any collateral security for such obligations.
     “Mandatory LOC Borrowing” shall have the meaning set forth in
Section 2.2(e).
     “Mandatory Swingline Borrowing” shall have the meaning set forth in Section
2.3(b)(ii).
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, assets or financial condition of (i) the Credit
Parties taken as a whole, (ii) the Credit Parties and their Subsidiaries taken
as a whole or (iii) the Credit Parties, their Subsidiaries and the Permitted
Real Estate Entities taken as a whole, (b) the ability of the Borrower or any
Guarantor to perform its obligations, when such obligations are required to be
performed, under this Credit Agreement, any of the Notes or any other Credit
Document or (c) the validity or enforceability of this Credit Agreement, any of
the Notes or any of the other Credit Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.
     “Material Contract” shall mean (a) any contract or other agreement, written
or oral, of the Credit Parties or any of their Subsidiaries representing at
least 7.5% of the total consolidated revenues of the Credit Parties and their
Subsidiaries for any fiscal year and (b) any other contract, agreement, permit
or license, written or oral, of the Credit Parties or any of their Subsidiaries
as to which the breach, nonperformance, cancellation or failure to renew in
accordance with the terms thereof by any party thereto, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
     “Material Domestic Subsidiary” shall mean any Domestic Subsidiary of any
Credit Party, (a) that guarantees any of the Existing Subordinated Notes, any
other Subordinated Debt, any senior notes or any other material Indebtedness of
a Credit Party of Subsidiary thereof (including Aerojet-General Corporation and
Aerojet Ordinance Tennessee, Inc. but excluding the other Subsidiaries listed on
Schedule 3.12) or (b) the Consolidated Total Assets of which were more than 7.5%
of the Consolidated Total Assets of the Borrower and its Subsidiaries as of the
end of the most recently completed fiscal year of the Borrower for which audited
financial statements are available; provided that, in the event the aggregate of
the Consolidated Total Assets of all Domestic Subsidiaries that do not
constitute Material Domestic Subsidiaries exceeds 7.5% of the Consolidated Total
Assets of the Borrower and its Subsidiaries as of such date, the Borrower (or
the Administrative Agent, in the event the Borrower has failed to do so within
ten (10) days of request therefor by the Administrative Agent) shall, to the
extent necessary, designate sufficient Domestic Subsidiaries to be deemed to be
“Material Domestic Subsidiaries” to eliminate such excess, and such designated
Domestic Subsidiaries shall thereafter constitute Material Domestic
Subsidiaries. Assets of Foreign Subsidiaries shall be converted into Dollars at
the rates used for purposes of preparing the consolidated balance sheet of the
Borrower included in such audited financial statements.

23



--------------------------------------------------------------------------------



 



     “Material Foreign Subsidiary” shall mean any Foreign Subsidiary of any
Credit Party, the Consolidated Total Assets of which were more than 7.5% of the
Consolidated Total Assets of the Borrower and its Subsidiaries as of the end of
the most recently completed fiscal year of the Borrower for which audited
financial statements are available; provided that, in the event the aggregate of
the Consolidated Total Assets of all Foreign Subsidiaries that do not constitute
Material Foreign Subsidiaries exceeds 7.5% of the Consolidated Total Assets of
the Borrower and its Subsidiaries as of such date, the Borrower (or the
Administrative Agent, in the event the Borrower has failed to do so within ten
(10) days of request therefor by the Administrative Agent) shall, to the extent
necessary, designate sufficient Foreign Subsidiaries to be deemed to be
“Material Foreign Subsidiaries” to eliminate such excess, and such designated
Foreign Subsidiaries shall thereafter constitute Material Foreign Subsidiaries.
Assets of Foreign Subsidiaries shall be converted into Dollars at the rates used
for purposes of preparing the consolidated balance sheet of the Borrower
included in such audited financial statements.
     “Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.
     “Maturity Date” shall mean the Credit-Linked Maturity Date or the Revolving
Commitment Termination Date, as applicable.
     “Moody’s” shall mean Moody’s Investors Service, Inc.
     “Mortgage Instrument” shall mean any mortgage, deed of trust, deed to
secure debt or assignment of leases and rents executed by a Credit Party in
favor of the Administrative Agent pursuant to the terms of Section 4.1(e)(i),
5.10 or 5.12, as the same may be amended, modified, restated or supplemented
from time to time.
     “Mortgage Policy” shall mean, with respect to any Mortgage Instrument, an
ALTA mortgagee title insurance policy issued by a Title Company in such amount
as reasonably approved by the Administrative Agent, assuring the Administrative
Agent that such Mortgage Instrument creates a valid and enforceable first
priority mortgage lien on the applicable Mortgaged Property, free and clear of
all defects and encumbrances except Permitted Liens, which Mortgage Policy shall
be in form and substance reasonably satisfactory to the Administrative Agent and
shall provide for affirmative insurance and such reinsurance as the
Administrative Agent may reasonably request.
     “Mortgaged Property” shall mean any owned or leased real property of a
Credit Party with respect to which such Credit Party executes a Mortgage
Instrument in favor of the Administrative Agent, including, without limitation,
each real property set forth on Schedule 1.1(e).
     “Multiemployer Plan” shall mean a Plan that is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

24



--------------------------------------------------------------------------------



 



     “Net Cash Proceeds” shall mean the aggregate cash proceeds received by any
Credit Party or any Subsidiary (other than a Permitted Real Estate Entity) in
respect of any Asset Disposition, Equity Issuance, Debt Issuance, Recovery
Event, Permitted Real Estate Sales, Permitted Real Estate Transfer or Litigation
Award, net of (a) direct costs (including, without limitation, legal, accounting
and investment banking fees, and sales commissions) associated therewith, (b)
amounts held in escrow to be applied as part of the purchase price of any Asset
Disposition, (c) taxes paid or payable as a result thereof, (d) with respect to
any Asset Disposition or Recovery Event, payment of the outstanding principal
amount of, premium (if any) and interest on any Indebtedness secured by a Lien
on the assets subject to such Asset Disposition or Recovery Event and (e) with
respect to any Recovery Event or Litigation Award, amounts payable directly or
indirectly to Governmental Authorities for such Recovery Event or Litigation
Award to the extent required by such Governmental Authorities or Contractual
Obligations; it being understood that “Net Cash Proceeds” shall include, without
limitation, any cash proceeds from the sale or other disposition of any non-cash
consideration (but only as and when such cash is actually received) received by
any Credit Party or any Subsidiary in any Asset Disposition, Equity Issuance,
Debt Issuance, Recovery Event or Litigation Award and any cash released from
escrow as part of the purchase price in connection with any Asset Disposition.
     “Non-Cash and Other Adjustments” shall mean (i) charges associated with
environmental reserve adjustments and (ii) all non-cash expenses or income
incurred outside the normal course of business of the Credit Parties including
litigation settlements and awards and charges associated with impairments of
tangible and intangible assets.
     “Note” or “Notes” shall mean the Revolving Notes, the Swingline Notes, the
Credit-Linked Note and/or the Term Loan Notes, collectively, separately or
individually, as appropriate.
     “Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i) or a request for a Swingline Loan borrowing
pursuant to Section 2.3(b)(i), as appropriate, in substantially the form of the
notice of borrowing attached hereto as Schedule 2.1(b)(i).
     “Notice of Conversion” shall have the meaning set forth in Section 2.11.
     “Obligations” shall mean, collectively, Loans, Revolving LOC Obligations
and Credit-Linked LOC Obligations and all other obligations of the Credit
Parties to the Administrative Agent and the Lenders under the Credit Documents.
     “OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign
Assets Control.
     “Other Parties” shall have the meaning set forth in Section 10.7(c).
     “Other Taxes” shall mean all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Credit Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Credit Document.

25



--------------------------------------------------------------------------------



 



     “Participant” has the meaning assigned to such term in clause (d) of
Section 9.6.
     “Participation Interests” shall mean Revolving Participation Interests or
Credit-Linked Participations, individually or collectively as the context may
require.
     “Patent Licenses” shall mean all agreements, whether written or oral,
providing for the grant by or to a Person of any right to manufacture, use or
sell any invention covered by a Patent, including, without limitation, any
thereof referred to in Schedule 3.16 to this Credit Agreement.
     “Patents” shall mean all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement, and (ii) all applications for letters patent of the United
States or any other country, now existing or hereafter arising, and all
provisionals, divisions, continuations and continuations-in-part and substitutes
thereof, including, without limitation, any thereof referred to in Schedule 3.16
to this Credit Agreement.
     “Patriot Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA.
     “Performance Based Letters of Credit” shall mean letters of credit backing
advanced deposits or performance based contracts.
     “Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of (a) all or substantially all of the assets or
a majority of the outstanding Voting Securities or economic interests of a
Person that is incorporated, formed or organized in the United States or (b) any
division, line of business or other business unit of a Person that is
incorporated, formed or organized in the United States (such Person or such
division, line of business or other business unit of such Person shall be
referred to herein as the “Target”), in each case that is a type of business (or
assets used in a type of business) permitted to be engaged in by the Credit
Parties and their Subsidiaries pursuant to Section 6.3, so long as (i) no
Default or Event of Default shall then exist or would exist after giving effect
thereto, (ii) the Credit Parties shall demonstrate to the reasonable
satisfaction of the Administrative Agent and the Required Lenders that, after
giving effect to the acquisition on a pro forma basis, the Credit Parties are in
compliance with each of the financial covenants set forth in Section 5.9,
(iii) the Administrative Agent, on behalf of the Lenders, shall have received
(or shall receive in connection with the closing of such acquisition) a first
priority (subject to Permitted Liens) perfected security interest in all
property (including, without limitation, Capital Stock) acquired with respect to
the Target in accordance with the terms of Sections 5.10 and 5.12 and the
Target, if a it would be a Material Domestic Subsidiary, shall have executed a
Joinder Agreement in accordance with the terms of Section 5.10, (iv) the
Administrative Agent and the Lenders shall have received (A) a description

26



--------------------------------------------------------------------------------



 



of the material terms of such acquisition and (B) if the total consideration
(including without limitation earn out obligations, deferred compensation,
non-competition arrangements and the amount of Indebtedness and other
liabilities assumed by the Credit Parties and their Subsidiaries) to be paid by
the Credit Parties and their Subsidiaries in connection with such acquisition
exceeds $25,000,000, (1) audited financial statements (or, if unavailable,
management-prepared financial statements) of the Target for its two most recent
fiscal years and for any fiscal quarters ended within the fiscal year to date
and (2) consolidated projected income statements of the Borrower and its
consolidated Subsidiaries (giving effect to such acquisition), all in form and
substance reasonably satisfactory to the Administrative Agent, (v) the Target
shall have earnings before interest, taxes, depreciation, amortization and
non-cash and pension plan income or expenses for the four fiscal quarter period
prior to the acquisition date in an amount greater than $0, (vi) such
acquisition shall not be a “hostile” acquisition and the appropriate approvals
of the applicable Credit Party and the Target shall have been obtained,
(vii) after giving effect to such acquisition, there shall be at least
$50,000,000 of borrowing availability under the Revolving Committed Amount and
(viii) the aggregate (A) cash consideration (including, without limitation, earn
out obligations, deferred compensation and payments under non-competition
arrangements) paid (or to be paid) by the Credit Parties and their Subsidiaries
in connection with any such acquisition shall not exceed $25,000,000 and
(B) total consideration (including, without limitation, (1) the maximum amount
of earnout obligations, (2) deferred compensation, (3) payments under
non-competition arrangements and (4) the amount of Indebtedness and other
liabilities assumed by the Credit Parties and their Subsidiaries) paid (or to be
paid) by the Credit Parties and their Subsidiaries in connection with any such
acquisition shall not exceed $100,000,000. Notwithstanding the foregoing, for
one or more acquisitions by a Credit Party that, in the aggregate, have total
consideration that is less than or equal to $5,000,000 during the term of this
Credit Agreement, the Credit Parties shall only be required to comply with
clauses (i) and (ii) above.
     “Permitted Investments” shall mean:
     (a) cash and Cash Equivalents;
     (b) Investments set forth on Schedule 1.1(b), which Investments shall not
exceed the amount thereof on the Closing Date (after giving effect to the
Transactions consummated on the Closing Date), in each case as such Investments
may be adjusted due to appreciation, repayment of principal, payment of
interest, return of capital or similar circumstances; provided, however, any
such Investment consisting of intercompany Indebtedness owed by a Credit Party
to a Subsidiary that is not a Credit Party shall not be repaid in cash or Cash
Equivalents and shall not be renewed, extended, refinanced or replaced; provided
further, however, the Credit Parties shall be permitted to write-off Investments
consisting of intercompany Indebtedness owing by Subsidiaries that are not
Credit Parties to the extent such Indebtedness was existing prior to the Closing
Date;
     (c) receivables owing to the Credit Parties or any of their Subsidiaries or
any receivables and advances to suppliers, in each case if created, acquired or
made in the

27



--------------------------------------------------------------------------------



 



ordinary course of business and payable or dischargeable in accordance with
customary trade terms;
     (d) (i) loans and advances to employees for relocation and related expenses
and (ii) loans and advances to employees in the ordinary course of business in
an aggregate principal amount not exceeding $1,500,000; provided that such loans
and advances shall comply with all applicable Requirements of Law;
     (e) Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
     (f) Investments (including debt securities) received as consideration for
Permitted Real Estate Sales to the extent such Investments, together with all
other non-cash consideration received for such Permitted Real Estate Sales, do
not exceed $30,000,000 in the aggregate;
     (g) Hedging Agreements permitted hereunder;
     (h) deposits in a customary fashion in the ordinary course of business;
     (i) Investments in and unsecured loans to any Credit Party (other than a
Permitted Real Estate Entity) by any Credit Party or any of its Subsidiaries;
provided, however, that in the case of such intercompany loan or advance by a
Credit Party to another Credit Party, each such loan shall be evidenced by an
Intercompany Note payable to the Credit Party, in form and substance
satisfactory to Administrative Agent, which Intercompany Notes shall be
delivered and pledged to the Administrative Agent as part of the Collateral;
     (j) Permitted Acquisitions and Investments assumed in connection with
Permitted Acquisitions;
     (k) Guaranty Obligations permitted pursuant to Section 6.1(h) and 6.1(k);
     (l) Investments related to costs associated with discontinued operations in
an aggregate amount not to exceed $10,000,000;
     (m) Investments in Permitted Real Estate Entities consisting of cash or
Cash Equivalents in an amount not to exceed $35,000,000; provided that at the
time of and immediately after giving effect to such Investment, the Borrower and
its Subsidiaries (other than Permitted Real Estate Entities) have cash and/or
Revolving Availability of not less than $50,000,000;
     (n) Permitted Real Estate Transfers; and

28



--------------------------------------------------------------------------------



 



     (o) additional loans, advances and/or Investments of a nature not
contemplated by the foregoing clauses hereof in an aggregate amount not to
exceed $15,000,000 outstanding at any time.
     “Permitted Liens” shall mean:
     (a) Liens created by or otherwise existing under or in connection with this
Credit Agreement or the other Credit Documents in favor of the Secured Parties;
     (b) Liens in favor of a Hedging Agreement Provider in connection with a
Secured Hedging Agreement; provided that such Liens shall secure the Credit
Party Obligations and the obligations under such Secured Hedging Agreement on a
pari passu basis;
     (c) Liens securing purchase money indebtedness and Capital Lease
Obligations (and refinancings thereof) to the extent permitted under
Section 6.1(c); provided, that (i) any such Lien attaches to such property
concurrently with or within (120) days after the acquisition thereof and
(ii) such Lien attaches solely to the property so acquired in such transaction;
     (d) Customary Permitted Liens;
     (e) Liens existing on the Closing Date listed on Schedule 1.1(c) hereto and
any extension, renewal or replacement thereof but only if the principal amount
of the Indebtedness (including, for purposes of this clause (e), any additional
Indebtedness incurred pursuant to revolving commitments in an amount not in
excess of the available commitment as set forth on Schedule 6.1(b) secured
thereby) is not increased and such Liens do not extend to or cover any other
property or assets;
     (f) Liens securing Indebtedness permitted pursuant to Section 6.1(d);
provided, that any such Lien does not extend to any other property (other than
accessions and additions to the property secured thereby);
     (g) Liens on special tooling assets and Intellectual Property of Aerojet as
required by the terms of the contract with Lockheed Martin regarding the Atlas
Program;
     (h) Liens securing the financing of insurance premiums associated with
insurance coverage obtained in the normal course of business not to exceed
$7,000,000 in the aggregate at any time outstanding;
     (i) Liens incurred by a Permitted Real Estate Entity; and
     (j) additional Liens incurred by the Borrower or its Subsidiaries (other
than the Permitted Real Estate Entities) which do not secure Indebtedness for
money borrowed so long as the value of the property subject to such Liens, and
the obligations secured thereby, do not exceed $5,000,000 in the aggregate at
any one time outstanding.

29



--------------------------------------------------------------------------------



 



     In connection with the granting of Liens of the type described in clause
(c) above by the Borrower or any of its Subsidiaries, at the reasonable request
of the Borrower, and at the Borrower’s expense, the Administrative Agent shall
take (and is hereby authorized to take) any actions reasonably requested by the
Borrower in connection therewith (including, without limitation, by executing
appropriate lien releases in favor of the holder or holders of such Liens, in
either case solely with respect to the item or items of equipment or other
assets subject to such Liens).
     “Permitted Real Estate Entity” shall mean a Subsidiary or Joint Venture (a)
established by a Credit Party for the purpose of enhancing the value of and/or
selling one or more real properties of the Credit Parties and (b) designated as
a “Permitted Real Estate Entity” by the Borrower in accordance with Section 5.16
of this Credit Agreement.
     “Permitted Real Estate Entity Distribution” shall mean (a) any dividend or
other distribution, direct or indirect, made to a Credit Party on account of any
shares of any class of Capital Stock of any Permitted Real Estate Entity, now or
hereafter outstanding, (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, made to a
Credit Party of any shares of any class of Capital Stock of any Permitted Real
Estate Entity, now or hereafter outstanding and (c) any payment made to a Credit
Party to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of Capital Stock of any
Permitted Real Estate Entity, now or hereafter outstanding
     “Permitted Real Estate Sales” shall mean the sale of any owned real
property of a Credit Party (a) subject to a Lien in favor of the Administrative
Agent for the benefit of the Lenders or (b) not listed on Schedule 1.1(f) (as
such schedule may be updated from time to time with the consent of the
Administrative Agent), in each case, that satisfies the following requirements:
(i) no Default or Event of Default shall exist at the time of such sale or be
caused by such sale, (ii) such sale is for Fair Market Value, (iii) the Net Cash
Proceeds of such sale are applied to the Loans to the extent required pursuant
to Section 2.9(b), and (iv) solely with respect to any real property subject to
a Lien in favor of the Administrative Agent, the Borrower is in compliance with
the Loan to Value Test after giving effect to such Permitted Real Estate Sale.
     “Permitted Real Estate Transfers” shall mean (a) the contribution, sale or
other transfer of any owned real property of a Credit Party set forth on
Schedule 1.1(f) (as such schedule may be updated from time to time with the
consent of the Administrative Agent) to a Permitted Real Estate Entity and
(b) the contribution, sale or other transfer of any owned real property by a
Permitted Real Estate Entity or any other entity in which such Permitted Real
Estate Entity has a direct or indirect ownership interest; provided that in the
case of clause (a) above, such contribution, sale or transfer satisfies the
following requirements: (i) no Default or Event of Default shall exist at the
time of such sale or be caused by such sale and (ii) such sale is for Fair
Market Value.
     “Permitted Real Property Encumbrances” shall mean (a) those liens,
encumbrances and other matters affecting title to any Mortgaged Property listed
in the applicable Mortgage Policy

30



--------------------------------------------------------------------------------



 



in respect thereof (or any update thereto) and found, on the date of delivery of
such Mortgage Policy to the Administrative Agent in accordance with the terms
hereof, reasonably acceptable by the Administrative Agent, (b) as to any
particular real property at any time, such easements, encroachments, covenants,
restrictions, rights of way, minor defects, irregularities or encumbrances on
title which do not, in the reasonable opinion of the Administrative Agent,
materially impair such real property for the purpose for which it is held by the
mortgagor or owner, as the case may be, thereof, or the Lien held by the
Administrative Agent, (c) municipal and zoning laws, regulations, codes and
ordinances, which are not violated in any material respect by the existing
improvements and the present use made by the mortgagor or owner, as the case may
be, of such real property, (d) general real estate taxes and assessments not yet
delinquent, and (e) such other items to which the Administrative Agent may
consent.
     “Person” shall mean any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
     “Plan” shall mean, at any particular time, any employee benefit plan which
is covered by Title IV of ERISA and in respect of which the Borrower, a
Subsidiary or a Commonly Controlled Entity is (or, if such plan were terminated
at such time, would under Section 4069 of ERISA be deemed to be) an “employer”
as defined in Section 3(5) of ERISA.
     “Pledge Agreement” shall mean the Amended and Restated Pledge Agreement
dated as of the Closing Date given by the Borrower and the Guarantors to the
Administrative Agent, for the benefit of the Secured Parties, as the same may
from time to time be amended, restated, amended and restated, supplemented or
otherwise modified in accordance with the terms hereof and thereof.
     “Prime Rate” shall have the meaning set forth in the definition of
Alternate Base Rate.
     “Properties” shall have the meaning set forth in Section 3.10(a).
     “Purchasing Lenders” shall have the meaning set forth in Section 9.6(c).
     “Recovery Event” shall mean the receipt by the Credit Parties or any of
their Subsidiaries (other than a Permitted Real Estate Entity) of any cash
insurance proceeds or condemnation or expropriation award payable by reason of
theft, loss, physical destruction or damage, taking or similar event with
respect to any of their respective property or assets other than obsolete
property or assets no longer used or useful in the business of the Credit
Parties or any of their Subsidiaries.
     “Register” shall have the meaning set forth in Section 9.6(c).
     “Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, trustees, employees, agents
and advisors of such Person and of such Person’s Affiliates.

31



--------------------------------------------------------------------------------



 



     “Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.
     “Reportable Event” shall mean any of the events set forth in Section
4043(c) of ERISA, other than those events as to which the thirty-day notice
period is waived under PBGC Reg. §4043.
     “Required Lenders” shall mean, at any time, Lenders holding in the
aggregate more than fifty percent (50%) of (a) the sum of (i) the Revolving
Commitments and (ii) the Credit-Linked Commitments or (b) if the Commitments
have been terminated, the sum of the outstanding Revolving Loans, Term Loans and
Participation Interests; provided, however, that if any Lender shall be a
Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders the Commitments of such Lender or, after
termination of the Commitments, the outstanding Revolving Loans, Term Loans and
Participation Interests of such Lender.
     “Required Secured Parties” shall mean, at any time, Lenders and Hedging
Agreement Providers holding in the aggregate more than fifty percent (50%) of
(a) the sum of (i) the Revolving Commitments, (ii) the Credit-Linked Commitments
and (iii) the termination value of all Secured Hedging Agreements (whether or
not actually terminated) or (b) if the Commitments have been terminated, the sum
of (i) the outstanding Revolving Loans, Term Loans and Participation Interests
and (ii) the termination value of all Secured Hedging Agreements; provided,
however, that if any Lender shall be a Defaulting Lender at such time, then
there shall be excluded from the determination of Required Secured Parties the
Commitments of such Lender or, after termination of the Commitments, the
outstanding Revolving Loans, Term Loans and Participation Interests of such
Lender.
     “Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-laws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
     “Responsible Officer” shall mean, as to (a) the Borrower, (i) with respect
to the execution and delivery of this Agreement, the Notes, the Security
Documents, any Notice of Borrowing or a certificate pursuant to Section 4.1(h),
4.1(q) or 5.2(b) and with respect to any provision of a Credit Document that
refers to the “knowledge” of a Responsible Officer, the Chief Executive Officer,
Chief Financial Officer, the President or any Vice President of the Borrower and
(ii) with respect to the execution and delivery of any other Credit Document or
certificate, any duly authorized officer of the Borrower or representative
thereof designated by a duly authorized officer, or (b) any other Credit Party,
any duly authorized officer thereof.
     “Restricted Payment” shall mean (a) any dividend or other distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
any Credit Party or any of its Subsidiaries, now or hereafter outstanding,
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any

32



--------------------------------------------------------------------------------



 



class of Capital Stock of any Credit Party or any of its Subsidiaries, now or
hereafter outstanding, (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of any Credit Party or any of its
Subsidiaries, now or hereafter outstanding, (d) any payment with respect to any
earnout obligation, (e) any payment, prepayment, redemption or similar payment
with respect to any Subordinated Debt of any Credit Party or any of its
Subsidiaries and (f) to the extent not included in the corporate overhead of
such Credit Party or such Subsidiary, the payment by any Credit Party or any of
its Subsidiaries of any extraordinary management, advisory or consulting fee to
any Person or the payment of any extraordinary salary, bonus or other form of
compensation to any Person who is directly or indirectly a significant partner,
shareholder, owner or executive officer of any such Person.
     “Revolving Availability” shall mean, on any date, the sum of (a) the
aggregate Revolving Committed Amount minus (b) the aggregate amount of
outstanding Revolving Loans plus outstanding Swingline Loans plus outstanding
Revolving LOC Obligations.
     “Revolving Commitment” shall mean, with respect to each Revolving Lender,
the commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Revolving
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount.
     “Revolving Commitment Fee” shall have the meaning set forth in
Section 2.7(a).
     “Revolving Commitment Percentage” shall mean, for each Revolving Lender,
the percentage identified as its Revolving Commitment Percentage on its Lender
Commitment Letter or in the Register, as such percentage may be modified in
connection with any assignment made in accordance with the provisions of
Section 9.6(c).
     “Revolving Commitment Period” shall mean (a) with respect to Revolving
Loans, the period from and including the Closing Date to but excluding the
Revolving Commitment Termination Date and (b) with respect to Revolving Letters
of Credit, the period from and including the Closing Date to but excluding the
date that is thirty (30) days prior to the Revolving Commitment Termination
Date.
     “Revolving Commitment Termination Date” shall mean the date that is five
(5) years after the Closing Date.
     “Revolving Committed Amount” shall have the meaning set forth in
Section 2.1(a).
     “Revolving Issuing Lender” shall mean, with respect to any Revolving Letter
of Credit, the Administrative Agent or such other Lender as requested by the
Borrower and approved by the Administrative Agent, or any other Person that was
the Administrative Agent or a Lender at the time it issued such Revolving Letter
of Credit but has ceased to be the Administrative Agent or a Lender under the
Credit Agreement.

33



--------------------------------------------------------------------------------



 



     “Revolving Lender” shall mean, as of any date of determination, a Lender
holding a Revolving Commitment on such date.
     “Revolving Letters of Credit” shall mean any letter of credit issued by the
Revolving Issuing Lender pursuant to Section 2.2(a), as such letter of credit
may be amended, modified, extended, renewed or replaced from time to time.
     “Revolving Loan” shall have the meaning set forth in Section 2.1.
     “Revolving LOC Commitment” shall mean the commitment of the Revolving
Issuing Lender to issue Revolving Letters of Credit and with respect to each
Revolving Lender, the commitment of such Revolving Lender to purchase
participation interests in the Letters of Credit up to such Revolving Lender’s
LOC Commitment as specified in its Lender Commitment Letter or in the Register,
as such amount may be reduced from time to time in accordance with the
provisions hereof.
     “Revolving LOC Commitment Fee” shall have the meaning set forth in
Section 2.7(b).
     “Revolving LOC Committed Amount” shall have the meaning set forth in
Section 2.2(a).
     “Revolving LOC Fronting Fee” shall have the meaning set forth in
Section 2.7(b).
     “Revolving LOC Obligations” shall mean, at any time, the sum of (i) the
maximum amount which is, or at any time thereafter may become, available to be
drawn under Revolving Letters of Credit then outstanding, assuming compliance
with all requirements for drawings referred to in such Revolving Letters of
Credit plus (ii) the aggregate amount of all drawings under Revolving Letters of
Credit honored by the Revolving Issuing Lender but not theretofore reimbursed.
     “Revolving Note” or “Revolving Notes” shall mean the promissory notes of
the Borrower (if any) made by the Borrower pursuant to Section 2.1(e) and
payable to the order of any of the Revolving Lenders evidencing the Revolving
Loans provided by any such Revolving Lender, individually or collectively, as
appropriate, as such promissory notes may be amended, modified, restated,
amended and restated, supplemented, extended, renewed or replaced from time to
time.
     “Revolving Participation Interest” shall mean a participation interest
purchased by a Revolving Lender in LOC Obligations as provided in Section 2.2(c)
and in Swingline Loans as provided in Section 2.3.
     “Rio Del Oro Property” shall mean the Mortgaged Property identified as “Rio
Del Oro” on Schedule 1.1(e).
     “S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc.

34



--------------------------------------------------------------------------------



 



     “Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and made publicly available from time
to time.
     “Sanctioned Person” shall mean (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC and made publicly
available from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
     “SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
     “Secured Hedging Agreement” shall mean any Hedging Agreement between a
Credit Party and a Hedging Agreement Provider, as amended, restated, amended and
restated, modified, supplemented or extended from time to time.
     “Secured Parties” shall mean the Lenders and the Hedging Agreement
Providers.
     “Security Agreement” shall mean the Amended and Restated Security Agreement
dated as of the Closing Date given by the Borrower and the Guarantors to the
Administrative Agent, for the benefit of the Secured Parties, as amended,
restated, amended and restated, modified or supplemented from time to time in
accordance with its terms.
     “Security Documents” shall mean the Security Agreement, the Pledge
Agreement, the Mortgage Instruments and such other documents executed and
delivered and/or filed in connection with the attachment and perfection of the
Administrative Agent’s security interests and liens arising thereunder,
including, without limitation, UCC financing statements and patent, trademark
and copyright filings.
     “Senior Secured Consolidated Funded Debt” shall mean, on any date of
determination, Consolidated Funded Debt secured by a Lien on assets of the
Borrower or any of its Subsidiaries, other than Subordinated Debt.
     “Senior Secured Leverage Ratio” shall mean the ratio of (a) Senior Secured
Consolidated Funded Debt (including, without limitation, the Term Loan as
increased pursuant to Section 2.22 and Revolving Loans) to (b) Consolidated
EBITDAP (excluding Consolidated EBITDAP related to real property sold prior to
the date of determination) for the twelve-month period ending as of the most
recent fiscal quarter end.
     “Shortfall Amount” shall mean, for any period of determination, the amount
by which the interest that would be payable for such fiscal period for a LIBOR
Rate borrowing in the amount of the Credit-Linked Deposits and with a one month
or three month interest period (as such interest period is determined by the
Administrative Agent from time to time) exceeds the return on the investment of
the Credit-Linked Deposits in the Credit-Linked Account for such period.
     “Significant Subsidiary” shall mean any Domestic Subsidiary or Foreign
Subsidiary of any Credit Party the Consolidated Total Assets of which exceeds
$500,000.

35



--------------------------------------------------------------------------------



 



     “Single Employer Plan” shall mean any Plan that is not a Multiemployer
Plan.
     “Specified Sales” shall mean the sale, transfer, lease or other disposition
of (a) inventory and materials in the ordinary course of business and (b) cash
into Cash Equivalents or Cash Equivalents into cash.
     “Subordinated Debt” shall mean any Indebtedness incurred by any Credit
Party (including, without limitation, the Existing Subordinated Notes) which by
its terms is specifically subordinated in right of payment to the prior payment
of the Credit Party Obligations and contains subordination and other terms
acceptable to the Administrative Agent.
     “Subsidiary” shall mean, as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Credit Agreement shall refer to a Subsidiary or Subsidiaries of the
Borrower.
     “Swingline Commitment” shall mean the commitment of the Swingline Lender to
make Swingline Loans in an aggregate principal amount at any time outstanding up
to the Swingline Committed Amount, and the commitment of the Revolving Lenders
to purchase participation interests in the Swingline Loans as provided in
Section 2.3(a), as such amounts may be reduced from time to time in accordance
with the provisions hereof.
     “Swingline Committed Amount” shall mean the amount of the Swingline
Lender’s Swingline Commitment as specified in Section 2.3(a).
     “Swingline Lender” shall mean the Administrative Agent and any successor
swingline lender.
     “Swingline Loan” shall have the meaning set forth in Section 2.3(a).
     “Swingline Note” shall mean the promissory note of the Borrower in favor of
the Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.3(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.
     “Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

36



--------------------------------------------------------------------------------



 



     “Term Loan” shall mean any term loan made by a Credit-Linked Lender from
and after the Closing Date pursuant to Section 2.4(a), any term loan into which
a Credit-Linked Purchase is converted pursuant to Section 2.5(d)(ii) or any term
loan incurred in accordance with Section 2.22.
     “Term Loan Commitment” shall mean, with respect to each Credit-Linked
Lender, the commitment of such Credit-Linked Lender to make Term Loans in a
principal amount equal to such Credit-Linked Lender’s Term Loan Commitment
Percentage of the Term Loan Committed Amount.
     “Term Loan Commitment Percentage” shall mean, for any Lender, the
percentage identified as its Term Loan Commitment Percentage in its Lender
Commitment Letter or in the Register, as such percentage may be modified in
connection with any assignment made in accordance with the provisions of
Section 9.6.
     “Term Loan Committed Amount” shall have the meaning set forth in
Section 2.4(a).
     “Term Loan Note” or “Term Loan Notes” shall mean the promissory notes of
the Borrower (if any) made by the Borrower pursuant to Section 2.4(d) and
payable to the order of any of the Credit-Linked Lenders evidencing the Term
Loans provided by any such Credit-Linked Lender, individually or collectively,
as appropriate, as such promissory notes may be amended, modified, restated,
amended and restated, supplemented, extended, renewed or replaced from time to
time.
     “Trademark License” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right to use any Trademark,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement.
     “Trademarks” shall mean all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers, together with the goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, including, without limitation, any thereof referred to in
Schedule 3.16 to this Credit Agreement, and (ii) all renewals thereof including,
without limitation, any thereof referred to in Schedule 3.16.
     “Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day and (b) Alternate Base Rate Loans
made on the same day. A Tranche with respect to LIBOR Rate Loans may sometimes
be referred to as a “Eurodollar Tranche”.
     “Transactions” shall mean the closing of this Credit Agreement and the
other Credit Documents and the consummation of the other transactions
contemplated hereby to occur in

37



--------------------------------------------------------------------------------



 



connection with such closing (including, without limitation, the borrowing of
the Term Loans and the payment of fees and expenses in connection with all of
the foregoing).
     “Type” shall mean, as to any Loan, its nature as an Alternate Base Rate
Loan or LIBOR Rate Loan, as the case may be.
     “UCC” shall mean the Uniform Commercial Code from time to time in effect in
any applicable jurisdiction.
     “UCP” shall have the meaning set forth in Section 2.2(g).
     “Unreimbursed Drawing” shall have the meaning set forth in
Section 2.5(d)(ii).
     “Voting Securities” shall mean any class of Capital Stock of a Person
pursuant to which the holders thereof have, at the time of determination, the
general voting power under ordinary circumstances to vote for the election of
directors, managers, trustees or general partners of such Person (irrespective
of whether or not at the time any other class or classes will have or might have
voting power by reason of the happening of any contingency).
     “Wachovia” shall mean Wachovia Bank, National Association, a national
banking association, together with its successors and/or assigns.
     “WCM” shall mean Wachovia Capital Markets, LLC, together with its
successors and assigns.
     “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (a) the then
outstanding principal amount of such Indebtedness into (b) the total of the
product obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity in respect thereof by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment.
     Section 1.2 Other Definitional Provisions.
     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Credit Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles,

38



--------------------------------------------------------------------------------



 



Sections and Schedules shall be construed to refer to Articles and Sections of
and Schedules to, this Credit Agreement, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time and (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     Section 1.3 Accounting Terms.
     Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Borrower delivered to the Lenders;
provided that, if the Borrower notifies the Administrative Agent that it wishes
to amend any covenant in Section 5.9 to eliminate the effect of any change in
GAAP on the operation of such covenant (or if the Administrative Agent notifies
the Borrower that the Required Lenders wish to amend Section 5.9 for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Borrower and the Required Lenders.
     The Borrower shall deliver to the Administrative Agent and each Lender at
the same time as the delivery of any annual or quarterly financial statements
given in accordance with the provisions of Section 5.1, (i) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (ii) a reasonable estimate of the effect on the financial statements
on account of such changes in application.
     Section 1.4 Time References.
     Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
     Section 1.5 Execution of Documents.
     Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer.

39



--------------------------------------------------------------------------------



 



ARTICLE II
THE LOANS; AMOUNT AND TERMS
     Section 2.1 Revolving Loans.
     (a) Revolving Commitment. During the Revolving Commitment Period, subject
to the terms and conditions hereof, each Revolving Lender severally agrees to
make revolving credit loans in Dollars (“Revolving Loans”) to the Borrower from
time to time for the purposes hereinafter set forth; provided, however, that
(i) with regard to each Revolving Lender individually, the sum of such Revolving
Lender’s Revolving Commitment Percentage of the aggregate principal amount of
outstanding Revolving Loans plus outstanding Swingline Loans plus outstanding
Revolving LOC Obligations shall not exceed such Revolving Lender’s Revolving
Commitment and (ii) with regard to the Revolving Lenders collectively, the sum
of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding Revolving LOC Obligations shall not
exceed the Revolving Committed Amount then in effect. For purposes hereof, the
aggregate principal amount available for Revolving Loan borrowings hereunder
shall be EIGHTY MILLION DOLLARS ($80,000,000) (as such aggregate maximum amount
may be reduced from time to time as provided in Section 2.8, the “Revolving
Committed Amount”). Revolving Loans may consist of Alternate Base Rate Loans or
LIBOR Rate Loans, or a combination thereof, as the Borrower may request, and may
be repaid and reborrowed in accordance with the provisions hereof; provided,
however, the Revolving Loans made on either of the two (2) Business Days
immediately following the Closing Date may only consist of Alternate Base Rate
Loans. LIBOR Rate Loans shall be made by each Revolving Lender at its LIBOR
Lending Office and Alternate Base Rate Loans at its Domestic Lending Office. No
Revolving Loans shall be made on the Closing Date.
     (b) Revolving Loan Borrowings.
     (i) Notice of Borrowing. The Borrower may request a Revolving Loan
borrowing by delivering a written Notice of Borrowing (or telephone notice
promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery may be by fax) to the Administrative Agent not later than 1:00
P.M. on the date of the requested borrowing in the case of Alternate Base Rate
Loans, and on the third Business Day prior to the date of the requested
borrowing in the case of LIBOR Rate Loans. Each such Notice of Borrowing shall
be irrevocable and shall specify (A) that a Revolving Loan is requested, (B) the
date of the requested borrowing (which shall be a Business Day), (C) the
aggregate principal amount to be borrowed and (D) whether the borrowing shall be
comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a combination
thereof, and if LIBOR Rate Loans are requested, the Interest Period(s) therefor.
If the Borrower shall fail to specify in any such Notice of Borrowing (1) an
applicable Interest Period in the case of a LIBOR Rate Loan, then such notice
shall be deemed to be a request for an Interest Period of one month, or (2) the

40



--------------------------------------------------------------------------------



 



Type of Revolving Loan requested, then such notice shall be deemed to be a
request for an Alternate Base Rate Loan hereunder. The Administrative Agent
shall give notice to each Revolving Lender promptly upon receipt of each Notice
of Borrowing, the contents thereof and each such Revolving Lender’s share
thereof.
     (ii) Minimum Amounts. Each Revolving Loan that is made as an Alternate Base
Rate Loan shall be in a minimum aggregate amount of $1,000,000 and integral
multiples of $100,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less). Each Revolving Loan that is made as a
LIBOR Rate Loan shall be in a minimum aggregate amount of $2,000,000 and
integral multiples of $1,000,000 in excess thereof (or the remaining amount of
the Revolving Committed Amount, if less).
     (iii) Advances. Each Revolving Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in Section 9.2, or at such other office as the Administrative Agent
may designate in writing, by 3:00 P.M. (1:00 P.M. in the case of LIBOR Rate
Loans) on the date specified in the applicable Notice of Borrowing, in Dollars
and in funds immediately available to the Administrative Agent. Such borrowing
will then be made available to the Borrower by the Administrative Agent on the
date specified in the applicable Notice of Borrowing (by the end of business
Eastern Time on such date) by crediting the account of the Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.
     (c) Repayment. Subject to the terms of this Credit Agreement, Revolving
Loans may be borrowed, repaid and reborrowed during the Revolving Commitment
Period. The principal amount of all Revolving Loans shall be due and payable in
full on the Revolving Commitment Termination Date.
     (d) Interest. Subject to the provisions of Section 2.10(b), Revolving Loans
shall bear interest as follows:
     (i) Alternate Base Rate Loans. During such periods as Revolving Loans shall
be comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan
shall bear interest at a per annum rate equal to the sum of the Alternate Base
Rate plus the Applicable Percentage; and
     (ii) LIBOR Rate Loans. During such periods as Revolving Loans shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.

41



--------------------------------------------------------------------------------



 



Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.
     (e) Revolving Notes. The Borrower’s obligation to pay each Revolving
Lender’s Revolving Loans shall be evidenced, upon such Revolving Lender’s
request, by a Revolving Note made payable to such Revolving Lender in
substantially the form of Schedule 2.1(e).
     Section 2.2 Revolving Letter of Credit Subfacility.
     (a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Revolving
Issuing Lender may reasonably require, during the Revolving Commitment Period
the Revolving Issuing Lender shall issue, and the Revolving Lenders shall
participate in, standby Revolving Letters of Credit for the account of the
Borrower from time to time upon request in a form acceptable to the Revolving
Issuing Lender; provided, however, that (i) the aggregate amount of Revolving
LOC Obligations shall not at any time exceed FIFTY MILLION DOLLARS ($50,000,000)
(the “Revolving LOC Committed Amount”), (ii) with regard to each Revolving
Lender individually, the sum of such Revolving Lender’s Revolving Commitment
Percentage of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding Revolving LOC Obligations shall not
exceed such Revolving Lender’s Revolving Commitment, (iii) with regard to the
Revolving Lenders collectively, the sum of the aggregate principal amount of
outstanding Revolving Loans plus outstanding Swingline Loans plus outstanding
Revolving LOC Obligations shall not exceed the Revolving Committed Amount then
in effect, (iv) all Revolving Letters of Credit shall be denominated in Dollars
and (v) Revolving Letters of Credit may be issued for any lawful corporate
purposes, including in connection with workers’ compensation and other insurance
programs. Except as otherwise expressly agreed upon by all the Revolving
Lenders, no Revolving Letter of Credit shall have an original expiry date more
than twelve (12) months from the date of issuance; provided, however, so long as
no Default or Event of Default has occurred and is continuing and subject to the
other terms and conditions to the issuance of Revolving Letters of Credit
hereunder, the expiry dates of Revolving Letters of Credit may be extended
annually or periodically from time to time on the request of the Borrower or by
operation of the terms of the applicable Revolving Letter of Credit to a date
not more than twelve (12) months from the date of extension; provided, further,
that no Revolving Letter of Credit, as originally issued or as extended, shall
have an expiry date extending beyond the date that is ten (10) days prior to the
Revolving Commitment Termination Date. Each Revolving Letter of Credit shall
comply with the related LOC Documents. The issuance and expiry date of each
Revolving Letter of Credit shall be a Business Day. Any Revolving Letter of
Credit issued hereunder shall be in a minimum original face amount of $100,000
or such lesser amount as approved by the Revolving Issuing Lender.
     (b) Notice and Reports. The request for the issuance of a Revolving Letter
of Credit shall be submitted to the Revolving Issuing Lender and the
Administrative Agent at least three (3) Business Days prior to the requested
date of issuance. The Revolving

42



--------------------------------------------------------------------------------



 



Issuing Lender will promptly upon request provide to the Administrative Agent
for dissemination to the Revolving Lenders a detailed report specifying the
Revolving Letters of Credit which are then issued and outstanding and any
activity with respect thereto which may have occurred since the date of any
prior report, and including therein, among other things, the account party, the
beneficiary, the face amount, expiry date as well as any payments or expirations
which may have occurred. The Revolving Issuing Lender will further provide to
the Administrative Agent promptly upon request copies of the Revolving Letters
of Credit.
     (c) Participations. Each Revolving Lender, upon issuance of any Revolving
Letter of Credit (or upon a Person becoming a Revolving Lender hereunder), shall
be deemed to have purchased, without recourse to the Revolving Issuing Lender,
and the Revolving Issuing Lender shall be deemed to have granted without
recourse to the Revolving Issuing Lender, a risk participation from the
Revolving Issuing Lender in such Revolving Letter of Credit and the obligations
arising thereunder and any collateral relating thereto, in each case in an
amount equal to its Revolving Commitment Percentage of the maximum amounts
available to be drawn under such Revolving Letter of Credit and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to the Revolving Issuing Lender therefor and
discharge when due, its Revolving Participation Interest by paying its Revolving
Commitment Percentage of the amounts drawn under such Revolving Letter of
Credit. Without limiting the scope and nature of each Revolving Lender’s
participation in any Revolving Letter of Credit, to the extent that the
Revolving Issuing Lender has not been reimbursed as required hereunder or under
any LOC Document, each such Revolving Lender shall fund its Revolving
Participation Interest therein by paying to the Revolving Issuing Lender its
Revolving Commitment Percentage of such unreimbursed drawing in same day funds
on the day of notification by the Revolving Issuing Lender of an unreimbursed
drawing pursuant to and in accordance with the provisions of subsection
(d) hereof. The obligation of each Revolving Lender to so pay the Revolving
Issuing Lender shall be absolute and unconditional and shall not be affected by
the occurrence of a Default, an Event of Default or any other occurrence or
event. Any such payment shall not relieve or otherwise impair the obligation of
the Borrower to reimburse the Revolving Issuing Lender under any Revolving
Letter of Credit, together with interest as hereinafter provided.
     (d) Reimbursement. In the event of any drawing under any Revolving Letter
of Credit, the Revolving Issuing Lender will promptly notify the Borrower and
the Administrative Agent. The Borrower shall reimburse the Revolving Issuing
Lender on the day of drawing under any Revolving Letter of Credit (either with
the proceeds of a Revolving Loan obtained hereunder or otherwise) in same day
funds as provided herein or in the LOC Documents if the Borrower shall have been
given notice of such drawing by 12:00 Noon and otherwise on the next Business
Day after such drawing if the Borrower shall have been given notice of such
drawing after 12:00 Noon. If the Borrower shall be given notice of a drawing by
12:00 Noon and shall fail to reimburse the Revolving Issuing Lender on the same
date of such notice, the unreimbursed amount of such drawing shall bear interest
from the date of notice until payment in full at a per

43



--------------------------------------------------------------------------------



 



annum rate equal to the ABR Default Rate. If the Borrower shall be given notice
of a drawing after 12:00 Noon, the unreimbursed amount of such drawing shall
bear interest from the date of notice until the next Business Day at a per annum
rate equal to the Alternate Base Rate plus the Applicable Percentage and if the
Borrower shall fail to reimburse the Revolving Issuing Lender on such next
Business Day, the unreimbursed amount of such drawing shall bear interest from
the Business Day succeeding the date of notice until payment in full at a per
annum rate equal to the ABR Default Rate. Unless the Borrower shall immediately
notify the Revolving Issuing Lender and the Administrative Agent of its intent
to otherwise reimburse the Revolving Issuing Lender, the Borrower shall be
deemed to have requested a Mandatory LOC Borrowing in the amount of the drawing
as provided in subsection (d) hereof, the proceeds of which will be used to
satisfy the reimbursement obligations. The Borrower’s reimbursement obligations
hereunder shall be absolute and unconditional under all circumstances
irrespective of any rights of set-off, counterclaim or defense to payment the
Borrower may claim or have against the Revolving Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Revolving Letter of
Credit drawn upon or any other Person, including without limitation any defense
based on any failure of the Borrower to receive consideration or the legality,
validity, regularity or unenforceability of the Revolving Letter of Credit;
provided that the Borrower shall not be deemed to have waived any claims it may
have against the Revolving Issuing Lender, the Administrative Agent, the
Lenders, the beneficiary of the Revolving Letter of Credit drawn upon or any
other Person and may separately pursue such claims after payment of such
reimbursement obligations. The Revolving Issuing Lender will promptly notify the
Administrative Agent (which shall promptly notify the Revolving Lenders) of the
amount of any unreimbursed drawing and each Revolving Lender shall promptly fund
its Revolving Participation Interest therein by paying to the Administrative
Agent for the account of the Revolving Issuing Lender, in Dollars and in
immediately available funds, the amount of such Revolving Lender’s Revolving
Commitment Percentage of such unreimbursed drawing. Such payment shall be made
on the day such notice is received by such Revolving Lender from the Revolving
Issuing Lender if such notice is received at or before 2:00 P.M., otherwise such
payment shall be made at or before 12:00 Noon on the Business Day next
succeeding the day such notice is received. If such Revolving Lender does not
pay such amount to the Revolving Issuing Lender in full upon such request, such
Revolving Lender shall, on demand, pay to the Administrative Agent for the
account of the Revolving Issuing Lender interest on the unpaid amount during the
period from the date of such drawing until such Revolving Lender pays such
amount to the Revolving Issuing Lender in full at a rate per annum equal to, if
paid within two (2) Business Days of the date of drawing, the Federal Funds
Effective Rate and thereafter at a rate equal to the Alternate Base Rate. Each
Revolving Lender’s obligation to make such payment to the Revolving Issuing
Lender, and the right of the Revolving Issuing Lender to receive the same, shall
be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Credit Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the Credit Party Obligations hereunder and shall be made without
any offset, abatement, withholding or reduction whatsoever.

44



--------------------------------------------------------------------------------



 



     (e) Repayment with Revolving Loans. On any day on which the Borrower shall
have requested, or been deemed to have requested, a Revolving Loan to reimburse
a drawing under a Revolving Letter of Credit, the Administrative Agent shall
give notice to the Revolving Lenders that a Revolving Loan has been requested or
deemed requested in connection with a drawing under a Revolving Letter of
Credit, in which case a Revolving Loan borrowing comprised entirely of Alternate
Base Rate Loans (each such borrowing, a “Mandatory LOC Borrowing”) shall be made
(without giving effect to any termination of the Commitments pursuant to
Section 7.2) pro rata based on each Revolving Lender’s respective Revolving
Commitment Percentage (determined before giving effect to any termination of the
Commitments pursuant to Section 7.2) and the proceeds thereof shall be paid
directly to the Revolving Issuing Lender for application to the respective
Revolving LOC Obligations. Each Revolving Lender hereby irrevocably agrees to
make such Revolving Loans on the day such notice is received by the Revolving
Lenders from the Administrative Agent if such notice is received at or before
2:00 P.M., otherwise such payment shall be made at or before 12:00 Noon on the
Business Day next succeeding the day such notice is received, in each case
notwithstanding (i) the amount of Mandatory LOC Borrowing may not comply with
the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (ii) whether any conditions specified in Section 4.2 are then
satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) failure for any such request or deemed request for Revolving Loan to be
made by the time otherwise required in Section 2.1(b), (v) the date of such
Mandatory LOC Borrowing, or (vi) any reduction in the Revolving Committed Amount
after any such Revolving Letter of Credit may have been drawn upon. In the event
that any Mandatory LOC Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
occurrence of a Bankruptcy Event), then each such Revolving Lender hereby agrees
that it shall forthwith fund (as of the date the Mandatory LOC Borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) its Revolving
Participation Interests in the outstanding Revolving LOC Obligations; provided,
further, that in the event any Revolving Lender shall fail to fund its Revolving
Participation Interest on the day the Mandatory LOC Borrowing would otherwise
have occurred, then the amount of such Revolving Lender’s unfunded Revolving
Participation Interest therein shall bear interest payable by such Revolving
Lender to the Revolving Issuing Lender upon demand, at the rate equal to, if
paid within two (2) Business Days of such date, the Federal Funds Effective
Rate, and thereafter at a rate equal to the Alternate Base Rate.
     (f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Revolving Letter of Credit shall, for
purposes hereof, be treated in all respects the same as the issuance of a new
Revolving Letter of Credit hereunder.
     (g) Uniform Customs and Practices. The Revolving Issuing Lender shall have
the Letters of Credit be subject to The Uniform Customs and Practice for
Documentary Credits, as published as of the date of issue by the International
Chamber of Commerce (the “UCP”), in which case the UCP may be incorporated
therein and deemed in all respects to be a part thereof.

45



--------------------------------------------------------------------------------



 



     (h) Designation of Subsidiaries as Account Parties. Notwithstanding
anything to the contrary set forth in this Agreement, a Revolving Letter of
Credit issued hereunder may contain a statement to the effect that such
Revolving Letter of Credit is issued for the account of a Subsidiary of the
Borrower; provided that, notwithstanding such statement, the Borrower shall be
the actual account party for all purposes of this Agreement for such Revolving
Letter of Credit and such statement shall not affect the Borrower’s
reimbursement obligations hereunder with respect to such Revolving Letter of
Credit.
     Section 2.3 Swingline Loan Subfacility.
     (a) Swingline Commitment. During the Revolving Commitment Period, subject
to the terms and conditions hereof, the Swingline Lender, in its individual
capacity, agrees to make certain revolving credit loans to the Borrower (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) for the purposes
hereinafter set forth; provided, however, (i) the aggregate amount of Swingline
Loans outstanding at any time shall not exceed TEN MILLION DOLLARS ($10,000,000)
(the “Swingline Committed Amount”), and (ii) the sum of the aggregate principal
amount of outstanding Revolving Loans plus outstanding Swingline Loans plus
outstanding Revolving LOC Obligations shall not exceed the Revolving Committed
Amount. Swingline Loans hereunder may be repaid and reborrowed in accordance
with the provisions hereof.
     (b) Swingline Loan Borrowings.
     (i) Notice of Borrowing and Disbursement. The Swingline Lender will make
Swingline Loans available to the Borrower on any Business Day upon delivery of a
Notice of Borrowing by the Borrower to the Administrative Agent not later than
2:00 P.M. on such Business Day. Swingline Loan borrowings hereunder shall be
made in minimum amounts of $100,000 and in integral amounts of $100,000 in
excess thereof. Such borrowing will then be made available to the Borrower by
the Swingline Lender on the date specified in the applicable Notice of Borrowing
(by the end of business Eastern Time on such date) by crediting the account of
the Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Swingline Lender and in like funds
as received by the Administrative Agent.
     (ii) Repayment of Swingline Loans. Each Swingline Loan borrowing shall be
due and payable on the Revolving Commitment Termination Date. The Swingline
Lender may, at any time, in its sole discretion, by written notice to the
Borrower and the Administrative Agent, demand repayment of its Swingline Loans
by way of a Revolving Loan borrowing, in which case the Borrower shall be deemed
to have requested a Revolving Loan borrowing comprised entirely of Alternate
Base Rate Loans in the amount of such Swingline Loans; provided, however, that
in the following circumstances, any such demand shall also be deemed to have
been given one Business Day prior to each of (1) the Revolving Commitment
Termination Date, (2) the occurrence of any Bankruptcy Event, (3)

46



--------------------------------------------------------------------------------



 



upon acceleration of the Credit Party Obligations hereunder, whether on account
of a Bankruptcy Event or any other Event of Default, and (4) the exercise of
remedies in accordance with the provisions of Section 7.2 hereof (each such
Revolving Loan borrowing made on account of any such deemed request therefor as
provided herein being hereinafter referred to as “Mandatory Swingline
Borrowing”). Each Revolving Lender hereby irrevocably agrees to make such
Revolving Loans promptly upon any such request or deemed request on account of
each Mandatory Swingline Borrowing in the amount and in the manner specified in
the preceding sentence and on the same such date notwithstanding (I) the amount
of the Mandatory Swingline Borrowing may not comply with the minimum amount for
borrowings of Revolving Loans otherwise required hereunder, (II) whether any
conditions specified in Section 4.2 are then satisfied, (III) whether a Default
or an Event of Default then exists, (IV) failure of any such request or deemed
request for Revolving Loans to be made by the time otherwise required in
Section 2.1(b)(i), (V) the date of such Mandatory Swingline Borrowing, or
(VI) any reduction in the Revolving Committed Amount or termination of the
Revolving Commitments immediately prior to such Mandatory Swingline Borrowing or
contemporaneously therewith. In the event that any Mandatory Swingline Borrowing
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code), then each Revolving Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory Swingline Borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstanding Swingline Loans as shall be
necessary to cause each such Revolving Lender to share in such Swingline Loans
ratably based upon its respective Revolving Commitment Percentage (determined
before giving effect to any termination of the Commitments pursuant to
Section 7.2); provided that (x) all interest payable on the Swingline Loans
shall be for the account of the Swingline Lender until the date as of which the
respective participation is purchased, and (y) at the time any purchase of
participations pursuant to this sentence is actually made, the purchasing
Revolving Lender shall be required to pay to the Swingline Lender interest on
the principal amount of such participation purchased for each day from and
including the day upon which the Mandatory Swingline Borrowing would otherwise
have occurred to but excluding the date of payment for such participation, at
the rate equal to, if paid within two (2) Business Days of the date of the
Mandatory Swingline Borrowing, the Federal Funds Effective Rate, and thereafter
at a rate equal to the Alternate Base Rate.
     (c) Interest on Swingline Loans. Subject to the provisions of
Section 2.11(b), Swingline Loans shall bear interest at a per annum rate equal
to the Alternate Base Rate plus the Applicable Percentage for Revolving Loans
that are Alternate Base Rate Loans. Interest on Swingline Loans shall be payable
in arrears on each Interest Payment Date.

47



--------------------------------------------------------------------------------



 



     (d) Swingline Note. The Swingline Loans shall be evidenced by a duly
executed promissory note of the Borrower to the Swingline Lender in the original
amount of the Swingline Committed Amount and substantially in the form of
Schedule 2.3(d).
     Section 2.4 Credit-Linked Facility—Term Loan Subfacility.
     (a) Term Loan. Subject to the terms and conditions hereof and in reliance
upon the representations and warranties set forth herein, each Credit-Linked
Lender severally agrees to make available to the Administrative Agent on the
Closing Date such Credit-Linked Lender’s Credit-Linked Commitment Percentage of
Term Loans in Dollars in the aggregate principal amount of SEVENTY-FIVE MILLION
DOLLARS ($75,000,000) (as such amount may be increased by any Credit-Linked
Purchase that is converted to Term Loans pursuant to Section 2.5(d)(ii) or
increased by any Incremental Term Loan pursuant to Section 2.22, the “Term Loan
Committed Amount”) for the purposes hereinafter set forth; provided, however,
(i) with regard to each Credit-Linked Lender individually, the sum of such
Credit-Linked Lender’s Credit-Linked Commitment Percentage of the aggregate
principal amount of the outstanding Term Loans plus outstanding Credit-Linked
LOC Obligations shall not at any time exceed such Credit-Linked Lender’s
Credit-Linked Commitment and (ii) with regard to the Credit-Linked Lenders
collectively, the sum of the aggregate principal amount of the outstanding Term
Loans plus outstanding Credit-Linked LOC Obligations shall not at any time
exceed the Credit-Linked Committed Amount then in effect. Upon receipt by the
Administrative Agent of the proceeds of the Term Loan made on the Closing Date,
such proceeds will then be made available to the Borrower by the Administrative
Agent by crediting the account of the Borrower on the books of the office of the
Administrative Agent specified in Section 9.2, or at such other office as the
Administrative Agent may designate in writing, with the aggregate of such
proceeds made available to the Administrative Agent by the Credit-Linked Lenders
and in like funds as received by the Administrative Agent (or by crediting such
other account(s) as directed by the Borrower). Each Term Loan may consist of
Alternate Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as the
Borrower may request. Amounts repaid or prepaid on any Term Loan may not be
reborrowed. LIBOR Rate Loans shall be made by each Credit-Linked Lender at its
LIBOR Lending Office and Alternate Base Rate Loans at its Domestic Lending
Office.
     (b) Repayment of Term Loans. The principal amount of the Term Loans shall
be repaid in twenty-three (23) consecutive calendar quarterly installments and
on the Credit-Linked Maturity Date as follows, unless accelerated sooner
pursuant to Section 7.2:

                  Principal Amortization Payment   Term Loan Principal
Amortization   Dates   Payment
 
August 31, 2007   $ 187,500  
 
November 30, 2007   $ 187,500  
 
February 28, 2008   $ 187,500  
 
May 31, 2008   $ 187,500  

48



--------------------------------------------------------------------------------



 



                  Principal Amortization Payment   Term Loan Principal
Amortization   Dates   Payment
 
August 31, 2008   $ 187,500  
 
November 30, 2008   $ 187,500  
 
February 28, 2009   $ 187,500  
 
May 31, 2009   $ 187,500  
 
August 31, 2009   $ 187,500  
 
November 30, 2009   $ 187,500  
 
February 28, 2010   $ 187,500  
 
May 31, 2010   $ 187,500  
 
August 31, 2010   $ 187,500  
 
November 30, 2010   $ 187,500  
 
February 28, 2011   $ 187,500  
 
May 31, 2011   $ 187,500  
 
August 31, 2011   $ 187,500  
 
November 30, 2011   $ 187,500  
 
February 28, 2012   $ 187,500  
 
May 31, 2012   $ 187,500  
 
August 31, 2012   $ 187,500  
 
November 30, 2012   $ 187,500  
 
February 28, 2013   $ 187,500  
 
Credit-Linked Maturity Date   Remaining principal amount of Term Loans

     The outstanding principal amount of the Term Loans and all accrued but
unpaid interest and other amounts payable with respect to the Term Loans shall
be repaid on the Credit-Linked Maturity Date. In addition, the amounts set forth
above shall be increased on a pro rata basis by the amount of any Term Loan
incurred pursuant to Section 2.22
     (c) Interest on the Term Loans. Subject to the provisions of Section 2.11,
the Term Loan shall bear interest as follows:
     (i) Alternate Base Rate Loans. During such periods as the Term Loans shall
be comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan
shall bear interest at a per annum rate equal to the sum of the Alternate Base
Rate plus the Applicable Percentage; and
     (ii) LIBOR Rate Loans. During such periods as the Term Loans shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.
     Interest on the Term Loans shall be payable in arrears on each Interest
Payment Date.
     (d) Term Loan Notes. The Borrower’s obligation to pay each Credit-Linked
Lender’s portion of the Term Loans shall be evidenced, upon such Credit-Linked

49



--------------------------------------------------------------------------------



 



Lender’s request, by a Term Loan Note made payable to such Credit-Linked Lender
in substantially the form of Schedule 2.4(d).
     Section 2.5 Credit-Linked Facility – Letter of Credit Subfacility.
     (a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Credit-Linked
Issuing Lender may reasonably require, during the Credit-Linked Commitment
Period the Credit-Linked Issuing Lender shall issue, and the Credit-Linked
Lenders shall participate in, standby Credit-Linked Letters of Credit for the
account of the Borrower from time to time upon request in a form acceptable to
the Credit-Linked Issuing Lender; provided, however, that (i) the aggregate
amount of Credit-Linked LOC Obligations shall not at any time exceed the lesser
of (A) ONE HUNDRED TWENTY-FIVE MILLION DOLLARS ($125,000,000) (as reduced from
time to time in accordance with the terms of Section 2.5(d)(ii) or Section
2.8(a), the “Credit-Linked LOC Committed Amount”) and (B) the principal amount
of the Credit-Linked Deposit, (ii) with regard to each Credit-Linked Lender
individually, (A) the sum of such Credit-Linked Lender’s Credit-Linked
Commitment Percentage of the outstanding Credit-Linked LOC Obligations shall not
exceed such Credit-Linked Lender’s Credit-Linked Deposit and (B) the sum of such
Credit-Linked Lender’s Credit-Linked Commitment Percentage of the aggregate
principal amount of the outstanding Term Loans plus outstanding Credit-Linked
LOC Obligations shall not at any time exceed such Credit-Linked Lender’s
Credit-Linked Commitment, (iii) with regard to the Credit-Linked Lenders
collectively, the sum of the aggregate principal amount of outstanding Term
Loans plus outstanding Credit-Linked LOC Obligations shall not at any time
exceed the Credit-Linked Committed Amount then in effect, (iv) no Credit-Linked
Letter of Credit may be issued without the Administrative Agent confirming in
writing to any Credit-Linked Issuing Lender (other than the Administrative Agent
in its capacity as a Credit-Linked Issuing Lender) that, after giving effect to
the issuance of such Credit-Linked Letter of Credit, the requirement set forth
in clause (iii) above shall be satisfied, (v) all Credit-Linked Letters of
Credit shall be denominated in Dollars and (vi) Credit-Linked Letters of Credit
shall be issued for any lawful corporate purposes, including in connection with
workers’ compensation and other insurance programs. Except as otherwise
expressly agreed upon by all the Credit-Linked Lenders, no Credit-Linked Letter
of Credit shall have an original expiry date more than twelve (12) months from
the date of issuance; provided, however, the expiry dates of Credit-Linked
Letters of Credit may be extended annually or periodically from time to time at
the request of the Borrower or by operation of the terms of the applicable
Letter of Credit to a date not more than twelve (12) months from the date of
extension; provided, further, that (x) no Credit-Linked Letter of Credit, as
originally issued or as extended, shall have an expiry date extending beyond the
date that is ten (10) days prior to the Credit-Linked Maturity Date and (y) if
an Event of Default exists at the time such Credit-Linked Letter of Credit is to
be extended, the Credit-Linked Issuing Lender may or, at the direction of
Credit-Linked Lenders holding more than 50% of the Credit-Linked Commitments,
the Credit-Linked Issuing Lender shall refuse to extend such Credit-Linked
Letter of Credit, in which case such Credit-Linked Letter of Credit shall
terminate at the end of the current term thereof. Each Credit-Linked Letter of
Credit shall comply

50



--------------------------------------------------------------------------------



 



with the related LOC Documents. The issuance and expiry date of each
Credit-Linked Letter of Credit shall be a Business Day. Any Credit-Linked
Letters of Credit issued hereunder shall be in a minimum original face amount of
$100,000 or such lesser amount as approved by the Credit-Linked Issuing Lender.
     (b) Notice and Reports. The request for the issuance of a Credit-Linked
Letter of Credit shall be submitted to the Credit-Linked Issuing Lender and the
Administrative Agent at least three (3) Business Days prior to the requested
date of issuance. The Credit-Linked Issuing Lender will promptly upon request
provide to the Administrative Agent for dissemination to the Credit-Linked
Lenders a detailed report specifying the Credit-Linked Letters of Credit which
are then issued by such Credit-Linked Issuing Lender and outstanding and any
activity with respect thereto which may have occurred since the date of any
prior report, and including therein, among other things, the account party, the
beneficiary, the face amount, expiry date as well as any payments or expirations
which may have occurred. The Credit-Linked Issuing Lender will further provide
to the Administrative Agent promptly upon request copies of the Credit-Linked
Letters of Credit.
     (c) Participations. Each Credit-Linked Lender, upon issuance of any
Credit-Linked Letter of Credit (or upon a Person becoming a Credit-Linked Lender
hereunder) and, in the case of each Existing Letter of Credit, on the Closing
Date, shall be deemed to have irrevocably purchased, without recourse to the
Credit-Linked Issuing Lender, and the Credit-Linked Issuing Lender shall be
deemed to have irrevocably granted without recourse to the Credit-Linked Issuing
Lender, a risk participation (a “Credit-Linked Participation”) from the
Credit-Linked Issuing Lender in such Credit-Linked Letter of Credit and the
obligations arising thereunder and any collateral relating thereto, in each case
in an amount equal to its Credit-Linked Commitment Percentage of the maximum
amounts available to be drawn under such Credit-Linked Letter of Credit and
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and be obligated to pay to the Credit-Linked Issuing Lender
therefor and discharge when due, its Credit-Linked Commitment Percentage of the
obligations arising under such Credit-Linked Letter of Credit. Without limiting
the scope and nature of each Credit-Linked Lender’s participation in any
Credit-Linked Letter of Credit, to the extent that the Credit-Linked Issuing
Lender has not been reimbursed as required hereunder or under any LOC Document,
each such Credit-Linked Lender shall fund its Credit-Linked Participation
Interest therein by paying to the Credit-Linked Issuing Lender, from funds
deposited by such Credit-Linked Lender into the Credit-Linked Deposit, its
Credit-Linked Commitment Percentage of such unreimbursed drawing in same day
funds on the day of notification by the Credit-Linked Issuing Lender of an
unreimbursed drawing pursuant to and in accordance with the provisions of
subsection (d) hereof. The obligation of each Credit-Linked Lender to so pay the
Credit-Linked Issuing Lender shall be absolute and unconditional and shall not
be affected by the occurrence of a Default, an Event of Default or any other
occurrence or event.

51



--------------------------------------------------------------------------------



 



     (d) Reimbursement; Funding of Participation Interests.
     (i) Reimbursement by Borrower. In the event of any drawing under any
Credit-Linked Letter of Credit, the Credit-Linked Issuing Lender will promptly
notify the Borrower and the Administrative Agent. Upon a drawing under a
Credit-Linked Letter of Credit, the Borrower shall, subject to the terms of this
subsection, reimburse the Credit-Linked Issuing Lender on the day of such
drawing (either with the proceeds of a Revolving Loan or otherwise) in same day
funds as provided herein or in the Credit-Linked Letter of Credit Documents if
the Borrower shall have been given notice of such drawing by 12:00 Noon and
otherwise on the next Business Day after such drawing if the Borrower shall have
been given notice of such drawing after 12:00 Noon. If the Borrower shall be
given notice of a drawing by 12:00 Noon and shall fail to reimburse the
Credit-Linked Issuing Lender on the same date of such notice, the unreimbursed
amount of such drawing shall bear interest from the date of notice until the
first to occur of (A) the reimbursement of such drawing or (B) the conversion of
such Unreimbursed Drawing to a Term Loan pursuant to subsection (d)(ii) below at
a per annum rate equal to the ABR Default Rate. If the Borrower shall be given
notice of a drawing after 12:00 Noon, the unreimbursed amount of such drawing
shall bear interest from the date of notice until the next Business Day at a per
annum rate equal to the Alternate Base Rate plus the Applicable Percentage and
if the Borrower shall fail to reimburse the Credit-Linked Issuing Lender on such
next Business Day, the unreimbursed amount of such drawing shall bear interest
from the Business Day succeeding the date of notice until the first to occur of
(A) the reimbursement of such drawing or (B) the conversion of such Unreimbursed
Drawing to a Term Loan pursuant to subsection (d)(ii) below at a per annum rate
equal to the ABR Default Rate. Unless the Borrower shall promptly notify the
Credit-Linked Issuing Lender and the Administrative Agent of its intent to
otherwise reimburse the Credit-Linked Issuing Lender after receipt by the
Borrower of notice of a drawing, the Borrower shall be deemed to have requested
a Credit-Linked Purchase in the amount of such drawing as provided in subsection
(d)(ii) below, the proceeds of which will be used to satisfy the reimbursement
obligations. The Borrower’s reimbursement obligations hereunder shall be
absolute and unconditional under all circumstances irrespective of any rights of
set-off, counterclaim or defense to payment the Borrower may claim or have
against the Credit-Linked Issuing Lender, the Administrative Agent, the Lenders,
the beneficiary of the Credit-Linked Letter of Credit drawn upon or any other
Person, including without limitation any defense based on any failure of the
Borrower to receive consideration or the legality, validity, regularity or
unenforceability of the Credit-Linked Letter of Credit; provided that the
Borrower shall not be deemed to have waived any claims it may have against the
Credit-Linked Issuing Lender, the Administrative Agent, the Lenders, the
beneficiary of the Credit-Linked Letter of Credit drawn upon or any other Person
and may separately pursue such claims after payment of such reimbursement
obligations.

52



--------------------------------------------------------------------------------



 



     (ii) Funding of Participation Interests by Credit-Linked Lenders;
Conversion to Term Loans. After any drawing under any Credit-Linked Letter of
Credit and upon the earlier of (A) the failure of the Borrower to reimburse such
drawing in accordance with the terms of subsection (d)(i) hereof, (B) receipt by
the Credit-Linked Issuing Lender of notice from the Borrower that it will not
exercise its right to reimburse such drawing and (C) the occurrence or
continuation of a Default or an Event of Default, (1) in order to fund its
Credit-Linked Participation Interest in such unreimbursed drawing (an
“Unreimbursed Drawing”), each Credit-Linked Lender hereby authorizes the
Administrative Agent to pay the Credit-Linked Issuing Lender (such payment, a
“Credit-Linked Purchase”) in the amount of such Credit-Linked Lender’s
Credit-Linked Commitment Percentage of such Unreimbursed Drawing, solely from
such Credit-Linked Lender’s Credit-Linked Deposit, and such Credit-Linked Lender
hereby irrevocably authorizes the Administrative Agent to charge the
Credit-Linked Account for such purpose, (2) the Credit-Linked LOC Committed
Amount shall be automatically reduced by the amount of each Credit-Linked
Purchase and shall not be reinstated, (3) such Unreimbursed Drawing shall be
automatically converted to a funded Term Loan consisting of an Alternate Base
Rate Loan without any further act by the Borrower, the Credit-Linked Issuing
Lender, the Administrative Agent or any Credit-Linked Lender, which Term Loan
shall be subject to the terms and conditions of Section 2.4 and (4) the Term
Loan Committed Amount shall be automatically permanently increased by the amount
of each Credit-Linked Purchase. The Credit-Linked Issuing Lender will promptly
notify the Administrative Agent (which shall notify the Credit-Linked Lenders)
of the amount of any Unreimbursed Drawing. Each Credit-Linked Lender’s
obligation to fund its Credit-Linked Participation Interest in any Unreimbursed
Drawing by paying to the Credit-Linked Issuing Lender its Credit-Linked
Commitment Percentage of any Unreimbursed Drawing, and the right of the
Credit-Linked Issuing Lender to receive the same, shall be absolute and
unconditional, shall be made without any offset, abatement, withholding or
reduction whatsoever and shall not be affected by any circumstance whatsoever
and without regard to (I) whether any conditions specified in Section 4.2 are
then satisfied, (II) whether a Default or an Event of Default then exists,
(III) the date of such Credit-Linked Purchase and Term Loan, (IV) any reduction
in the Credit-Linked Committed Amount after any such Credit-Linked Letter of
Credit may have been drawn upon, (V) the termination of this Credit Agreement or
the Commitments hereunder or (VI) the acceleration of the Credit Party
Obligations hereunder.
     (e) Repayment of Participations.
     (i) At any time after the Credit-Linked Issuing Lender has made a payment
under any Credit-Linked Letter of Credit and has received from the Credit-Linked
Account the proceeds of Credit-Linked Purchases by the Credit-Linked Lenders in
respect of such payment in accordance with Section 2.5(d) (which Credit-Linked
Purchases have been converted to Term Loans in

53



--------------------------------------------------------------------------------



 



accordance with such Section), if the Administrative Agent receives for the
account of the Credit-Linked Issuing Lender any payment in respect of the
related Unreimbursed Drawing or interest thereon for any period after such
Unreimbursed Drawing was paid with a Credit-Linked Purchase, the Administrative
Agent will distribute to such Credit-Linked Lender its Term Loan Commitment
Percentage thereof. If the Credit-Linked Issuing Lender shall have received from
the Credit-Linked Account the proceeds of Credit-Linked Purchases by the
Credit-Linked Lenders and thereafter shall receive any direct payment from the
Borrower in respect of the Unreimbursed Drawing with respect to which such
Credit-Linked Purchases were made, the Credit-Linked Issuing Lender shall
immediately pay the amount received to the Administrative Agent for distribution
to the Credit-Linked Lenders in accordance with this Section 2.5(e).
     (ii) If any payment received by the Administrative Agent for the account of
the Credit-Linked Issuing Lender pursuant to Section 2.5(e)(i) and distributed
to the Credit-Linked Lenders by the Administrative Agent is required to be
returned under any circumstance (including pursuant to any settlement entered
into by the Credit-Linked Issuing Lender), each Credit-Linked Lender shall pay
to the Administrative Agent for the account of the Credit-Linked Issuing Lender
its Credit-Linked Commitment Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Credit-Linked Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect.
     (f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Credit-Linked Letter of Credit shall,
for purposes hereof, be treated in all respects the same as the issuance of a
new Credit-Linked Letter of Credit hereunder.
     (g) Uniform Customs and Practices. The Credit-Linked Issuing Lender shall
have the Letters of Credit be subject to The Uniform Customs and Practice for
Documentary Credits, as published as of the date of issue by the UCP in which
case the UCP may be incorporated therein and deemed in all respects to be a part
thereof.
     (h) Designation of Subsidiaries as Account Parties. Notwithstanding
anything to the contrary set forth in this Agreement, a Credit-Linked Letter of
Credit issued hereunder may contain a statement to the effect that such
Credit-Linked Letter of Credit is issued for the account of a Subsidiary of the
Borrower; provided that, notwithstanding such statement, the Borrower shall be
the actual account party and borrower for all purposes of this Agreement for
such Credit-Linked Letter of Credit and any Credit-Linked Purchase and Term Loan
with respect to an Unreimbursed Drawing thereunder and such statement shall not
affect the Borrower’s reimbursement obligations hereunder with respect to such
Credit-Linked Letter of Credit and its repayment obligations hereunder with
respect to such Term Loan.

54



--------------------------------------------------------------------------------



 



     (i) Existing Letters of Credit. Each Existing Letter of Credit shall be
deemed for all purposes of this Agreement and the other Credit Documents to be a
Credit-Linked Letter of Credit. The Borrower’s reimbursement obligations in
respect of each Existing Letter of Credit, and each Credit-Linked Lender’s
Participation Interests therein, shall be governed by the terms of this Credit
Agreement.
     (j) Credit-Linked Note. The Borrower’s reimbursement obligations with
respect to the Credit-Linked Letters of Credit issued pursuant to this
Section 2.5 shall be evidenced by a Credit-Linked Note made payable to the
Credit-Linked Issuing Lender in substantially the form of Schedule 2.5(j).
     (k) Credit-Linked Interest. In consideration of the Credit-Linked LOC
Commitment and the Credit-Linked Participations, the Borrower agrees to pay to
the Administrative Agent, for the ratable benefit of the Credit-Linked Lenders,
interest (the “Credit-Linked Interest”) in an amount equal to the sum of (i) the
Applicable Percentage for Term Loans that are LIBOR Rate Loans plus (ii) the
Shortfall Amount per annum on the average daily Credit-Linked LOC Committed
Amount. The Credit-Linked Interest shall be payable at the end of each LIBOR
period used to determine the Shortfall Amount.
     Section 2.6 Credit-Linked Deposits.
     (a) Funding of Credit-Linked Deposits. Subject to the terms and conditions
set forth herein and in consideration of each Credit-Linked Lender’s
Credit-Linked Participation, each Credit-Linked Lender severally agrees to fund
such Lender’s Credit-Linked Deposit to the Administrative Agent in Dollars on
the Closing Date in an amount equal to its Credit-Linked Commitment for deposit
by the Administrative Agent in the Credit-Linked Account. Each Credit-Linked
Lender’s Credit-Linked Deposit represents such Lender’s funded Credit-Linked
Participation.
     (b) Purpose of Credit-Linked Deposits. The Credit-Linked Deposits will be
held by the Administrative Agent in its name in the Credit-Linked Account, on
behalf of the Credit-Linked Lenders and for the benefit of the Credit-Linked
Issuing Lender. The Credit-Linked Account will be under the sole dominion and
control of the Administrative Agent and no Person other than the Administrative
Agent shall have the right of withdrawal from the Credit-Linked Account nor any
other right or power with respect to the Credit-Linked Deposits or the
Credit-Linked Account. Unless returned to the Credit-Linked Lenders, the
Credit-Linked Deposits shall not be used for any purpose other than funding the
Credit-Linked Participations in the Credit-Linked Letters of Credit without the
prior written consent of each Credit-Linked Issuing Lender.
     (c) Actions of Administrative Agent. In charging the Credit-Linked Account
or otherwise exercising any rights of set-off with respect thereto, the
Administrative Agent acts as the agent of the Credit-Linked Issuing Lender.

55



--------------------------------------------------------------------------------



 



     (d) Grant of Security Interest in Credit-Linked Account. The Administrative
Agent hereby grants, and the Credit-Linked Lenders hereby grant and hereby
authorize the Administrative Agent to grant, to the Credit-Linked Issuing
Lender, a security interest in and Lien on the Credit-Linked Account, the
Credit-Linked Deposits and all cash, Cash Equivalents or other amounts or
investments from time to time in the Credit-Linked Account. The foregoing
security interest and Lien shall secure the obligations of the Credit-Linked
Lenders to fund their Credit-Linked Participation Interests in any Unreimbursed
Drawing by paying the Credit-Linked Issuing Lender for such Unreimbursed
Drawing. Each of the Administrative Agent and the Credit-Linked Lenders agree to
execute such agreements and documents and take such actions as may be reasonably
required by the Credit-Linked Issuing Lender to perfect and protect the
foregoing security interest and Lien.
     (e) Investment of Credit-Linked Deposits. Pending the use of the
Credit-Linked Deposits to fund the Credit-Linked Lenders’ Credit-Linked
Participation Interests in Unreimbursed Drawings under the Credit-Linked Letters
of Credit, the Administrative Agent will invest such Credit-Linked Deposits and
will pay to Credit-Linked Lenders in arrears on the last Business Day of each
calendar quarter any return on such investment during the previous calendar
quarter up to an amount not to exceed LIBOR as of the last Business Day of such
previous calendar quarter.
     (f) Reduction of Credit-Linked Deposit. If any Credit-Linked Purchase is
made with proceeds of the Credit-Linked Deposits, the Credit-Linked Deposits
shall be automatically permanently reduced by the amount of such Credit-Linked
Purchase. If the Borrower elects to reduce the Credit-Linked LOC Committed
Amount pursuant to Section 2.8(a), the Credit-Linked Deposit shall be
automatically permanently reduced by a corresponding amount and the amount of
such reduction shall be returned to the Credit-Linked Lenders on a pro rata
basis by the Administrative Agent.
     Section 2.7 Fees.
     (a) Revolving Commitment Fee. In consideration of the Revolving
Commitments, the Borrower agrees to pay to the Administrative Agent, for the
ratable benefit of the Revolving Lenders, a commitment fee (the “Revolving
Commitment Fee”) in an amount equal to the Applicable Percentage per annum on
the average daily unused amount of the Revolving Committed Amount. For purposes
of computation of the Revolving Commitment Fee, Revolving LOC Obligations shall
be considered usage but Swingline Loans shall not be considered usage of the
Revolving Committed Amount.
     (b) Revolving LOC Fees. In consideration of the Revolving LOC Commitments,
the Borrower agrees to pay to the Administrative Agent, for the ratable benefit
of the Revolving Lenders, a fee (the “Revolving LOC Commitment Fee”) equal to
the Applicable Percentage for Revolving Loans that are LIBOR Rate Loans per
annum on the average daily maximum amount available to be drawn under each
Revolving Letter of Credit from the date of issuance to the date of expiration.
In addition to such Revolving LOC Commitment Fee, the Borrower agrees to pay to
the Revolving Issuing

56



--------------------------------------------------------------------------------



 



Lender, for its own account without sharing by the Revolving Lenders, an
additional fronting fee (the “Revolving LOC Fronting Fee”) of one-quarter of one
percent (0.25%) per annum on the average daily maximum amount available to be
drawn under each Revolving Letter of Credit issued by it.
     (c) Credit-Linked LOC Fronting Fees. The Borrower agrees to pay to the
Credit-Linked Issuing Lender, for its own account without sharing by the
Credit-Linked Lenders, a fronting fee (the “Credit-Linked LOC Fronting Fee”) of
one-tenth of one percent (0.10%) per annum on the average daily maximum amount
available to be drawn under each Credit-Linked Letter of Credit (other than an
Existing Letter of Credit) issued by it. The Credit-Linked LOC Fronting Fee
shall be payable at the time of issuance and of renewal of the applicable
Credit-Linked Letter of Credit.
     (d) Issuing Lender Fees. In addition to the Revolving LOC Fronting Fees and
the Credit-Linked LOC Fronting Fees payable pursuant to this Section, the
Borrower shall pay to the Issuing Lender for its own account without sharing by
the other Lenders the reasonable and customary charges from time to time of the
Issuing Lender with respect to the amendment, transfer, administration,
cancellation and conversion of, and drawings under, the Letters of Credit
(collectively, the “Issuing Lender Fees”).
     (e) Administrative Fee. The Borrower agrees to pay to the Administrative
Agent the annual administrative fee as described in the Fee Letter.
     (f) Payment of Fees. The Revolving Commitment Fees, Revolving LOC
Commitment Fees, Revolving LOC Fronting Fees and Issuing Lender Fees shall each
be payable quarterly in arrears on the last Business Day of each calendar
quarter.
     Section 2.8 Commitment Reductions.
     (a) Voluntary Reductions. The Borrower shall have the right to terminate or
permanently reduce the unused portion of the Revolving Committed Amount and the
Credit-Linked LOC Committed Amount at any time or from time to time upon not
less than five (5) Business Days’ prior written notice to the Administrative
Agent (which shall notify the Lenders thereof as soon as practicable) of each
such termination or reduction, which notice shall specify the effective date
thereof and the amount of any such reduction which shall be in a minimum amount
of $2,000,000 or a whole multiple of $1,000,000 in excess thereof and shall be
irrevocable and effective upon receipt by the Administrative Agent; provided
that (i) no such reduction or termination of the Revolving Committed Amount
shall be permitted if after giving effect thereto, and to any prepayments of the
Revolving Loans made on the effective date thereof, the sum of the aggregate
principal amount of outstanding Revolving Loans plus outstanding Swingline Loans
plus outstanding Revolving LOC Obligations would exceed the Revolving Committed
Amount then in effect and (ii) no such reduction or termination of the
Credit-Linked LOC Committed Amount shall be permitted if after giving effect
thereto, the outstanding Credit-Linked LOC Obligations would exceed the
Credit-Linked LOC Committed Amount then in effect or the Credit-Linked Deposits
at such time.

57



--------------------------------------------------------------------------------



 



     (b) Maturity Date. The Revolving Commitments, the LOC Commitments and the
Swingline Commitment shall automatically terminate on the Revolving Commitment
Termination Date. The Term Loan Commitment and the Credit-Linked LOC Commitment
shall automatically terminate on the Credit-Linked Maturity Date.
     Section 2.9 Prepayments.
     (a) Optional Prepayments. The Borrower shall have the right to prepay the
Revolving Loans and the Term Loans in whole or in part from time to time as the
Borrower may elect; provided, however, that (i) each partial prepayment of Term
Loans shall be in a minimum principal amount of $1,000,000 and integral
multiples of $100,000 in excess thereof and (ii) each voluntary prepayment of
the Term Loan shall be applied to the remaining amortization payments thereof on
a pro rata basis. The Borrower shall give at least three (3) Business Days’ (but
not more than five (5) Business Days’) irrevocable notice in the case of LIBOR
Rate Loans and at least one (1) Business Day’s (but not more than five
(5) Business Days’) irrevocable notice in the case of Alternate Base Rate Loans,
to the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable). Subject to the foregoing terms, amounts prepaid under this
Section 2.9(a) shall be applied first to Alternate Base Rate Loans and then to
LIBOR Rate Loans in direct order of Interest Period maturities. All prepayments
under this Section 2.9(a) shall be subject to Section 2.18, but otherwise
without premium or penalty. Interest on the principal amount prepaid shall be
due and payable on any date that a prepayment is made hereunder through the date
of prepayment.
     (b) Mandatory Prepayments.
     (i) (A) Revolving Committed Amount. If at any time after the Closing Date,
the sum of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding Revolving LOC Obligations shall
exceed the Revolving Committed Amount then in effect, the Borrower immediately
shall prepay the Revolving Loans and Swingline Loans and (after all Revolving
Loans and Swingline Loans have been repaid) cash collateralize the Revolving LOC
Obligations in an amount sufficient to eliminate such excess.
     (B) Credit-Linked LOC Committed Amount. If at any time after the Closing
Date, the aggregate amount of Credit-Linked LOC Obligations shall exceed the
lesser of (1) the Credit-Linked LOC Committed Amount and (2) the principal
amount of the Credit-Linked Deposit, the Borrower immediately shall cash
collateralize the Credit-Linked LOC Obligations in the amount of such excess.
     (ii) Excess Cash Flow. Within one hundred ten (110) days after the end of
each fiscal year (commencing with the fiscal year ending November 30, 2008), if
the Borrower’s Leverage Ratio as of the end of such fiscal year is (i)

58



--------------------------------------------------------------------------------



 



greater than 3.0 to 1.0, the Borrower shall prepay the Loans in an aggregate
amount equal to 50% of the Excess Cash Flow for such fiscal year and (b) less
than or equal to 3.0 to 1.0, then no annual Excess Cash Flow prepayment shall be
required. Any payments of Excess Cash Flow shall be applied as set forth in
clause (x) below.
     (iii) Asset Dispositions. Promptly following any Asset Disposition (or
related series of Asset Dispositions), the Borrower shall prepay the Loans in an
aggregate amount equal to the Net Cash Proceeds derived from such Asset
Disposition (or related series of Asset Dispositions) (such prepayment to be
applied as set forth in clause (x) below); provided that (I) the Net Cash
Proceeds from Asset Dispositions in any fiscal year shall not be required to be
so applied until the aggregate amount of such Net Cash Proceeds is equal to or
greater than $1,000,000 for such fiscal year and (II) the Borrower shall be
permitted to reinvest up to $10,000,000 of Net Cash Proceeds received from Asset
Dispositions pursuant to clause (A) above in the aggregate in fixed or capital
assets so long as (x) no Default or Event of Default shall have occurred and be
continuing at the time of such Asset Disposition and at the time of such
reinvestment, (y) before or promptly after such Asset Disposition, the Borrower
delivers to the Administrative Agent a certificate stating that such Net Cash
Proceeds will be reinvested in accordance with the terms of this
Section 2.8(b)(iii) and (z) such reinvestments occurs within 365 days of the
receipt of such Net Cash Proceeds.
     (iv) Permitted Real Estate Sales. Promptly following any Permitted Real
Estate Sale or Permitted Real Estate Transfer by a Credit Party (other than a
Permitted Real Estate Entity), the Borrower shall prepay the Loans in an
aggregate amount equal to 50% of the Net Cash Proceeds derived from such
Permitted Real Estate Sale or Permitted Real Estate Transfer (such prepayment to
be applied as set forth in clause (x) below); provided that the Net Cash
Proceeds from Permitted Real Estate Sales and Permitted Real Estate Transfers in
any fiscal year shall not be required to be so applied until the aggregate
amount of such Net Cash Proceeds is equal to or greater than $2,500,000 for such
fiscal year.
     (v) Debt Issuances. Promptly, upon receipt by any Credit Party or any of
its Subsidiaries of proceeds from any Debt Issuance, the Borrower shall prepay
the Loans in an aggregate amount equal to 100% of the Net Cash Proceeds of such
Debt Issuance (such prepayment to be applied as set forth in clause (x) below).
     (vi) Issuances of Equity. Promptly, upon receipt by any Credit Party or any
of its Subsidiaries of proceeds from any Equity Issuance, the Borrower shall
prepay the Loans in an aggregate amount equal to 50% of the Net Cash Proceeds of
such Equity Issuance (such prepayment to be applied as set forth in clause (x)
below).

59



--------------------------------------------------------------------------------



 



     (vii) Recovery Event. To the extent Net Cash Proceeds received in
connection with any Recovery Event are not used to acquire fixed or capital
assets in replacement of the assets subject to such Recovery Event within
365 days of the receipt of such Net Cash Proceeds, immediately following the
365th day occurring after the receipt of such Net Cash Proceeds, the Borrower
shall prepay the Loans in an aggregate amount equal to 100% of such Net Cash
Proceeds (such prepayment to be applied as set forth in clause (x) below);
provided that (A) the Net Cash Proceeds from Recovery Events in any fiscal year
shall not be required to be so applied until the aggregate amount of such Net
Cash Proceeds is equal to or greater than $1,000,000 for such fiscal year,
(B) after the occurrence and during the continuation of a Default, any Net Cash
Proceeds shall be delivered to the Administrative Agent in escrow until the
earlier of (I) the cure of such Default at which time the Net Cash Proceeds
shall be used by the Borrower as set forth herein and (II) the occurrence of an
Event of Default at which time the Net Cash Proceeds shall be used to prepay the
Loans as set forth herein and (C) after the occurrence and during the
continuance of an Event of Default, any Net Cash Proceeds received in connection
with any Recovery Event shall be promptly used to prepay the Loans (such
prepayment to be applied as set forth in clause (x) below) and the Borrower and
its Subsidiaries shall not have the right to reinvest such Net Cash Proceeds.
     (viii) Litigation Award. To the extent Net Cash Proceeds received in
connection with any Litigation Award are not reinvested in the business of the
Credit Parties within 365 days of the receipt of such Net Cash Proceeds,
immediately following the 365th day occurring after the receipt of such Net Cash
Proceeds, the Borrower shall prepay the Loans in an aggregate amount equal to
one 100% of such Net Cash Proceeds (such prepayment to be applied as set forth
in clause (ix) below); provided that (A) the Net Cash Proceeds from any
Litigation Award in any fiscal year shall not be required to be so applied until
the aggregate amount of such Net Cash Proceeds is equal to or greater than
$1,000,000 for such fiscal year, (B) after the occurrence and during the
continuation of a Default, any Net Cash Proceeds shall be delivered to the
Administrative Agent in escrow until the earlier of (I) the cure of such Default
at which time the Net Cash Proceeds shall be used by the Borrower as set forth
herein and (II) the occurrence of an Event of Default at which time the Net Cash
Proceeds shall be used to prepay the Loans as set forth herein and (C) after the
occurrence and during the continuance of an Event of Default, any Net Cash
Proceeds received in connection with any Litigation Award shall be promptly used
to prepay the Loans (such prepayment to be applied as set forth in clause
(x) below) and the Borrower and its Subsidiaries shall not have the right to
reinvest such Net Cash Proceeds.
     (ix) Permitted Real Estate Entity Distribution. Promptly, upon receipt by
any Credit Party or any of its Subsidiaries of proceeds from any Permitted Real
Estate Entity Distribution, the Borrower shall prepay the Loans in an aggregate
amount equal to 50% of the Net Cash Proceeds of such Permitted Real Estate

60



--------------------------------------------------------------------------------



 



Entity Distribution (such prepayment to be applied as set forth in clause (x)
below).
     (x) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.9(b) shall be applied as follows:
     (A) with respect to all amounts prepaid pursuant to Section 2.9(b)(i), (1)
first to the outstanding Swingline Loans, (2) second to the outstanding
Revolving Loans and (3) third to a cash collateral account in respect of
Revolving LOC Obligations; and
     (B) with respect to all amounts prepaid pursuant to Sections 2.9(b)(ii)
through (viii), (1) first to the Term Loans (pro rata to the remaining
amortization payments set forth in Section 2.4(b)), (2) second to outstanding
Swingline Loans (without a corresponding permanent reduction in the Revolving
Committed Amount), (3) third to the outstanding Revolving Loans (without a
corresponding permanent reduction in the Revolving Committed Amount) and (4)
fourth any remaining amounts shall be paid to the Borrower. Within the
parameters of the applications set forth above, prepayments shall be applied
first to Alternate Base Rate Loans and then to LIBOR Rate Loans in direct order
of Interest Period maturities. All prepayments under this Section 2.9(b) shall
be subject to Section 2.18 and be accompanied by interest on the principal
amount prepaid through the date of prepayment.
     (c) Hedging Obligations Unaffected. Any repayment or prepayment made
pursuant to this Section 2.9 shall not affect the Borrower’s obligation to
continue to make payments under any Secured Hedging Agreement, which shall
remain in full force and effect notwithstanding such repayment or prepayment,
subject to the terms of such Secured Hedging Agreement.
     Section 2.10 Default Rate and Payment Dates.
     (a) If all or a portion of the principal amount of any Loan which is a
LIBOR Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.11 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.
     (b) Upon the occurrence, and during the continuance, of an Event of
Default, at the election of the Required Lenders, the principal of and, to the
extent permitted by law, interest on the Loans and any other amounts owing
hereunder or under the other Credit Documents shall bear interest, payable on
demand (and monthly if demand is not made), at a per annum rate 2% greater than
the rate which would otherwise be applicable (or if no rate is applicable,
whether in respect of interest, fees or other amounts, then the ABR Default
Rate).

61



--------------------------------------------------------------------------------



 



     (c) Interest on each Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to Section 2.10(b) shall
be payable from time to time on demand.
     Section 2.11 Conversion Options.
     (a) The Borrower may, in the case of Revolving Loans and the Term Loans,
elect from time to time to convert Alternate Base Rate Loans to LIBOR Rate Loans
by giving the Administrative Agent at least three (3) Business Days’ prior
irrevocable written notice of such election, such notice to be in substantially
the form of the notice of conversion attached hereto as Schedule 2.11 (a “Notice
of Conversion”). In addition, the Borrower may elect from time to time to
convert LIBOR Rate Loans to Alternate Base Rate Loans by delivering an
irrevocable Notice of Conversion to the Administrative Agent by 1:00 P.M. one
Business Date prior to the proposed date of conversion. If the date upon which
an Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan is not a
Business Day, then such conversion shall be made on the next succeeding Business
Day. All or any part of outstanding Alternate Base Rate Loans may be converted
as provided herein; provided that (i) no Loan may be converted into a LIBOR Rate
Loan when any Default or Event of Default has occurred and is continuing and
(ii) partial conversions shall be in an aggregate principal amount of $2,000,000
or a whole multiple of $1,000,000 in excess thereof. LIBOR Rate Loans may only
be converted to Alternate Base Rate Loans on the last day of the applicable
Interest Period. If the date upon which a LIBOR Rate Loan is to be converted to
an Alternate Base Rate Loan is not a Business Day, then such conversion shall be
made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were an Alternate Base Rate Loan.
     (b) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.12(a); provided, that no LIBOR Rate
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing, in which case such Loan shall be automatically converted to
an Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto. If the Borrower shall fail to give timely notice of an election
to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall be automatically converted to
Alternate Base Rate Loans at the end of the applicable Interest Period with
respect thereto.
     Section 2.12 Computation of Interest and Fees.
     (a) Interest payable hereunder with respect to any Alternate Base Rate Loan
based on the Prime Rate shall be calculated on the basis of a year of 365 days
(or 366 days, as applicable) for the actual days elapsed. All fees, interest and
all other amounts payable hereunder shall be calculated on the basis of a
360 day year for the actual days elapsed. The Administrative Agent shall as soon
as practicable notify the Borrower and

62



--------------------------------------------------------------------------------



 



the Lenders of each determination of a LIBOR Rate on the Business Day of the
determination thereof. Any change in the interest rate on a Loan resulting from
a change in the Alternate Base Rate shall become effective as of the opening of
business on the day on which such change in the Alternate Base Rate shall become
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of the effective date and the amount of each such
change.
     (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Credit Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.
     (c) It is the intent of the Lenders and the Credit Parties to conform to
and contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including but not limited
to prepayment or acceleration of the maturity of any Obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans or any other Indebtedness evidenced by any of the Credit
Documents does not include the right to receive any interest which has not
otherwise accrued on the date of such demand, and the Lenders do not intend to
charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

63



--------------------------------------------------------------------------------



 



     Section 2.13 Pro Rata Treatment and Payments.
     (a) Allocation of Payments Before Exercise of Remedies. Each borrowing of
Revolving Loans and any reduction of the Revolving Commitments shall be made pro
rata according to the respective Revolving Commitment Percentages of the
Revolving Lenders. Each borrowing of a Term Loan by conversion of a
Credit-Linked LOC Advance to a Term Loan and any reduction of the Credit-Linked
Commitments shall be made pro rata according to the respective Credit-Linked
Commitment Percentages of the Credit-Linked Lenders. Unless otherwise indicated
herein, each payment under this Credit Agreement or any Note shall be applied,
first, to any fees then due and owing by the Borrower pursuant to Section 2.7,
second, to interest then due and owing hereunder and under the Notes and, third,
to principal then due and owing hereunder and under the Notes. Each payment on
account of any fees pursuant to Section 2.7 shall be made pro rata in accordance
with the respective amounts due and owing (except as to the Revolving LOC
Fronting Fees, the Credit-Linked LOC Fronting Fees and the Issuing Lender Fees,
which fees shall be for the account of the applicable Issuing Lender). Each
voluntary prepayment on account of principal of the Loans shall be applied in
accordance with the terms of Section 2.9(a). Each mandatory prepayment on
account of principal of the Loans shall be applied in accordance with
Section 2.9(b). All payments (including prepayments) to be made by the Borrower
on account of principal, interest and fees shall be made without defense,
set-off or counterclaim (except as provided in Section 2.19(b)) and shall be
made to the Administrative Agent for the account of the Lenders, the Issuing
Lenders or the Swingline Lender, as the case may be, at the Administrative
Agent’s office specified on Section 9.2 in Dollars and in immediately available
funds not later than 1:00 P.M. on the date when due. The Administrative Agent
shall distribute such payments to the Lenders entitled thereto promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the LIBOR Rate Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day, and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension. If any payment on a LIBOR Rate Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.
     (b) Allocation of Payments After Exercise of Remedies. Notwithstanding any
other provisions of this Agreement to the contrary, after the exercise of
remedies (other than the invocation of default interest pursuant to
Section 2.10(b)) by the Administrative Agent or the Lenders pursuant to
Section 7.2 (or after the Commitments shall automatically terminate and the
Loans (with accrued interest thereon) and all other amounts under the Credit
Documents shall automatically become due and payable in accordance with the
terms of such Section), all amounts collected or received by the Administrative
Agent or any Lender on account of the Credit Party Obligations or in respect of
the Collateral shall be paid over or delivered as follows (irrespective of
whether the following costs, expenses, fees, interest, premiums, scheduled
periodic

64



--------------------------------------------------------------------------------



 



payments or Credit Party Obligations are allowed, permitted or recognized as a
claim in any proceeding resulting from the occurrence of a Bankruptcy Event):
     FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent and the Issuing Lenders in connection with enforcing the rights of the
Lenders under the Credit Documents and any protective advances made by the
Administrative Agent with respect to the Collateral under or pursuant to the
terms of the Security Documents;
     SECOND, to the payment of any fees owed to the Administrative Agent and the
Issuing Lenders;
     THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise enforcing its rights with respect to the Credit Party Obligations
owing to such Lender;
     FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, including, with respect to any Secured Hedging
Agreement, any fees, premiums and scheduled periodic payments due under such
Secured Hedging Agreement and any interest accrued thereon;
     FIFTH, to the payment of the outstanding principal amount of the Credit
Party Obligations, including the payment or cash collateralization of the
outstanding LOC Obligations and, with respect to any Secured Hedging Agreement,
any breakage, termination or other payments due under such Secured Hedging
Agreement and any interest accrued thereon;
     SIXTH, to all other Credit Party Obligations and other obligations which
shall have become due and payable under the Credit Documents or otherwise and
not repaid pursuant to clauses “FIRST” through “FIFTH” above; and
     SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
     In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Secured Parties shall receive an amount
equal to its pro rata share (based on the proportion that the then outstanding
Loans and LOC Obligations held by such Lender or the outstanding obligations
payable to such Hedging Agreement Provider bears to the aggregate then
outstanding Loans, LOC Obligations and obligations payable under all Secured
Hedging Agreements) of amounts available to be applied pursuant to clauses
“THIRD”, “FOURTH”, “FIFTH” AND “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above

65



--------------------------------------------------------------------------------



 



are attributable to the issued but undrawn amount of outstanding Letters of
Credit, such amounts shall be held by the Administrative Agent in a cash
collateral account and applied to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit. Notwithstanding the foregoing
terms of this Section 2.13(b), only Collateral proceeds and payments under the
Guaranty with respect to Secured Hedging Agreements (as opposed to ordinary
course principal, interest and fee payments hereunder) shall be applied to
obligations under any Secured Hedging Agreement.
     Section 2.14 Non-Receipt of Funds by the Administrative Agent.
     (a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received written notice from a Lender prior to
the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Extension of Credit available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the applicable rate for the applicable
borrowing pursuant to the Notice of Borrowing. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Extension of Credit to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Extension of Credit. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
     (b) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed

66



--------------------------------------------------------------------------------



 



to it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under subsections (a) and (b) of this Section shall
be conclusive, absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Extension of Credit set forth in Article IV are not
satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and Revolving Loans, to fund participations in
Letters of Credit and Swingline Loans and to make payments pursuant to
Section 9.5(c) are several and not joint. The failure of any Lender to make any
Loan, to fund any such participation or to make any such payment under
Section 9.5(c) on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.5(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     Section 2.15 Inability to Determine Interest Rate.
     Notwithstanding any other provision of this Credit Agreement, if (i) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (ii) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period. Unless the
Borrower shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
shall be made as Alternate Base Rate Loans and any Loans that were requested to
be converted into or continued as LIBOR Rate Loans shall remain

67



--------------------------------------------------------------------------------



 



as or be converted into Alternate Base Rate Loans. Until any such notice has
been withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.
     Section 2.16 Illegality.
     Notwithstanding any other provision of this Credit Agreement, if any Change
in Law shall make it unlawful for such Lender or its LIBOR Lending Office to
make or maintain LIBOR Rate Loans as contemplated by this Credit Agreement or to
obtain in the interbank eurodollar market through its LIBOR Lending Office the
funds with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, (b) the commitment of such Lender
hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if any, shall
be converted on the last day of the Interest Period for such Loans or within
such earlier period as required by law as Alternate Base Rate Loans. The
Borrower hereby agrees to promptly pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section including, but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder. A
certificate (which certificate shall include a description of the basis for the
computation) as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent, to the Borrower
shall be conclusive in the absence of manifest error. Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its LIBOR Lending
Office) to avoid or to minimize any amounts which may otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material.
     Section 2.17 Yield Protection.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or
Issuing Lender;
     (ii) subject any Lender or Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender or Issuing Lender in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 2.19 and the imposition

68



--------------------------------------------------------------------------------



 



of, or any change in the rate of, any Excluded Tax payable by such Lender or
Issuing Lender); or
     (iii) impose on any Lender or Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or Issuing Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or Issuing Lender, the Borrower will
pay to such Lender or Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Lender, as the case may be,
for such additional costs incurred or reduction suffered. Each Lender agrees to
use reasonable efforts (including reasonable efforts to change its Domestic
Lending Office or LIBOR Lending Office, as the case may be) to avoid or to
minimize any amounts which might otherwise be payable pursuant to this paragraph
of this Section; provided, however, that such efforts shall not cause the
imposition on such Lender of any additional costs or legal or regulatory burdens
deemed by such Lender to be material.
     (b) Capital Requirements. If any Lender or Issuing Lender determines that
any Change in Law affecting such Lender or Issuing Lender or any lending office
of such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Lender’s capital or on the capital of such
Lender’s or Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
Issuing Lender or such Lender’s or Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Lender’s policies and the policies of such Lender’s or Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Lender or
such Lender’s or Issuing Lender’s holding company for any such reduction
suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or Issuing
Lender, as the case may be, the amount shown as due on any such certificate
within fifteen (15) days after receipt thereof.

69



--------------------------------------------------------------------------------



 



     (d) Delay in Requests. Failure or delay on the part of any Lender or
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Issuing Lender’s right to demand such
compensation.
     Section 2.18 Indemnity.
     The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) the failure by the Borrower to pay the principal amount
of or interest on any Loan by such Lender in accordance with the terms hereof,
(b) the failure of the Borrower to accept a borrowing after the Borrower has
given a notice in accordance with the terms hereof, (c) the failure of the
Borrower to make any prepayment after the Borrower has given a notice in
accordance with the terms hereof, and/or (d) the making by the Borrower of a
prepayment of a Loan, or the conversion thereof, on a day which is not the last
day of the Interest Period with respect thereto, in each case including, but not
limited to, any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder. A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender, through the Administrative Agent, to the
Borrower (which certificate must be delivered to the Administrative Agent within
thirty (90) days following such default, prepayment or conversion and shall be
conclusive in the absence of manifest error); provided that if such certificate
is not be delivered to the Administrative Agent within ninety (90) days
following such Lender becoming aware of such default, prepayment or conversion,
such Lender shall only be entitled to receive payment pursuant to this Section
with respect to losses or expenses incurred by such Lender during the ninety
(90) days prior to the date such Lender delivers such certificate to the
Administrative Agent. The agreements in this Section shall survive termination
of this Credit Agreement and payment in full of the Credit Party Obligations.
     Section 2.19 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Credit Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, any Lender
or any Issuing Lender, as the case may be, receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

70



--------------------------------------------------------------------------------



 



     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within fifteen
(15) days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or such Issuing Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Lender, shall be conclusive absent manifest error.
     (d) If the Borrower pays any additional amount pursuant to this
Section 2.19 with respect to a Lender, such Lender shall use reasonable efforts
to obtain a refund of tax or credit against its tax liabilities on account of
such payment; provided that such Lender shall have no obligation to use such
reasonable efforts if either (i) it is in an excess foreign tax credit position
or (ii) it believes in good faith, in its sole discretion, that claiming a
refund or credit would cause adverse tax consequences to it. In the event that
such Lender receives such a refund or credit, such Lender shall pay to the
Borrower an amount that such Lender reasonably determines is equal to the net
tax benefit obtained by such Lender as a result of such payment by the Borrower.
In the event that no refund or credit is obtained with respect to the Borrower’s
payments to such Lender pursuant to this Section 2.19, then such Lender shall
upon request provide a certification that such Lender has not received a refund
or credit for such payments.
     (e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (f) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Credit Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

71



--------------------------------------------------------------------------------



 



     (g) Foreign Lenders. Without limiting the generality of the foregoing, in
the event that the Borrower is resident for tax purposes in the United States of
America, any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (i) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (ii) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iii) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     (h) Treatment of Certain Refunds. If the Administrative Agent, a Lender or
an Issuing Lender determines, in its reasonable discretion, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall notify the Borrower of such refund and pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or such Issuing
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Administrative Agent, such Lender or
such Issuing Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such Issuing Lender in
the event the Administrative Agent, such Lender or such Issuing Lender is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent, any Lender or any
Issuing Lender to make available its tax

72



--------------------------------------------------------------------------------



 



returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
     Section 2.20 Indemnification; Nature of Issuing Lender’s Duties.
     (a) In addition to its other obligations under Section 2.2 and Section 2.5,
the Borrower hereby agrees to protect, indemnify, pay and save each Issuing
Lender and each Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) that each Issuing Lender or such Lender may incur or be subject
to as a consequence, direct or indirect, of (i) the issuance of any Letter of
Credit or (ii) the failure of such Issuing Lender to honor a drawing under a
Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
governmental authority (all such acts or omissions, herein called “Government
Acts”).
     (b) As between the Borrower and each Issuing Lender and each Lender, the
Borrower shall assume all risks of the acts, omissions or misuse of any Letter
of Credit by the beneficiary thereof. Neither any Issuing Lender nor any Lender
shall be responsible: (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of a Letter of Credit to comply fully with conditions
required in order to draw upon a Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (v) for
errors in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of any Issuing Lender or any
Lender, including, without limitation, any Government Acts. None of the above
shall affect, impair, or prevent the vesting of each Issuing Lender’s rights or
powers hereunder.
     (c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Lender or any Lender, under or in connection with any Letter of Credit or the
related certificates, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not put such Issuing Lender or such Lender under any
resulting liability to the Borrower. It is the intention of the parties that
this Credit Agreement shall be construed and applied to protect and indemnify
each Issuing Lender and each Lender against any and all risks involved in the
issuance of the Letters of Credit, all of which risks are hereby assumed by the
Borrower, including, without limitation, any and all risks of the acts or
omissions, whether rightful or wrongful, of any Government Authority. The
Issuing Lenders and the Lenders shall not, in any way, be liable for any failure
by any Issuing Lender or anyone

73



--------------------------------------------------------------------------------



 



else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the control of the Issuing Lenders and the
Lenders.
     (d) Nothing in this Section 2.20 is intended to limit the reimbursement
obligation of the Borrower contained in Section 2.2 and Section 2.5 hereof. The
obligations of the Borrower under this Section 2.20 shall survive the
termination of this Credit Agreement. No act or omissions of any current or
prior beneficiary of a Letter of Credit shall in any way affect or impair the
rights of the Credit-Linked Issuing Lender and the Lenders to enforce any right,
power or benefit under this Credit Agreement.
     (e) Notwithstanding anything to the contrary contained in this
Section 2.20, the Borrower shall have no obligation to indemnify any Issuing
Lender or any Lender in respect of any liability incurred by such Issuing Lender
or such Lender arising out of the gross negligence or willful misconduct of such
Issuing Lender (including action not taken by such Issuing Lender or such
Lender), as determined by a court of competent jurisdiction or pursuant to
arbitration.
     Section 2.21 Replacement of Lenders.
     If any Lender shall become affected by any of the changes or events
described in Sections 2.16, 2.17, 2.18 or 2.19 (any such Lender being
hereinafter referred to as a “Replaced Lender”) and shall petition the Borrower
for any increased cost or amounts thereunder, then in such case, the Borrower
may, upon at least thirty (30) Business Days’ notice to the Administrative Agent
and such Replaced Lender and so long as no Default or Event of Default has
occurred and is continuing, designate a replacement lender (a “Replacement
Lender”) acceptable to the Administrative Agent in its reasonable discretion, to
which such Replaced Lender shall, subject to its receipt (unless a later date
for the remittance thereof shall be agreed upon by the Borrower and the Replaced
Lender) of all amounts owed to such Replaced Lender under Sections 2.16, 2.17,
2.18 or 2.19, assign at par all (but not less than all) of its rights,
obligations, Loans and Commitments hereunder; provided, that all amounts owed to
such Replaced Lender by the Borrower (except liabilities which by the terms
hereof survive the payment in full of the Loans and termination of this
Agreement) shall be paid in full as of the date of such assignment. Upon any
assignment by any Lender pursuant to this Section 2.21 becoming effective, the
Replacement Lender shall thereupon be deemed to be a “Lender” for all purposes
of this Agreement and such Replaced Lender shall thereupon cease to be a
“Lender” for all purposes of this Agreement and shall have no further rights or
obligations hereunder (other than pursuant to Sections 2.16, 2.17, 2.18 or 2.19,
and 9.5 while such Replaced Lender was a Lender). If any Replaced Lender shall
refuse to assign its rights, obligations, Loans and Commitment in accordance
with the terms of this Section 2.21, the Replaced Lender shall cease to be a
“Lender” for all purposes of this Agreement upon payment to the Replaced Lender
of all amounts owing to such Replaced Lender in accordance with the terms of
this Section 2.21 without any further action of such Replaced Lender and so long
as no Default or Event of Default shall have occurred and be continuing, the
Borrower shall have the right to designate a Replacement Lender acceptable to
the Administrative Agent in its reasonable discretion.

74



--------------------------------------------------------------------------------



 



     Section 2.22 Incremental Term Loan.
     Subject to the terms and conditions set forth herein, the Borrower shall
have the right, at any time prior to the Credit-Linked Maturity Date, to incur
additional Indebtedness under this Credit Agreement in the form of an increase
to the Term Loan (the “Incremental Term Loan”) by the amount of $75,000,000. The
following terms and conditions shall apply to each Incremental Term Loan: (a) no
Default or Event of Default shall have occurred and be continuing at the time of
such increase, (b) the Borrower shall have received commitments from one or more
existing Lenders or one or more new lenders for such increase (with any new
lender to be reasonably acceptable to the Administrative Agent and the
Borrower), (c) the Borrower shall be in pro forma compliance with (i) the
financial covenants set forth in Section 5.9 and (ii) the Incurrence Test, in
each case after giving effect to such increase, (d) the Administrative Agent
shall have received a satisfactory legal opinion of counsel to the Borrower and
such other documentation as it deems reasonably necessary to effectuate such
increase, (e) the Incremental Term Loan shall not have a shorter maturity than
the Term Loan, (f) the proceeds of the Incremental Term Loan shall only be used
to refinance the 9.50% Senior Subordinated Notes, (g) the Weighted Average Life
to Maturity of such Incremental Term Loan shall not be shorter than the Weighted
Average Life to Maturity of the Term Loan and (h) if the interest rate margin on
any Incremental Term Loan would be more than the Applicable Percentage for the
existing Term Loan, the Applicable Percentage on the existing Term Loan (and,
correspondingly, the Credit-Linked Interest) shall be increased such that the
Applicable Percentage on the existing Term Loan (and the Credit-Linked Interest)
is equal to the interest rate margin on such Incremental Term Loan. The
Administrative Agent is authorized to enter into, on behalf of the Lenders, any
amendment to this Credit Agreement or any other Credit Document as may be
necessary to incorporate the terms of the Incremental Term Loan therein.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     To induce the Lenders to enter into this Credit Agreement and to make the
Extensions of Credit herein provided for, each of the Credit Parties hereby
represents and warrants to the Administrative Agent and to each Lender that:
     Section 3.1 Financial Condition.
     (a) (i) The audited consolidated financial statements of the Borrower and
its consolidated Subsidiaries for the fiscal years ended November 30, 2004, 2005
and 2006, together with the related consolidated statements of income or
operations, equity and cash flows for the fiscal years ended on such dates,
(ii) the unaudited consolidated financial statements of the Borrower and its
consolidated Subsidiaries for the three-month period ending on February 28,
2007, together with the related consolidated statements of income or operations,
equity and cash flows for the three-month period ending on such date and (iii) a
pro forma balance sheet of the Borrower and its consolidated Subsidiaries as of
the last day of the quarter ended immediately prior to the Closing Date:

75



--------------------------------------------------------------------------------



 



     (A) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein;
     (B) fairly present the financial condition of the Borrower and its
consolidated Subsidiaries as of the date thereof (subject, in the case of the
unaudited financial statements, to normal year-end adjustments) and results of
operations for the period covered thereby;
     (C) show all material Indebtedness and other liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and contingent
obligations, required to be shown on a balance sheet prepared in accordance with
GAAP; and
     (D) show all other material Indebtedness and other liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries as of the date
thereof, in the notes (shown in accordance with GAAP) to the financial
statements referred to in Section 3.1(a)(i) and (ii) above.
     (b) The five-year projections of the Borrower and its consolidated
Subsidiaries delivered to the Lenders on or prior to the Closing Date have been
prepared in good faith based upon reasonable assumptions.
     Section 3.2 No Change.
     Since November 30, 2006, there has been no development or event which has
had or could reasonably be expected to have a Material Adverse Effect.
     Section 3.3 Corporate Existence.
     Each of the Credit Parties (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the requisite power and authority and the legal right to own and operate all its
material property, to lease the material property it operates as lessee and to
conduct the business in which it is currently engaged, and (c) is duly qualified
to conduct business and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except to the extent that such failure to
qualify could not reasonably be expected to have a Material Adverse Effect.
     Section 3.4 Corporate Power; Authorization; Enforceable Obligations.
     Each of the Credit Parties has full power and authority and the legal right
to make, deliver and perform the Credit Documents to which it is party and has
taken all necessary action to authorize the execution, delivery and performance
by it of the Credit Documents to which it is

76



--------------------------------------------------------------------------------



 



party. No consent or authorization of, filing with, notice to or other act by or
in respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery or
performance of any Credit Document by any of the Credit Parties (other than
those which have been obtained) or with the validity or enforceability of any
Credit Document against any of the Credit Parties (except such filings as are
necessary in connection with the perfection of the Liens created by such Credit
Documents). Each Credit Document to which it is a party has been duly executed
and delivered on behalf of the applicable Credit Party. Each Credit Document to
which it is a party constitutes a legal, valid and binding obligation of each
such Credit Party, enforceable against such Credit Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
     Section 3.5 Compliance with Laws; No Conflict; No Default.
     (a) The execution, delivery and performance by each Credit Party of the
Credit Documents to which such Credit Party is a party, in accordance with their
respective terms, the borrowings hereunder and the Transactions do not and will
not, by the passage of time, the giving of notice or otherwise, (i) require any
Governmental Approval (other than such Governmental Approvals that have been
obtained or made and not subject to suspension, revocation or termination) or
violate any Requirement of Law relating to such Credit Party, (ii) conflict
with, result in a breach of or constitute a default under the articles of
incorporation, bylaws, articles of organization, operating agreement or other
organizational documents of such Credit Party or any material indenture,
agreement or other instrument to which such Person is a party or by which any of
its properties may be bound or any Governmental Approval relating to such
Person, or (iii) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by such
Person other than Liens arising under the Credit Documents.
     (b) Each Credit Party (i) (x) has all Governmental Approvals required by
law for it to conduct its business, each of which is in full force and effect,
(y) each such Governmental Approval is final and not subject to review on appeal
and (z) each such Governmental Approval is not the subject of any pending or, to
the best of its knowledge, threatened attack by direct or collateral proceeding,
and (ii) is in compliance with each Governmental Approval applicable to it and
in compliance with all other Requirements of Law relating to it or any of its
respective properties, in each case except to the extent the failure to obtain
such Governmental Approval or failure to comply with such Governmental Approval
or Requirement of Law could not reasonably be expected to have a Material
Adverse Effect. Each Credit Party possesses or has the right to use, all
leaseholds, licenses, easements and franchises and all authorizations and other
rights that are material to and necessary for the conduct of its business.
Except to the extent noncompliance with the foregoing leaseholds, easements and
franchises could not reasonably be expected to have a Material Adverse Effect,
all of the foregoing are in full force and effect, and the Credit Parties are in
substantial compliance with the foregoing

77



--------------------------------------------------------------------------------



 



without any known conflict with the valid rights of others. No event has
occurred which permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such Governmental Approval, leasehold,
license, easement, franchise or other right, which termination or revocation
could, individually or in the aggregate, reasonably be expected to have Material
Adverse Effect.
     (c) None of the Credit Parties is in default under or with respect to any
of its Material Contracts or under or with respect to any of its other
Contractual Obligations, or any judgment, order or decree to which it is a
party, in any respect which could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.
     Section 3.6 No Material Litigation.
     No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Credit Parties,
threatened by or against any Credit Party, any Subsidiary of a Credit Party or
any Permitted Real Estate Entity, or against any of their respective properties
or revenues, (a) with respect to the Credit Documents or any Loan or any of the
Transactions, or (b) which could reasonably be expected to have a Material
Adverse Effect.
     Section 3.7 Investment Company Act.
     None of the Credit Parties is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
     Section 3.8 Margin Regulations.
     No part of the proceeds of any Loan hereunder will be used directly or
indirectly for any purpose which violates, or which would be inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect. The Credit
Parties (a) are not engaged, principally or as one of its important activities,
in the business of extending credit for the purpose of “purchasing” or
“carrying” “margin stock” within the respective meanings of each of such terms
under Regulation U and (b) taken as a group do not own “margin stock” except as
identified in the financial statements referred to in Section 3.1 and the
aggregate value of all “margin stock” owned by the Credit Parties taken as a
group does not exceed 25% of the value of their assets.
     Section 3.9 ERISA.
     Neither a Reportable Event nor an “accumulated funding deficiency” (within
the meaning of Section 412 of the Code or Section 302 of ERISA) has occurred
during the five-year period prior to the date on which this representation is
made or deemed made with respect to any Plan, and each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code, except
to the extent that any such occurrence or failure to comply would not

78



--------------------------------------------------------------------------------



 



reasonably be expected to have a Material Adverse Effect. No termination of a
Single Employer Plan has occurred resulting in any liability that has remained
underfunded, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period which could reasonably be expected to have a Material Adverse
Effect. The present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by an amount which could reasonably be expected to have a
Material Adverse Effect. Neither the Borrower, nor any Subsidiary of the
Borrower nor any Commonly Controlled Entity is currently subject to any
liability for a complete or partial withdrawal from a Multiemployer Plan that
could reasonably be expected to have a Material Adverse Effect.
     Section 3.10 Environmental Matters.
     (a) Except where such violation or liability could not reasonably be
expected to have a Material Adverse Effect, the facilities and properties owned,
leased or operated by any of the Credit Parties or their Subsidiaries (other
than Permitted Real Estate Entities) and properties subject to a Permitted Real
Estate Transfer pursuant to clause (a) of such definition (collectively, the
“Properties”) do not contain any Materials of Environmental Concern in amounts
or concentrations which (i) constitute a violation of, or (ii) could give rise
to liability under, any Environmental Law.
     (b) Except where such violation, contamination or non-compliance could not
reasonably be expected to have a Material Adverse Effect, the Properties and all
operations of any of the Credit Parties or their Subsidiaries (other than
Permitted Real Estate Entities) at the Properties are in compliance, and have in
the last five (5) years been in compliance, in all material respects with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the business operated by the any of the Credit Parties and their
Subsidiaries (the “Business”).
     (c) Except where such violation or liability could not reasonably be
expected to have a Material Adverse Effect, none of the Credit Parties or their
Subsidiaries (other than Permitted Real Estate Entities) has received any
written or actual notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the Business,
nor does any of the Credit Parties and their Subsidiaries (other than Permitted
Real Estate Entities) have knowledge of any such threatened notice.
     (d) Except where such violation or liability could not reasonably be
expected to have a Material Adverse Effect, Materials of Environmental Concern
have not been transported or disposed of from the Properties in violation of, or
in a manner or to a location which could give rise to liability under any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law.

79



--------------------------------------------------------------------------------



 



     (e) Except where such liability could not reasonably be expected to have a
Material Adverse Effect, no judicial proceeding or governmental or
administrative action is pending or, to the knowledge of any Credit Party or any
of their Subsidiaries (other than Permitted Real Estate Entities), threatened,
under any Environmental Law to which any of the Credit Parties is or will be
named as a party with respect to the Properties or the Business, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to the Properties or the Business which could
reasonably be expected to have a Material Adverse Effect.
     (f) Except where such violation or liability could not reasonably be
expected to have a Material Adverse Effect, there has been no release or threat
of release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of any of the Credit Parties or their
Subsidiaries (other than Permitted Real Estate Entities) in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws.
     Section 3.11 Use of Proceeds.
     The proceeds of the Extensions of Credit will be used (i) to refinance
certain existing Indebtedness of the Borrower and its Subsidiaries, (ii) to fund
the Credit Linked Deposit, (iii) to pay any fees and expenses associated with
this Credit Agreement and other financings of the Borrower on the Closing Date,
(iv) to finance Permitted Acquisitions and (v) for working capital and other
general corporate purposes of the Borrower and its Subsidiaries.
     Section 3.12 Subsidiaries.
     Set forth on Schedule 3.12 (as updated quarterly by the Borrower) is a
complete and accurate list of all Subsidiaries of the Credit Parties.
Information on such Schedule includes the number of shares of each class of
Capital Stock or other equity interests outstanding; the number and percentage
of outstanding shares of each class of stock owned by the Credit Parties or any
of their Subsidiaries; the number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and similar rights. The
outstanding Capital Stock and other equity interests of all such Subsidiaries is
validly issued, fully paid and non-assessable and is owned, free and clear of
all Liens (other than those arising under or contemplated in connection with the
Credit Documents).
     Section 3.13 Ownership.
     Each of the Credit Parties is the owner of, and has good and marketable
title to, all of its respective assets, which, together with assets leased or
licensed by the Credit Parties, represents all assets individually or in the
aggregate material to the conduct of the businesses of the Credit Parties, taken
as a whole on the date hereof, and none of such assets is subject to any Lien
other than Permitted Liens. Each Credit Party enjoys peaceful and undisturbed
possession under all of

80



--------------------------------------------------------------------------------



 



its material leases and all such material leases are valid and subsisting and in
full force and effect. The Credit Parties have made available complete and
accurate copies of all material leases to the Administrative Agent.
     Section 3.14 Indebtedness.
     Except as otherwise permitted under Section 6.1, the Credit Parties have no
Indebtedness.
     Section 3.15 Taxes.
     Each of the Credit Parties and their Significant Subsidiaries has filed, or
caused to be filed, all tax returns (federal, state, local and foreign) required
to be filed and paid (a) all material amounts of taxes shown thereon to be due
(including interest and penalties) and (b) all other taxes, fees, assessments
and other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangibles taxes) owing by it, except for such taxes (i) which
are not yet delinquent or (ii) that are being contested in good faith and by
proper proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. None of the Credit Parties is aware as of the Closing Date
of any proposed tax assessments against it or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.
     Section 3.16 Intellectual Property Rights.
     Each of the Credit Parties and their Significant Subsidiaries owns, or has
the legal right to use, all Intellectual Property necessary for each of them to
conduct its business as currently conducted. Set forth on Schedule 3.16 (as
updated quarterly by the Borrower) is a list of all Intellectual Property (other
than Intellectual Property of de minimus value) owned by each of the Credit
Parties and their Subsidiaries or that the Credit Parties or any of their
Significant Subsidiaries has the right to use. Except as disclosed in
Schedule 3.16 hereto, with respect to the material Intellectual Property of the
Credit Parties, (a) one or more of the Credit Parties has the right to use such
Intellectual Property in perpetuity and without payment of royalties, (b) all
material registrations with and applications to Governmental Authorities in
respect of such Intellectual Property are valid and in full force and effect and
are not subject to the taking of any interest therein, and no taxes or
maintenance fees payable with respect to such Intellectual Property to maintain
their validity or effectiveness are delinquent, and (c) there are no
restrictions on the direct or indirect transfer of any Contractual Obligation,
or any interest therein, held by any of the Credit Parties in respect of such
Intellectual Property. None of the Credit Parties is in default (or with the
giving of notice or lapse of time or both, would be in default) in any material
respect under any license to use such Intellectual Property; no claim has been
asserted and is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does the Credit Parties or any of their Subsidiaries
know of any such claim; and, to the actual knowledge of the Credit Parties or
any of their Subsidiaries, the use of such Intellectual Property by the Credit
Parties or any of their Subsidiaries does not infringe on the rights of any
Person, except for such defaults, claims and infringements that in the aggregate
could not reasonably be expected to have a Material Adverse Effect. The Credit
Parties have recorded or deposited with and paid to the United States Copyright
Office, the Register of Copyrights, the Copyrights

81



--------------------------------------------------------------------------------



 



Royalty Tribunal or other Governmental Authority, all notices, statements of
account, royalty fees and other documents and instruments required under the
terms and conditions of any Contractual Obligation of the Credit Parties and/or
under Title 17 of the United States Code and the rules and regulations issued
thereunder (collectively, the “Copyright Act”), and are not liable to any Person
for copyright infringement under the Copyright Act or any other law, rule,
regulation, contract or license as a result of their business operations.
Schedule 3.16 may be updated from time to time by the Borrower to include new
Intellectual Property by giving written notice thereof to the Administrative
Agent.
     Section 3.17 Solvency.
     After giving effect to the Transactions, the fair saleable value of each
Credit Party’s assets, measured on a going concern basis, exceeds all probable
liabilities, including those to be incurred pursuant to this Credit Agreement.
After giving effect to the Transactions, none of the Credit Parties has
incurred, or believes that it will incur after giving effect to the
Transactions, debts beyond its ability to pay such debts as they become due. In
executing the Credit Documents and consummating the Transactions, none of the
Credit Parties intends to hinder, delay or defraud either present or future
creditors or other Persons to which one or more of the Credit Parties is or will
become indebted.
     Section 3.18 Investments.
     All Investments of each of the Credit Parties are Permitted Investments.
     Section 3.19 Location of Collateral.
     Set forth on Schedule 3.19(a) is a list of the Properties of the Credit
Parties and their Significant Subsidiaries as of the Closing Date with street
address, county and state where located. Set forth on Schedule 3.19(b) is a list
of all locations where any tangible personal property of the Credit Parties and
their Subsidiaries is located as of the Closing Date, including county and state
where located. Set forth on Schedule 3.19(c) is the state of incorporation or
organization, chief executive office and principal place of business of each of
the Credit Parties as of the Closing Date.
     Section 3.20 No Burdensome Restrictions.
     None of the Credit Parties is a party to any agreement or instrument or
subject to any other obligation or any charter or corporate restriction or any
provision of any applicable law, rule or regulation which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
     Section 3.21 Brokers’ Fees.
     None of the Credit Parties and their Subsidiaries has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with the

82



--------------------------------------------------------------------------------



 



Credit Agreement and the loans hereunder, other than the closing and other fees
payable pursuant to this Credit Agreement and as set forth in the Fee Letter.
     Section 3.22 Labor Matters.
     There are no collective bargaining agreements or Multiemployer Plans
covering the employees of the Credit Parties as of the Closing Date, other than
as set forth in Schedule 3.22 hereto, and none of the Credit Parties is
suffering or has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five (5) years, other than as set
forth in Schedule 3.22 hereto.
     Section 3.23 Accuracy and Completeness of Information.
     All factual information heretofore, contemporaneously or hereafter
furnished by or on behalf of the Credit Parties in writing to the Administrative
Agent or any Lender for purposes of or in connection with this Credit Agreement
or any other Credit Document (other than any projection provided by the Borrower
in good faith), or any transaction contemplated hereby or thereby, is or will be
true and accurate in all material respects and not incomplete by omitting to
state any material fact necessary to make such information not misleading. There
is no fact now known to any of the Credit Parties which has, or could reasonably
be expected to have, a Material Adverse Effect which fact has not been set forth
herein, in the financial statements of the Credit Parties furnished to the
Administrative Agent and/or the Lenders, or in any certificate, opinion or other
written statement made or furnished by or on behalf of the Credit Parties to the
Administrative Agent and/or the Lenders.
     Section 3.24 Material Contracts.
     Schedule 3.24 sets forth a complete and accurate list of all Material
Contracts of the Credit Parties and their Subsidiaries in effect as of the
Closing Date. Other than as set forth in Schedule 3.24, each such Material
Contract is, and after giving effect to the Transactions will be, in full force
and effect in accordance with the terms thereof. The Credit Parties and their
Subsidiaries have made available to the Administrative Agent a true and complete
copy of each Material Contract requested by the Administrative Agent.
Schedule 3.24 may be updated from time to time by the Borrower to include new
Material Contracts by giving written notice thereof to the Administrative Agent.
     Section 3.25 Insurance.
     The insurance coverage of the Credit Parties and their Subsidiaries as of
the Closing Date is outlined as to carrier, policy number, expiration date, type
and amount on Schedule 3.25 and such insurance coverage complies with the
requirements set forth in Section 5.5(b).
     Section 3.26 Security Documents.
     The Security Documents create valid security interests in, and Liens on,
the Collateral purported to be covered thereby, which security interests and
Liens are currently (or will be,

83



--------------------------------------------------------------------------------



 



upon the execution of control agreements with respect to deposit and securities
accounts and the filing or recording of appropriate financing statements,
Mortgage Instruments and notices of grants of security interests in Intellectual
Property, in each case in favor of the Administrative Agent on behalf of the
Secured Parties) perfected security interests and Liens, prior to all other
Liens other than Permitted Liens.
     Section 3.27 Regulation H.
     No Mortgaged Property is a Flood Hazard Property, unless the requirements
of Section 4.1(e)(v) have been satisfied with respect to such Mortgaged
Property.
     Section 3.28 Classification of Senior Indebtedness.
     The Credit Party Obligations constitute “Senior Indebtedness” under and as
defined in any agreement governing any Subordinated Debt (including, without
limitation, the Existing Subordinated Notes) and the subordination provisions
set forth in each such agreement are legally valid and enforceable against the
parties thereto.
     Section 3.29 Anti-Terrorism Laws.
     Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et seq.), as
amended. Neither any Credit Party nor any or its Subsidiaries is in violation of
(a) the Trading with the Enemy Act, as amended, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto or (c) the Patriot Act. None of the Credit Parties (i) is a
blocked person described in Section 1 of the Anti-Terrorism Order or (ii) to the
best of its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.
     Section 3.30 Compliance with OFAC Rules and Regulations.
     None of the Credit Parties or their Subsidiaries or their respective
Affiliates (a) is a Sanctioned Person, (b) has more than 15% of its assets in
Sanctioned Countries, or (c) derives more than 15% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Countries.
No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.
     Section 3.31 Compliance with FCPA.
     Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto. None of the Credit Parties or their Subsidiaries has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political

84



--------------------------------------------------------------------------------



 



party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.
     Notwithstanding any term of this Article III (or the definition of any
defined term used in this Article III) to the contrary and notwithstanding the
status of any Permitted Real Estate Entity as a consolidated Subsidiary of the
Borrower, the representations and warranties set forth in this Article III
(other than the representations and warranties set forth in Sections 3.2 and 3.6
and the defined terms used in such Sections) shall not apply to or be construed
to include any Permitted Real Estate Entity unless such Permitted Real Estate
Entity is a Guarantor hereunder.
ARTICLE IV
CONDITIONS PRECEDENT
     Section 4.1 Conditions to Closing Date.
     This Credit Agreement shall become effective upon, and the obligation of
each Lender to make the initial Revolving Loans, Term Loans and Swingline Loans
on the Closing Date and to fund its Credit-Linked Deposit is subject to, the
satisfaction of the following conditions precedent:
     (a) Execution of Credit Agreement and Credit Documents. The Administrative
Agent shall have received (i) counterparts of this Credit Agreement, (ii) for
the account of each Lender with a Revolving Commitment requesting a promissory
note, a Revolving Note, (iii) for the account of the Swingline Lender, the
Swingline Note, (iv) for the account of each Credit-Linked Issuing Lender, a
Credit-Linked Note, (v) counterparts of the Security Agreement and the Pledge
Agreement and (vi) counterparts of any other Credit Document, in each case
conforming to the requirements of this Credit Agreement and executed by duly
authorized officers of the Credit Parties and the other parties thereto, as
applicable.
     (b) Authority Documents. The Administrative Agent shall have received the
following:
     (i) Articles of Incorporation; Partnership Agreement. Copies of the
articles of incorporation, partnership agreement or other charter documents of
each Credit Party certified to be true and complete as of a recent date by the
appropriate governmental authority of the state of its organization or
formation.
     (ii) Resolutions. Copies of resolutions of the board of directors of each
Credit Party approving and adopting the Credit Documents and the Transactions
and authorizing execution and delivery thereof, certified by an

85



--------------------------------------------------------------------------------



 



officer of such Credit Party as of the Closing Date to be true and correct and
in force and effect as of such date.
     (iii) Bylaws. A copy of the bylaws or other operating agreement of each
Credit Party certified by an officer of such Credit Party as of the Closing Date
to be true and correct and in force and effect as of such date.
     (iv) Good Standing. Copies of (i) certificates of good standing, existence
or its equivalent with respect to the each Credit Party certified as of a recent
date by the appropriate governmental authorities of the state of incorporation
and each other state in which the failure of such Credit Party to be qualified
to do business could reasonably be expected to have a Material Adverse Effect
and (ii) to the extent readily available, a certificate indicating payment of
all corporate and other franchise taxes certified as of a recent date by the
appropriate governmental taxing authorities.
     (v) Incumbency. An incumbency certificate of each Credit Party certified by
a secretary or assistant secretary to be true and correct as of the Closing
Date.
     Each officer’s certificate delivered pursuant to this Section 4.1(b) shall
be substantially in the form of Schedule 4.1(b) hereto.
     (c) Legal Opinions of Counsel. The Administrative Agent shall have received
an opinion or opinions of counsel for the Credit Parties, dated as of the
Closing Date and addressed to the Administrative Agent and the Lenders, in form
and substance acceptable to the Administrative Agent.
     (d) Personal Property Collateral. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:
     (i) searches of UCC filings in the jurisdiction of the chief executive
office and jurisdiction of formation of each Credit Party and each jurisdiction
where any Collateral is located or where a filing would need to be made in order
to perfect the Administrative Agent’s security interest in the Collateral,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens exist other than Permitted Liens and Liens that are to be
terminated on the Closing Date;
     (ii) UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
     (iii) searches of ownership of Intellectual Property in the appropriate
governmental offices;

86



--------------------------------------------------------------------------------



 



     (iv) such patent/trademark/copyright filings as requested by the
Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property;
     (v) all stock certificates, if any, evidencing the Capital Stock pledged to
the Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank undated stock powers attached thereto;
     (vi) all instruments and chattel paper in the possession of any of the
Credit Parties, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s security interest in the
Collateral;
     (vii) duly executed consents as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Lenders’ security interest in the
Collateral; and
     (viii) such duly executed account control agreements as requested by the
Administrative Agent with respect to Collateral for which a control agreement is
required for perfection of the Administrative Agent’s security interest under
the Uniform Commercial Code.
     (e) Real Property Collateral. The Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent:
     (i) fully executed and notarized Mortgage Instruments or amendments to
Mortgaged Instruments, as the case may be, encumbering the Mortgaged Properties
(and assigning the leases and rents with respect to such Mortgaged Properties)
listed in Schedule 1.1(e);
     (ii) a title report obtained by the Credit Parties in respect of each of
the Mortgaged Properties listed in Schedule 1.1(e);
     (iii) a Mortgage Policy with respect to each of the Mortgaged Properties
listed in Schedule 1.1(e);
     (iv) an appraisal from an appraiser selected by the Administrative Agent;
     (v) evidence as to (A) whether any Mortgaged Property listed in Schedule
1.1(e) is in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards (a “Flood Hazard Property”) and (B) if
any such Mortgaged Property is a Flood Hazard Property, (1) whether the
community in which such Mortgaged Property is located is participating in the
National Flood Insurance Program, (2) the applicable Credit Party’s written
acknowledgment of receipt of written notification from the Administrative Agent

87



--------------------------------------------------------------------------------



 



(x) as to the fact that such Mortgaged Property is a Flood Hazard Property and
(y) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (z) copies
of insurance policies or certificates of insurance of the Credit Parties
evidencing flood insurance reasonably satisfactory to the Administrative Agent
and naming the Administrative Agent as sole loss payee on behalf of the Lenders;
     (vi) to the extent available or otherwise required by the Administrative
Agent in its reasonable discretion, a survey of each of the Mortgaged Properties
listed in Schedule 1.1(e) to the extent such survey is required to delete any
standard survey exception in the Mortgage Policy with respect to such Mortgaged
Property;
     (vii) to the extent available or otherwise required by the Administrative
Agent in its reasonable discretion, a Phase I environmental report (and, if
necessary, Phase II environmental report) or other environmental report
acceptable to the Administrative Agent with respect to each of the Mortgaged
Properties listed in Schedule 1.1(e); and
     (viii) an opinion of counsel to the Credit Parties for each jurisdiction in
which the Mortgaged Properties are located.
     (f) Liability and Casualty Insurance. The Administrative Agent shall have
received copies of insurance policies or certificates of insurance evidencing
liability and casualty insurance (including, but not limited to, business
interruption insurance) meeting the requirements set forth herein or in the
Security Documents. The Administrative Agent shall be named as loss payee on all
casualty insurance policies and as additional insured on all liability insurance
policies, in each case for the benefit of the Lenders.
     (g) Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer of the Borrower as
to the financial condition, solvency and related matters of each of the Credit
Parties and the Credit Parties and their Significant Subsidiaries taken as a
whole, after giving effect to the initial borrowings under the Credit Documents,
in substantially the form of Schedule 4.1(g) hereto.
     (h) Account Designation Letter. The Administrative Agent shall have
received the executed Account Designation Letter in the form of Schedule 1.1(a)
hereto.
     (i) Organizational Structure. The corporate and capital and ownership
structure of the Credit Parties and their Subsidiaries (after giving effect to
the Transactions) shall be as described in Schedule 3.12. The Administrative
Agent shall be satisfied with the management structure, legal structure, voting
control, liquidity, total leverage and total capitalization of the Credit
Parties and their Significant Subsidiaries after giving effect to the
Transactions.

88



--------------------------------------------------------------------------------



 



     (j) Consents. The Administrative Agent shall have received evidence that
all boards of directors, governmental, shareholder and material third party
consents and approvals necessary in connection with the Transactions have been
obtained and all applicable waiting periods have expired without any action
being taken by any authority that could restrain, prevent or impose any material
adverse conditions on such transactions or that could seek or threaten any of
the foregoing.
     (k) Compliance with Laws. The Transactions shall be in compliance with all
applicable laws and regulations (including all applicable securities and banking
laws, rules and regulations).
     (l) Bankruptcy. There shall be no bankruptcy or insolvency proceedings with
respect to Credit Parties or any of their Subsidiaries.
     (m) Existing Indebtedness of the Credit Parties. All of the existing
Indebtedness for borrowed money of the Borrower and its Subsidiaries (other than
Indebtedness permitted to exist pursuant to Section 6.1) shall be repaid in full
and all security interests related thereto shall be terminated on the Closing
Date.
     (n) Financial Statements. The Administrative Agent and the Lenders shall
have received copies of the financial statements referred to in Section 3.1
hereof, each in form and substance satisfactory to it.
     (o) No Material Adverse Change. Since November 30, 2006, there shall not
have occurred any event or development that has had or could reasonably be
expected to have a Material Adverse Effect.
     (p) Financial Condition Certificate. The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrower as of the Closing Date stating that (i) no pending litigation or
investigation exists affecting or relating to (x) any Credit Party or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect, that has not been settled, dismissed, vacated, discharged or terminated
prior to the Closing Date or (y) this Agreement or the other Credit Documents
that have not been settled, dismissed, vacated, discharged or terminated prior
to the Closing Date and (ii) immediately after giving effect to this Credit
Agreement, the other Credit Documents, and all the Transactions contemplated to
occur on such date, (A) no Default or Event of Default exists, (B) all
representations and warranties contained herein and in the other Credit
Documents (i) that contain a materiality qualification shall be true and correct
and (ii) that do not contain a materiality qualification shall be true and
correct in all material respects, and (C) the Credit Parties are in pro forma
compliance with each of the initial financial covenants set forth in Section 5.9
(as evidenced through detailed calculations of such financial covenants on a
schedule to such certificate) as of May 31, 2007.

89



--------------------------------------------------------------------------------



 



     (q) Total Funded Debt. The Administrative Agent shall have received
evidence that, immediately after giving effect to the Transactions, Total Funded
Debt is less than or equal to $455,000,000.
     (r) Consolidated EBITDAP. The Administrative Agent shall have received
evidence reasonably satisfactory thereto provided by the Credit Parties that
Consolidated EBITDAP is not less than $89,000,000 for the twelve (12) month
period ending as of February 28, 2007.
     (s) Patriot Act Certificate. At least five (5) Business Days prior to the
Closing Date, the Administrative Agent shall have received a certificate
satisfactory thereto, substantially in the form of Schedule 4.1(s), for benefit
of itself and the Lenders, provided by the Borrower that sets forth information
required by the Patriot Act including, without limitation, the identity of the
Credit Parties, the name and address of the Credit Parties and other information
that will allow the Administrative Agent or any Lender, as applicable, to
identify the Credit Parties in accordance with the Patriot Act.
     (t) Fees. The Administrative Agent and the Lenders shall have received all
fees, if any, owing pursuant to the Fee Letter and Section 2.7.
     (u) Additional Matters. All other documents and legal matters in connection
with the Transactions shall be reasonably satisfactory in form and substance to
the Administrative Agent and its counsel.
     Section 4.2 Conditions to All Extensions of Credit.
     The obligation of each Lender to make any Extension of Credit (other than
the obligation of each Lender to fund its portion of a Mandatory LOC Borrower or
a Mandatory Swingline Borrower, which shall be governed by the terms of
Section 2.2 and Section 2.3, respectively) hereunder is subject to the
satisfaction of the following conditions precedent on the date of making such
Extension of Credit:
     (a) Representations and Warranties. The representations and warranties made
by the Credit Parties herein, in the Security Documents or which are contained
in any certificate furnished at any time under or in connection herewith
(i) that contain a materiality qualification shall be true and correct on and as
of the date of such Extension of Credit as if made on and as of such date
(except for those which expressly relate to an earlier date) and (ii) that do
not contain a materiality qualification shall be true and correct in all
material respects on and as of the date of such Extension of Credit as if made
on and as of such date (except for those which expressly relate to an earlier
date).
     (b) No Default or Event of Default. No Default or Event of Default shall
have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date unless such Default or Event of
Default shall have been waived in accordance with this Credit Agreement.

90



--------------------------------------------------------------------------------



 



     (c) Compliance with Commitments. Immediately after giving effect to the
making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding Revolving LOC
Obligations shall not exceed the Revolving Committed Amount then in effect,
(ii) the Revolving LOC Obligations shall not exceed the Revolving LOC Committed
Amount, (iii) the Swingline Loans shall not exceed the Swingline Committed
Amount and (iv) the sum of the aggregate principal amount of the outstanding
Term Loans plus outstanding Credit-Linked LOC Obligations shall not exceed the
Credit-Linked Committed Amount.
     (d) Additional Conditions to Revolving Loans. If such Loan is made pursuant
to Section 2.1, all conditions set forth in such Section shall have been
satisfied.
     (e) Additional Conditions to Revolving Letters of Credit. If such Extension
of Credit is made pursuant to Section 2.2, all conditions set forth in such
Section shall have been satisfied.
     (f) Additional Conditions to Swingline Loans. If such Loan is made pursuant
to Section 2.3, all conditions set forth in such Section shall have been
satisfied.
     (g) Additional Conditions to Credit-Linked Letters of Credit. If such
Extension of Credit is made pursuant to Section 2.5, all conditions set forth in
such Section shall have been satisfied.
     Each request for an Extension of Credit and each acceptance by the Borrower
of any such Extension of Credit shall be deemed to constitute a representation
and warranty by the Borrower as of the date of such Extension of Credit that the
applicable conditions in paragraphs (a) through (g) of this Section have been
satisfied.
ARTICLE V
AFFIRMATIVE COVENANTS
     The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated and the Credit Party Obligations under the Credit
Documents have been paid in full, the Credit Parties shall, and shall cause each
of their Subsidiaries and the Permitted Real Estate Entities to:
     Section 5.1 Financial Statements.
     Furnish to the Administrative Agent and each of the Lenders:
     (a) Annual Financial Statements. As soon as available after the end of each
fiscal year of the Borrower (commencing with the fiscal year ending November 30,
2007), but in any event on or before the earlier of (i) the date the Borrower is
required to

91



--------------------------------------------------------------------------------



 



file its annual financial statements on Form 10-K with the SEC and (ii) the date
that is ninety (90) days after the end of such fiscal year, a copy of (A) the
Borrower’s annual financial statements on Form 10-K as filed with the SEC or
(B) the consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and of cash flows of the Borrower and
its consolidated Subsidiaries for such year, audited by a firm of independent
certified public accountants reasonably acceptable to the Administrative Agent,
setting forth in each case in comparative form the figures for the preceding
fiscal year, reported on without a “going concern” or like qualification or
exception, or qualification indicating that the scope of the audit was
inadequate to permit such independent certified public accountants to certify
such financial statements without such qualification; provided that if any
Permitted Real Estate Entity is not or ceases to be a consolidated Subsidiary of
the Borrower, the Borrower shall furnish to the Administrative Agent and each of
the Lenders annual audited financial statements for such Permitted Real Estate
Entity in accordance with time limits and other terms set forth above;
     (b) Quarterly Financial Statements. As soon as available after the end of
each of the first three fiscal quarters of the Borrower, but in any event on or
before the earlier of (i) the date the Borrower is required to file its
quarterly financial statements on Form 10-Q with the SEC and (ii) the date that
is forty-five (45) days after the end of such fiscal quarter, a copy of (A) the
Borrower’s quarterly financial statements on Form 10-Q as filed with the SEC or
(B) a company-prepared consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such period and related
company-prepared consolidated statements of income and retained earnings and of
cash flows for the Borrower and its consolidated Subsidiaries for such quarterly
period and for the portion of the fiscal year ending with such period, in each
case setting forth in comparative form the figures for the corresponding period
or periods of the preceding fiscal year (subject to normal recurring year-end
audit adjustments); provided that if any Permitted Real Estate Entity ceases to
be a consolidated Subsidiary of the Borrower, the Borrower shall furnish to the
Administrative Agent and each of the Lenders quarterly financial statements for
such Permitted Real Estate Entity in accordance with time limits and other terms
set forth above; and
     (c) Annual Financial Plans. (i) Concurrently with the delivery of the
financial statements referred to in clause (a) above, a consolidated budget and
cash flow projections prepared on a quarterly basis of the Borrower and its
consolidated Subsidiaries for the following fiscal year, and (ii) as soon as
practicable, a combined budget and cash flow projections for the Permitted Real
Estate Entities taken as a whole for the following fiscal year, in each case, in
form and detail reasonably acceptable to the Administrative Agent, such budget
to be prepared by the Borrower in a manner consistent with GAAP and to include
an operating and capital budget and a summary of the material assumptions made
in the preparation of such budget. Such budget shall be accompanied by a
certificate of the treasurer or chief financial officer of the Borrower to the
effect that the budgets and other financial data are based on reasonable
estimates and assumptions, all of which such officer believes are fair in light
of the conditions which existed at the time the budget was made, have been
prepared on the basis of the assumptions stated

92



--------------------------------------------------------------------------------



 



therein, and reflect, as of the time so furnished, the reasonable estimate of
the Borrower and its consolidated Subsidiaries of the budgeted results of the
operations and other information budgeted therein;
all such financial statements referred to in subsections (a) and (b) above shall
(i) fairly present in all material respects the financial condition and results
from operations of the entities and for the periods specified and to be prepared
in reasonable detail and in accordance with GAAP (subject, in the case of
interim statements, to normal recurring year-end audit adjustments) applied
consistently throughout the periods reflected therein and further accompanied by
a description of, and an estimation of the effect on the financial statements on
account of, any change in the application of accounting principles as provided
in Section 1.3, if applicable and (ii) be deemed delivered for purposes of the
Section 5.1 when such financial statements are delivered to the SEC.
     Section 5.2 Certificates; Other Information.
     Furnish to the Administrative Agent and each of the Lenders, to the extent
not publicly available through filings under the Securities Exchange Act of
1934:
     (a) concurrently with the delivery of the financial statements referred to
in Section 5.1(a) above, a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;
     (b) concurrently with the delivery of the financial statements referred to
in Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible Officer
substantially in the form of Schedule 5.2(b) (i) stating that (A) such financial
statements present fairly the financial position of the Borrower and its
consolidated Subsidiaries for the periods indicated in conformity with GAAP
applied on a consistent basis, (B) to the knowledge of such Responsible Officer,
each of the Credit Parties during such period observed or performed in all
material respects all of its covenants and other agreements, and satisfied in
all material respects every condition, contained in this Credit Agreement to be
observed, performed or satisfied by it, and (C) such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and (ii) providing calculations in reasonable detail required
to indicate compliance with Section 5.9 as of the last day of such period, which
calculations shall include detail regarding all material adjustments and amounts
added back in determining Consolidated EBITDAP;
     (c) within thirty (30) days after the same are sent, copies of all
financial statements and reports (other than those otherwise provided pursuant
to Section 5.1 and those which are of a promotional nature) and other financial
information which the Borrower sends to its shareholders;

93



--------------------------------------------------------------------------------



 



     (d) within one hundred (100) days after the end of each fiscal year of the
Borrower, a certificate containing information regarding (i) the calculation of
Excess Cash Flow and (ii) the amount of all Asset Dispositions, Debt Issuances,
and Equity Issuances that were made during the prior fiscal year and amounts
received in connection with any Recovery Event during the prior fiscal year;
     (e) promptly upon receipt thereof, a copy or summary of any other report,
or “management letter” submitted or presented by independent accountants to the
Borrower or any of its Significant Subsidiaries in connection with any annual,
interim or special audit of the books of such Person;
     (f) promptly upon their becoming available, copies of any material
non-routine correspondence or official notices received by the Credit Parties or
any of their Subsidiaries from any federal, state or local governmental
authority which regulates the operations of the Credit Parties and their
Significant Subsidiaries; and
     (g) promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 5.1(a) or Section 5.1(b)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date received by the Administrative Agent by electronic
mail with all relevant attachments. The Administrative Agent may post such
documents on the Borrower’s behalf on Syndtrak, Intralinks or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall deliver paper copies of
such documents to the Administrative Agent upon its request. Notwithstanding
anything contained herein, (A) the Borrower shall be entitled to deliver the
compliance certificate required by Section 5.2(b) by electronic mail and if so
delivered shall be deemed to have been delivered on the date received by the
Administrative Agent by electronic mail with all relevant attachments, and
(B) whether or not delivery of any compliance certificate required by
Section 5.2(b) is effected pursuant to the preceding clause (A), the Borrower
shall be required to provide paper copies of the compliance certificates
required by Section 5.2(b) to the Administrative Agent.
     Section 5.3 Payment of Taxes; Other Obligations; Performance of Certain
Other Agreements.
     Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, in accordance with industry practice
(subject, where applicable, to specified grace periods) all its material taxes
(Federal, state, local and any other taxes) and other obligations and
liabilities of whatever nature and any additional costs that are imposed as a
result of any failure to so pay, discharge or otherwise satisfy such taxes,
obligations and liabilities, except when the amount or validity of any such
taxes, obligations and liabilities is

94



--------------------------------------------------------------------------------



 



currently being contested in good faith by appropriate proceedings and reserves,
if applicable, in conformity with GAAP with respect thereto have been provided
on the books of the Credit Parties. Except as otherwise provided below, each
Credit Party shall faithfully keep and perform, or cause to be kept and
performed, all of the covenants, conditions, and agreements contained in each
material lease (including any equipment lease), rental agreement, management
contract, franchise agreement, construction contract, technical services
agreement or other material contract, license or permit, now or hereafter
existing, on the part of such Credit Party to be kept and performed with respect
to such Person’s real property subject to any Mortgage Instrument (including
performance of all covenants to be performed under any and all leases of such
real property or any part thereof) and shall at all times use commercially
reasonable efforts to enforce, with respect to each other party to said
agreements, all obligations, covenants and agreements by such other party to be
performed thereunder; provided that a Credit Party shall not have any obligation
under this Section 5.3 unless such Credit Party’s performance or breach of its
obligations with respect to any such covenants, conditions or agreements could
reasonably be expected to have a Material Adverse Effect. Subject to the terms
of Section 6.8, nothing in this Section 5.3 should be interpreted or construed
to impose any limit on the ability of any Credit Party to modify, amend or
terminate any such agreements without prior notice to or consent of the Agent or
the Lenders, so long as any such modification, amendment or termination could
not reasonably be expected to have a Material Adverse Effect. In the event of
any conflict between the provisions of this Section 5.3 and the provisions of
any Mortgage Instrument, the provisions of this Section 5.3 shall control.
     Section 5.4 Conduct of Business and Maintenance of Existence.
     Continue to engage in business of the same general type as now conducted by
it on the Closing Date and preserve, renew and keep in full force and effect its
existence and good standing take all reasonable action to maintain all rights,
privileges and franchises necessary in the normal conduct of its business;
comply with all Contractual Obligations and Requirements of Law applicable to it
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     Section 5.5 Maintenance of Property; Insurance.
     (a) Keep all material property useful and necessary in its business in good
working order and condition (ordinary wear and tear and obsolescence excepted).
     (b) Maintain with financially sound and reputable insurance companies
insurance on all its property (including without limitation its tangible
Collateral) in at least such amounts and against at least such risks as are
usually insured against in the same geographical area by companies engaged in
the same or a similar business (including, without limitation, business
interruption insurance); and furnish to the Administrative Agent, upon written
request, full information as to the insurance carried. Other than with respect
to insurance of a Permitted Real Estate Entity, the Administrative Agent shall
be named as loss payee or mortgagee, as its interest may appear, and the
Administrative Agent shall be named as an additional insured with respect to any
such insurance providing coverage in respect of any Collateral, and each
provider of any such

95



--------------------------------------------------------------------------------



 



insurance shall agree, by endorsement upon the policy or policies issued by it
or by independent instruments furnished to the Administrative Agent, that it
will give the Administrative Agent thirty (30) days prior written notice before
any such policy or policies shall be altered or canceled, and that no act or
default of any Credit Party or any other Person shall affect the rights of the
Administrative Agent or the Lenders under such policy or policies.
     (c) In case of any material loss, damage to or destruction of the
Collateral of any Credit Party or any part thereof, such Credit Party shall
promptly give written notice thereof to the Administrative Agent generally
describing the nature and extent of such damage or destruction. In case of any
loss, damage to or destruction of the Collateral of any Credit Party or any part
thereof, such Credit Party, whether or not the insurance proceeds, if any,
received on account of such damage or destruction shall be sufficient for that
purpose, at such Credit Party’s cost and expense, will promptly repair or
replace the Collateral of such Credit Party so lost, damaged or destroyed unless
such Credit Party shall have reasonably determined that such repair or
replacement of the affected Collateral is not economically feasible or is not
deemed in the best business interest of such Credit Party.
     Section 5.6 Inspection of Property; Books and Records; Discussions.
     Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent or any Lender, the Administrative Agent or any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time, upon reasonable notice and as
often as may reasonably be desired, and to discuss the business, operations,
properties and financial and other condition of the Credit Parties with officers
and employees of the Credit Parties and with their independent certified public
accountants (a representative of the Borrower may be present at any such meeting
with the independent certified public accountants).
     Section 5.7 Notices.
     (a) Promptly after any Credit Party obtains actual knowledge thereof,
provide written notice to the Administrative Agent (which shall transmit such
notice to each Lender as soon as practicable) of the occurrence of any Default
or Event of Default.
     (b) Promptly (but in no event later than two (2) Business Days after any
Credit Party obtains actual knowledge thereof) provide written notice of the
following to the Administrative Agent (which shall transmit such notice to each
Lender as soon as practicable):
     (i) the occurrence of any default or event of default under any Contractual
Obligation of any of the Credit Parties which could reasonably be expected to
have a Material Adverse Effect or involve a monetary claim that

96



--------------------------------------------------------------------------------



 



could reasonably be expected to result in liability to the Credit Parties in
excess of $5,000,000;
     (ii) any litigation, or any investigation or proceeding (A) affecting any
of the Credit Parties which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect or (B) affecting or with respect to
this Credit Agreement or any other Credit Document;
     (iii) (A) the occurrence or expected occurrence of any Reportable Event
with respect to any Plan, a failure to make any material required contribution
to a Plan, the creation of any Lien in favor of the PBGC (other than a Permitted
Lien) or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (B) the institution of proceedings or
the taking of any other action by the PBGC or any Credit Party or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the terminating, Reorganization or Insolvency of, any Plan;
     (iv) any notice of any material violation received by any Credit Party from
any Governmental Authority including, without limitation, any notice of material
violation of Environmental Laws;
     (v) any labor controversy that has resulted in, or threatens to result in,
a strike or other work action against any Credit Party which could reasonably be
expected to have a Material Adverse Effect;
     (vi) any attachment, judgment, lien, levy or order exceeding $2,500,000
shall be assessed against any Credit Party other than Permitted Liens;
     (vii) any of the events described in Section 7.1(f) with respect to a
Subsidiary that is not a Significant Subsidiary; and
     (viii) any other development or event which could reasonably be expected to
have a Material Adverse Effect.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto. In the case of any notice of a Default or Event of Default, the
Borrower shall specify that such notice is a Default or Event of Default notice
on the face thereof.
     Section 5.8 Environmental Laws.
     (a) Comply in all material respects with all applicable Environmental Laws
and obtain and comply in all material respects with and maintain any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental

97



--------------------------------------------------------------------------------



 



Laws except, in each case, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
     (b) Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and comply in all material respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws except to the extent that
the same are being contested in good faith by appropriate proceedings and the
pendency of such proceedings could not reasonably be expected to have a Material
Adverse Effect.
     (c) Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors, from
and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Credit Parties or the Properties, or any
orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing arise out of the gross
negligence, unlawful acts or willful misconduct of the party seeking
indemnification therefor. The agreements in this paragraph shall survive
repayment of the Notes and all other amounts payable hereunder.
     Section 5.9 Financial Covenants.
     Commencing on the day immediately following the Closing Date, each of the
Credit Parties shall, and shall cause each of its Subsidiaries to, comply with
the following financial covenants (which shall be calculated on a quarterly
basis in connection with the delivery of the quarterly compliance certificate
required by Section 5.2(b)):
     (a) Leverage Ratio. The Leverage Ratio during the following periods shall
be less than or equal to:

          Period   Maximum Ratio
Closing Date through November 30, 2009
    5.75 to 1.0  
December 1, 2009 and thereafter
    5.50 to 1.0  

     (b) Interest Coverage Ratio. The Interest Coverage Ratio shall be greater
than or equal 2.25 to 1.0.
     Notwithstanding the above, the parties hereto acknowledge and agree that,
for purposes of all calculations made in determining compliance for any
applicable period with the financial covenants set forth in this Section 5.9,
after consummation of any Permitted Acquisition, (A) income statement items and
other balance sheet items (whether positive or negative) attributable to the
Target acquired in such transaction shall be included in such calculations to

98



--------------------------------------------------------------------------------



 



the extent relating to such applicable period, subject to adjustments mutually
acceptable to the Borrower and the Administrative Agent and (B) Indebtedness of
a Target which is retired in connection with a Permitted Acquisition shall be
excluded from such calculations and deemed to have been retired as of the first
day of such applicable period.
     Section 5.10 Additional Guarantors.
     Except as provided in Section 5.16 of this Credit Agreement, the Credit
Parties will cause each of their Material Domestic Subsidiaries, whether newly
formed, after acquired or otherwise existing, to promptly (and in any event
within thirty (30) days after such Material Domestic Subsidiary is formed or
acquired (or such longer period of time as agreed to by the Administrative Agent
in its reasonable discretion)) become a Guarantor hereunder by way of execution
of a Joinder Agreement or other guaranty agreement in form and substance
satisfactory to the Administrative Agent. In connection therewith, the Credit
Parties shall give notice to the Administrative Agent not less than ten
(10) days prior to creating a Material Domestic Subsidiary (or such shorter
period of time as agreed to by the Administrative Agent in its reasonable
discretion), or acquiring the Capital Stock of any other Person. The Credit
Party Obligations shall be secured by, among other things, a first priority
perfected security interest in the Collateral of such new Guarantor and a pledge
of 100% of the Capital Stock owned by a Credit Party of such new Guarantor and
its Domestic Subsidiaries and 65% (or such higher percentage that would not
result in adverse tax consequences for the Borrower or such new Guarantor) of
the voting Capital Stock and 100% of the non-voting Capital Stock of its
first-tier Foreign Subsidiaries. In connection with the foregoing, the Credit
Parties shall deliver to the Administrative Agent, with respect to each new
Guarantor to the extent applicable, substantially the same documentation
required pursuant to Sections 4.1(b)-(f) and 5.12 and such other documents or
agreements as the Administrative Agent may reasonably request.
     Section 5.11 Compliance with Law.
     Comply with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property if noncompliance with any such law, rule, regulation, order or
restriction could reasonably be expected to have a Material Adverse Effect.
     Section 5.12 Pledged Assets.
     (a) Each Credit Party (other than a Permitted Real Estate Entity) will
cause (i) 100% of the Capital Stock owned by it of each of its direct or
indirect Material Domestic Subsidiaries (other than any Permitted Real Estate
Entity) and 100% of the Capital Stock owned by it of each of its first-tier
Material Foreign Subsidiaries (not to exceed 65% of the aggregate Capital Stock
of such Material Foreign Subsidiary) and (ii) 100% of the Capital Stock owned by
the Borrower or any of its Subsidiaries of any Permitted Real Estate Entity to
be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent pursuant to the terms and conditions of the Security
Documents or such other security documents as the Administrative Agent shall
reasonably request.

99



--------------------------------------------------------------------------------



 



     (b) If, subsequent to the Closing Date, a Credit Party (other than a
Permitted Real Estate Entity) shall acquire any real property or any securities,
instruments, chattel paper or other personal property required for perfection to
be delivered to the Administrative Agent as Collateral hereunder or under any of
the Security Documents, the Borrower shall promptly (and in any event within
three (3) Business Days) after any Responsible Officer of a Credit Party
acquires knowledge of same notify the Administrative Agent of same. Each Credit
Party shall, and shall cause each of its Subsidiaries to, take such action at
its own expense as reasonably requested by the Administrative Agent (including,
without limitation, any of the actions described in Section 4.1(d) or
(e) hereof) to ensure that the Administrative Agent has a first priority
perfected Lien to secure the Credit Party Obligations (subject to Permitted
Liens) in (i) all personal property of the Credit Parties located in the United
States (including, without limitation, take all actions necessary under the
Federal Assignment of Claims Act to ensure the Administrative Agent has a first
priority perfected Lien on any government receivables), (ii) to the extent
deemed to be material by the Administrative Agent or the Required Lenders in its
or their reasonable discretion, all other personal property of the Credit
Parties, subject in each case only to Permitted Liens, and (iii) to the extent
deemed to be material by the Administrative Agent or the Required Lenders in its
or their reasonable discretion, such real property of the Credit Parties located
in the United States. Each Credit Party shall, and shall cause each of its
Subsidiaries to, adhere to the covenants regarding the location of personal
property as set forth in the Security Documents.
     Section 5.13 Covenants Regarding Patents, Trademarks and Copyrights.
     (a) Concurrently with the delivery of quarterly and annual financial
statements of the Borrower pursuant to Sections 5.1 and 5.2 hereof, the Borrower
shall notify the Administrative Agent if it knows or has reason to know that any
application, letters patent or registration relating to any material Patent,
Patent License, Trademark or Trademark License of the Credit Parties or any of
their Subsidiaries may become abandoned, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or any court) regarding the Borrower’s or any of its
Subsidiary’s ownership of any material Patent or Trademark, its right to patent
or register the same, or to enforce, keep and maintain the same, or its rights
under any material Patent License or Trademark License.
     (b) Concurrently with the delivery of quarterly and annual financial
statements of the Borrower pursuant to Sections 5.1 and 5.2 hereof, the Borrower
shall notify the Administrative Agent after it knows or has reason to know of
any adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
any court) regarding any material Copyright or Copyright License of the Credit
Parties or any of their Subsidiaries, whether (i) such material Copyright or
Copyright License may become invalid or unenforceable prior to its expiration or
termination, or (ii) the Borrower’s or any of its Subsidiary’s ownership of such
material Copyright, its right to register the same or to

100



--------------------------------------------------------------------------------



 



enforce, keep and maintain the same, or its rights under such material Copyright
License, may become affected.
(c)  (i) Concurrently with the delivery of quarterly and annual financial
statements of the Borrower pursuant to Sections 5.1 and 5.2 hereof, the Borrower
shall notify the Administrative Agent of any filing by any Credit Party or any
of its Subsidiaries (other than a Permitted Real Estate Entity), either itself
or through any agent, employee, licensee or designee, of any application for
registration of any Intellectual Property (other than Intellectual Property of
de minimus value) with the United States Copyright Office or United States
Patent and Trademark Office or any similar office or agency in any other country
or any political subdivision thereof.
     (ii) Concurrently with the delivery of quarterly and annual financial
statements of the Borrower pursuant to Sections 5.1 and 5.2 hereof, the Borrower
shall provide the Administrative Agent and its counsel a complete and correct
list in all material respects of all new Copyright Licenses, Patent Licenses and
Trademark Licenses (other than Copyright Licenses, Patent Licenses and Trademark
Licenses of de minimus value) not previously disclosed on Schedule 3.16 or
otherwise disclosed to the Administrative Agent pursuant to this Section
5.13(c)(ii).
     (iii) Upon request of the Administrative Agent, the Borrower shall execute
and deliver any and all agreements, instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s security interest in the Intellectual Property and the general
intangibles (other than Intellectual Property of de minimus value) referred to
in clauses (i) and (ii), including, without limitation, the goodwill of the
Borrower or its Subsidiaries relating thereto or represented thereby (or such
other Intellectual Property or the general intangibles relating thereto or
represented thereby as the Administrative Agent may reasonably request).
     (d) The Credit Parties and their Subsidiaries will take all necessary
actions, including, without limitation, in any proceeding before the United
States Patent and Trademark Office or the United States Copyright Office, to
maintain each material item of Intellectual Property of the Credit Parties and
their Subsidiaries, including, without limitation, payment of maintenance fees,
filing of applications for renewal, affidavits of use, affidavits of
incontestability and opposition, interference and cancellation proceedings;
provided that the Credit Parties shall have the right to abandon any item of
Intellectual Property which the Borrower determines is no longer of significant
value or useful or necessary to the business of the Borrower and its
Subsidiaries.
     (e) In the event that any Credit Party becomes aware that any material
Intellectual Property is infringed, misappropriated or diluted by a third party
in any material respect, the Credit Parties shall notify the Administrative
Agent promptly after it learns thereof and shall, unless the Credit Parties
shall reasonably determine that such

101



--------------------------------------------------------------------------------



 



Intellectual Property is not material to the business of the Credit Parties and
their Subsidiaries taken as a whole or as to which the Credit Parties reasonably
conclude that the cost of such proceeding or its likelihood of success does not
justify its prosecution, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and take such other actions as the Credit Parties
shall reasonably deem appropriate under the circumstances to protect such
Intellectual Property.
     Section 5.14 Landlord Waivers.
     In the case of any personal property Collateral located at premises leased
by a Credit Party, the Credit Parties will provide the Administrative Agent with
such estoppel letters, consents and waivers from the landlords on such real
property to the extent (a) requested by the Administrative Agent and (b) the
Borrower is able to secure such letters, consents and waivers after using
commercially reasonable efforts (such letters, consents and waivers shall be in
form and substance reasonably satisfactory to the Administrative Agent).
     Section 5.15 Further Assurances/Post-Closing Covenants.
     (a) Public/Private Designation. The Borrower will cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Borrower to the
Administrative Agent and Lenders (collectively, “Information Materials”)
pursuant to this Article V and will designate Information Materials (i) that are
either available to the public or not material with respect to the Borrower and
its Subsidiaries or any of their respective securities for purposes of United
States federal and state securities laws, as “Public Information” and (ii) that
are not Public Information as “Private Information”.
     (b) Further Assurances. Upon the reasonable request of the Administrative
Agent, promptly perform or cause to be performed any and all acts and execute or
cause to be executed any and all documents for filing under the provisions of
the Uniform Commercial Code or any other Requirement of Law which are necessary
or advisable to maintain in favor of the Administrative Agent, for the benefit
of the Secured Parties, Liens on the Collateral that are duly perfected in
accordance with the requirements of, or the obligations of the Credit Parties
under, the Credit Documents and all applicable Requirements of Law.
     (c) Intellectual Property. Within sixty days (60) days after the Closing
Date (or such extended period of time as agreed to by the Administrative Agent),
to the extent required by the Administrative Agent, the Credit Parties shall
provide evidence satisfactory to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, that all chain of title
issues (including unreleased security interests related to Liens that have
previously been terminated) with respect to the Intellectual Property have been
corrected in the appropriate records of the United States Patent and Trademark
Office.

102



--------------------------------------------------------------------------------



 



     (d) Account Control Agreements. Within sixty (60) days after the Closing
Date (or such extended period of time as agreed to by the Administrative Agent),
the Credit Parties shall deliver to the Administrative Agent, to the extent
required by Section 6.14 and not delivered to the Administrative Agent on or
prior to the Closing Date, such duly executed account control agreements with
respect to Collateral for which a control agreement is required for perfection
of the Administrative Agent’s security interest under the Uniform Commercial
Code.
     (e) Mortgage Documents. Within ninety (90) days after the Closing Date (or
such extended period of time as agreed to by the Administrative Agent), the
Administrative Agent shall have received all of the documentation required by
Section 4.1(e) with respect to the real property located in Orange County, VA.
     Section 5.16 Permitted Real Estate Entities.
     (a) Designation. The Borrower may designate a Subsidiary as a Permitted
Real Estate Entity (the “Initial Permitted Real Estate Entity”) in connection
with the Initial Real Estate Transaction (as defined below). At any time and
from time to time thereafter, the Borrower may designate one or more
Subsidiaries as Permitted Real Estate Entities so long as the Borrower is in
compliance with Section 6.1(k) of this Credit Agreement and clause (m) of the
definition of “Permitted Investments” both before and after giving effect to
such designation. Subject to clause (d) below, a Credit Party may own all or any
portion of the Capital Stock and Voting Securities of a Permitted Real Estate
Entity.
     (b) Guaranty Requirement. So long as a Permitted Real Estate Entity is not
a guarantor under any Existing Subordinated Notes, any other Subordinated Debt,
any senior notes or any other material Indebtedness of a Credit Party, such
Permitted Real Estate Entity shall not be required to comply with Section 5.10
of this Credit Agreement and be a Guarantor hereunder.
     (c) Collateral Matters.
     (i) Prior to the first anniversary of the Closing Date, the real property
set forth on Schedule 1.1(f) (as such schedule may be updated from time to time
with the consent of the Administrative Agent) may be contributed (the “Initial
Real Estate Transaction”) to the Initial Permitted Real Estate Entity and such
Initial Real Estate Transaction shall not be subject to the Loan to Value Test;
provided that to the extent the Initial Real Estate Transaction has not occurred
prior to the first anniversary of the Closing Date, the Credit Parties will
grant Liens to the Administrative Agent on certain owned real property set forth
on Schedule 1.1(f) (as such schedule may be updated from time to time with the
consent of the Administrative Agent) (and deliver such other documentation
required by the Administrative Agent consistent with the requirements set forth
in Section 4.1(e)) to secure the Credit Party Obligations, with exceptions to be
determined by the Administrative Agent in its reasonable discretion;

103



--------------------------------------------------------------------------------



 



     (ii) In addition to contributions set forth in clause (c)(i) above, the
Credit Parties may make additional Permitted Real Estate Transfers subject to
compliance by the Borrower with the Loan to Value Test (to the extent
applicable) after giving effect to any such Permitted Real Estate Transfer.
     (iii) Liens in favor of the Administrative Agent with respect to real
property owned by a Credit Party or a Permitted Real Estate Entity shall be
released in connection with any Permitted Real Estate Transfers permitted by
subclauses (i) and (ii) above.
     (d) Initial Ownership Requirement. Notwithstanding the foregoing clauses
(a) – (c), the Credit Parties shall own collectively, more than 50% of the
Capital Stock and Voting Securities of each Permitted Real Estate Entity
(including the Initial Permitted Real Estate Entity) and each Subsidiary or
other entity in which a Permitted Real Estate Entity holds directly or
indirectly an ownership interest until approximately 2200 acres of the Rio Del
Oro Property is subject to the issuance by the California Environmental
Protection Agency, Department of Toxic Substances Control, of a certification of
completion pursuant to that certain Imminent and/or Substantial Endangerment
Determination and Consent dated June 30, 1994 or otherwise released pursuant
thereto, in each case, on terms that do not materially adversely impact the
value of such Property.
     Notwithstanding any term of this Article V (or the definition of any
defined term used in this Article V) to the contrary and notwithstanding the
status of any Permitted Real Estate Entity as a consolidated Subsidiary of the
Borrower, the affirmative covenants set forth in this Article V (other than the
covenants set forth in Sections 5.4, 5.8 and 5.11 and the defined terms used in
such Sections) shall not apply to or be construed to include any Permitted Real
Estate Entity unless such Permitted Real Estate Entity is a Guarantor hereunder.
ARTICLE VI
NEGATIVE COVENANTS
     The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated and the Credit Party Obligations under the Credit
Documents have been paid in full, that:
     Section 6.1 Indebtedness.
     The Credit Parties will not, nor will they permit any Subsidiary or
Permitted Real Estate Entity to, contract, create, incur, assume or permit to
exist any Indebtedness, except:
     (a) Indebtedness arising or existing under this Credit Agreement and the
other Credit Documents;

104



--------------------------------------------------------------------------------



 



     (b) Indebtedness of the Credit Parties and their Subsidiaries existing as
of the Closing Date as set forth on Schedule 6.1(b) and any renewals,
refinancings or extensions thereof; provided, however, that (i) subject to
clause (ii) below, the principal amount of such Indebtedness as renewed,
refinanced or extended (as determined as of the date of the renewal, refinancing
or extension of such Indebtedness in accordance with GAAP), does not exceed the
principal amount of the Indebtedness refinanced thereby on such date plus costs
and fees incurred in connection with such renewal, refinancing or extension,
(ii) if such Indebtedness is owed by a Credit Party to a Subsidiary that is not
a Credit Party, such Indebtedness shall not be repaid in cash or Cash
Equivalents and shall not be renewed, extended, refinanced or replaced,
(iii) the Weighted Average Life to Maturity of such Indebtedness is not
decreased and (iv) in the case of any such Indebtedness, as renewed, refinanced
or extended, which is in excess of $5,000,000, such Indebtedness is upon terms
and subject to documentation which is in form and substance reasonably
satisfactory to the Administrative Agent;
     (c) Indebtedness of the Credit Parties and their Subsidiaries (other than
Permitted Real Estate Entities) incurred or acquired after the Closing Date
consisting of Capital Leases or Indebtedness incurred to provide all or a
portion of the purchase price or cost of construction of an asset; provided that
(i) no such Indebtedness shall be refinanced for a principal amount in excess of
the principal balance outstanding thereon at the time of such refinancing; and
(ii) the aggregate amount of such Indebtedness outstanding at any time, together
with Indebtedness outstanding and permitted by Section 6.1(d) (without double
counting) shall not exceed $15,000,000;
     (d) Indebtedness of a Subsidiary of the Borrower issued and outstanding on
or prior to the date on which such Subsidiary was acquired by the Borrower or a
Subsidiary of the Borrower in a transaction constituting a Permitted Acquisition
(other than Indebtedness issued as consideration in, or to provide all or any
portion of the funds utilized to consummate such Permitted Acquisition) and any
extension, renewal or replacement thereof (including costs and fees incurred in
connection with such extension, renewal or replacement); provided, that the
aggregate amount of such Indebtedness outstanding at any time shall not exceed
$25,000,000;
     (e) Indebtedness of the Credit Parties and their Subsidiaries (other than
the Permitted Real Estate Entities) pursuant to the Existing Subordinated Notes;
provided that the Existing Subordinated Notes may be refinanced (including costs
and fees) or extended so long as (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (ii) the principal amount
of such Existing Subordinated Notes will not be increased in connection with
such refinancing or extension (except by an amount equal to the costs and fees
incurred in connection with such refinancing or extension), (iii) the terms of
the refinanced or extended notes shall be reasonably satisfactory to the
Administrative Agent and shall be substantially similar or more favorable to the
Credit Parties and their Subsidiaries (and the subordination terms thereof shall
be substantially similar or more favorable to the Lenders) than the Existing
Subordinated Notes, (iv) the maturity date of such refinanced or extended notes
shall be

105



--------------------------------------------------------------------------------



 



at least six (6) months after the Credit-Linked Maturity Date and (v) the
Weighted Average Life to Maturity of such refinanced or extended notes is not
decreased;
     (f) unsecured Indebtedness incurred by the Credit Parties (other than
Permitted Real Estate Entities) and owed to any Credit Party; provided, however,
that in the case of such intercompany Indebtedness consisting of a loan or
advance by a Credit Party to another Credit Party, each such loan shall be
evidenced by an Intercompany Note payable to the Credit Party, in form and
substance satisfactory to Administrative Agent, which Intercompany Notes shall
be delivered and pledged to the Administrative Agent as part of the Collateral;
     (g) Indebtedness and obligations owing under Secured Hedging Agreements and
other Hedging Agreements entered into in order to manage existing or anticipated
interest rate or currency exchange rate risks and not for speculative purposes;
     (h) Indebtedness of the Credit Parties and their Subsidiaries (other than
the Permitted Real Estate Entities) consisting of unsecured Guaranty Obligations
incurred to satisfy bonding obligations not in excess of $5,000,000 at any one
time which arise in the ordinary course of business;
     (i) Indebtedness of the Borrower consisting of unsecured Guaranty
Obligations in favor of the United States Environmental Protection Agency which
are incurred on behalf of Aerojet in connection with environmental remediation;
provided, that such Guaranty Obligations permitted under this subsection shall
not at any time exceed $120,000,000;
     (j) additional unsecured Indebtedness for money borrowed of the Credit
Parties and their Subsidiaries (other than the Permitted Real Estate Entities)
not otherwise covered by the subsections set forth above; provided that the
aggregate outstanding principal amount of all such other Indebtedness permitted
under this subsection shall in no event exceed $20,000,000 at any time;
     (k) secured or unsecured Indebtedness of Permitted Real Estate Entities in
an aggregate amount not to exceed (i) $25,000,000 prior to entitlement of all or
substantially all of the real property owned by the Permitted Real Estate
Entities, (ii) $62,500,000 to the extent (A) both Parcel 1 and Parcel 2 as set
forth on Schedule 1.1(f) are entitled, (B) Parcel 3 as set forth on
Schedule 1.1(f) is entitled or (C) other real property with a documented value
substantially equal to the values of the real property set forth in (A) or
(B) above and otherwise acceptable to the Administrative Agent is entitled and,
in each case, released from any material restrictions on development and (iii)
$100,000,000 after entitlement of all or substantially all of the real property
owned by the Permitted Real Estate Entities, in each case, to the extent such
Indebtedness is non-recourse to the Credit Parties (other than the applicable
Permitted Real Estate Entity); and
     (l) Guaranty Obligations in respect of Indebtedness of a Credit Party
(other than a Permitted Real Estate Entity) to the extent such Indebtedness is
permitted to exist

106



--------------------------------------------------------------------------------



 



or be incurred pursuant to this Section 6.1 and any renewal, refinancing or
extension of such Guaranty Obligations to the extent such Indebtedness is
permitted to be renewed, refinanced or extended hereunder; provided that if the
Indebtedness with respect to which such Guaranty Obligations relate is
unsecured, such Guaranty Obligations shall also be unsecured.
     Section 6.2 Liens.
     The Credit Parties will not, nor will they permit any Subsidiary or
Permitted Real Estate Entity to, contract, create, incur, assume or permit to
exist any Lien with respect to any of their respective property or assets of any
kind (whether real or personal, tangible or intangible), whether now owned or
hereafter acquired, except for Permitted Liens.
     Section 6.3 Nature of Business.
     The Credit Parties will not, nor will they permit any Subsidiary to, alter
the character of the business of the Credit Parties and their Subsidiaries,
taken as a whole, in any material respect from that conducted as of the Closing
Date (including the monetization of real estate).
     Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.
     The Credit Parties will not, nor will they permit any Subsidiary to:
     (a) dissolve, liquidate or wind up its affairs, consolidate or merge with
another Person, or sell, transfer, lease or otherwise dispose of its property or
assets or agree to do so at a future time except the following, without
duplication, shall be expressly permitted:
     (i) Specified Sales;
     (ii) the disposition of property or assets as a result of a Recovery Event
to the extent the Net Cash Proceeds therefrom are used to repay Loans pursuant
to Section 2.9(b)(vii) or repair or replace damaged property or to purchase or
otherwise acquire new assets or property in accordance with the terms of Section
2.9(b)(vii);
     (iii) the sale, lease or transfer of property or assets from a Credit Party
to another Credit Party (other than a Permitted Real Estate Entity); provided
that prior to or simultaneously with any such sale, lease or transfer, all
actions required by the Administrative Agent shall be taken to insure the
continued perfection and priority of the Administrative Agent’s Liens on such
property and assets;
     (iv) the consolidation, liquidation or merger of a Credit Party into
another Credit Party (other than a Permitted Real Estate Entity) or any
Subsidiary into a Credit Party (other than a Permitted Real Estate Entity);
provided that (A)

107



--------------------------------------------------------------------------------



 



prior to or simultaneously with any such consolidation, liquidation or merger,
all actions required by the Administrative Agent shall be taken to insure the
continued perfection and priority of the Administrative Agent’s Liens on the
property and assets of each such Credit Party and (B) if such consolidation,
liquidation or merger involves the Borrower, the Borrower shall be the surviving
entity;
     (v) the dissolution, liquidation or winding up of a Subsidiary that is not
a Credit Party; provided that prior to or simultaneously with any such
dissolution, liquidation or winding up, all assets of such Subsidiary are
transferred to a Credit Party (other than a Permitted Real Estate Entity) or, to
the extent required by law or binding contract, a creditor or creditors thereof;
     (vi) the termination of any Hedging Agreement permitted pursuant to Section
6.1;
     (vii) the Borrower and its Subsidiaries may sell or discount, in each case
without recourse and in the ordinary course of business, accounts receivable
arising in the ordinary course of business (A) which are overdue, or (B) which
the Borrower or such Subsidiary may reasonably determine are difficult or
uneconomic to collect but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);
     (viii) the Borrower and its Subsidiaries may license its patents, trade
secrets, know-how and other intellectual property (the “Technology”); provided
that such license shall be assignable to the Administrative Agent or any
assignee of the Administrative Agent without the consent of the licensee and no
such license shall (A) transfer ownership of such Technology to any other Person
or (B) require the Borrower to pay any fees for any such use;
     (ix) the grant of certain rights pertaining to “Aggregates” to Granite
Construction Company pursuant to the Agreement Granting Right to Mine Aggregates
dated November 18, 2004 (the “Granite Agreement”);
     (x) the sale of real property and related assets by Permitted Real Estate
Entities;
     (xi) the sale of any Capital Stock or other equity interests of any
Permitted Real Estate Entity;
     (xii) Permitted Real Estate Sales;
     (xiii) Permitted Real Estate Transfers;

108



--------------------------------------------------------------------------------



 



     (xiv) the sale, transfer or other disposition of any assets that are
obsolete, worn out or no longer useful in any Credit Party’s or Subsidiary’s
business; and
     (xv) the sale, transfer, lease or other disposition of any other assets,
provided that the aggregate Net Cash Proceeds received from the sale of all
assets subject to this subsection which are not reinvested to acquire assets to
be used in such Person’s business shall not exceed $20,000,000 in any fiscal
year of the Borrower;
provided, that, with respect to subsections (i), (ii), (vii), (viii) and
(xv) above, at least 75% of the consideration received therefor by such Credit
Party, Subsidiary or Permitted Real Estate Entity shall be in the form of cash
or Cash Equivalents; and, provided, further, that the non-cash portion of any
such consideration shall be in compliance with the provisions of Section 6.5
hereof; or
     (b) purchase, lease or otherwise acquire (in a single transaction or a
series of related transactions) the property or assets of any Person (other than
purchases or other acquisitions of inventory, leases, materials, property and
equipment in the ordinary course of business, except as otherwise limited or
prohibited herein), except for (i) transactions permitted pursuant to
Section 6.4(a), (ii) Investments permitted pursuant to Section 6.5 and
(iii) Permitted Acquisitions.
     Section 6.5 Advances, Investments and Loans.
     The Credit Parties will not, nor will they permit any Subsidiary to, lend
money or extend credit or make advances to any Person, or purchase or acquire
any stock, obligations or securities of, or any other interest in, or make any
capital contribution to, any Person except for Permitted Investments.
     Section 6.6 Transactions with Affiliates.
     The Credit Parties will not, nor will they permit any Subsidiary or
Permitted Real Estate Entity to, enter into any transaction or series of
transactions (other than compensation, bonus and benefit arrangements for
employees approved by the board of directors of the Borrower, and reasonable and
customary directors’ fees, indemnification and similar arrangements and payments
thereunder), whether or not in the ordinary course of business, with any
officer, director, shareholder or Affiliate other than on terms and conditions
substantially as favorable as would be obtainable in a comparable arm’s-length
transaction with a Person other than an officer, director, shareholder or
Affiliate.
     Section 6.7 Ownership of Subsidiaries; Restrictions.
     The Credit Parties will not, nor will they permit any Subsidiary to,
create, form or acquire any Subsidiaries, except for (a) Material Domestic
Subsidiaries which are joined as Additional Credit Parties in accordance with
the terms hereof, (b) Domestic Subsidiaries formed or acquired

109



--------------------------------------------------------------------------------



 



as a Permitted Investment or otherwise approved by the Administrative Agent and
(c) Foreign Subsidiaries formed or acquired as a Permitted Investment or
otherwise approved by the Administrative Agent; provided that the Credit Parties
and their Subsidiaries may form or otherwise create any Permitted Real Estate
Entity so long as, prior to such formation or creation, the Administrative Agent
is satisfied with the corporate and capital structure of such Permitted Real
Estate Entity. The Credit Parties will not sell, transfer, pledge or otherwise
dispose of any Capital Stock or other equity interests in any of its
Subsidiaries, nor will it permit any of its Subsidiaries to issue, sell,
transfer, pledge or otherwise dispose of any of their Capital Stock or other
equity interests, except in a transaction permitted by Section 6.4(a).
     Section 6.8 Fiscal Year; Organizational Documents; Material Contracts;
Accounting Policies.
     (a) No Credit Party will, nor will they permit any of its Subsidiaries to,
(i) change its fiscal year, (ii) amend, modify or change its articles of
incorporation, certificate of designation (or corporate charter or other similar
organizational document), operating agreement, bylaws (or other similar
document) or other agreements related to its Capital Stock in any respect
adverse to the interests of the Lenders without the prior written consent of the
Required Lenders, (iii) amend, modify, cancel or terminate or fail to renew or
extend (if renewable or extendable by its terms) or permit the amendment,
modification, cancellation or termination of any of its Material Contracts in
any respect materially adverse to the interests of the Lenders without the prior
written consent of the Required Lenders, or (iv) change its state of
incorporation, organization or formation or have more than one state of
incorporation, organization or formation.
     (b) The Borrower shall not, nor shall it permit any of its Subsidiaries to
make or permit to be made any change in accounting policies affecting the
presentation of financial statements or reporting practices from those employed
by it on the date hereof; unless (i) such change is required or permitted by
GAAP and (ii) such change is disclosed to the Lenders through the Administrative
Agent or otherwise.
     Section 6.9 Limitation on Restricted Actions and Impediments to
Foreclosure.
     (a) The Credit Parties will not, nor will they permit any Subsidiary or
Permitted Real Estate Entity to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective any encumbrance or restriction on
the ability of any such Person to (a) pay dividends or make any other
distributions to any Credit Party on its Capital Stock or with respect to any
other interest or participation in, or measured by, its profits, (b) pay any
Indebtedness or other obligation owed to any Credit Party, (c) make loans or
advances to any Credit Party, (d) sell, lease or transfer any of its properties
or assets to any Credit Party, or (e) act as a Guarantor or encumber its assets
to the extent required by the Credit Documents, except (in respect of any of the
matters referred to in clauses (a)-(d) above) for such encumbrances or
restrictions existing under or by reason of (i) this Credit Agreement and the
other Credit Documents, (ii) applicable law and regulations, (iii) any document
or instrument governing Indebtedness incurred pursuant to Section 6.1(c);
provided that any such restriction contained therein relates only to the

110



--------------------------------------------------------------------------------



 



asset or assets constructed or acquired in connection therewith, (iv) any
Permitted Lien or any document or instrument governing any Permitted Lien;
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien, (v) any such encumbrance or
restriction consisting of customary non-assignment provisions in leases or
licenses restricting leasehold interests or licenses, as applicable, entered
into in the ordinary course of business or (vi) with respect to a Permitted Real
Estate Subsidiary, customary provisions in joint venture agreements and other
similar agreements that restrict the transfer of ownership interests in such
joint venture or provisions limiting the disposition or distribution of assets
or property (other than dividends on a pro rata basis based on ownership
percentage), which limitation is applicable only to the assets that are the
subject of such agreements.
     (b) The Credit Parties will not, nor will they permit any Subsidiary or
Permitted Real Estate Entity to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective any encumbrance or restriction on
the ability of the Administrative Agent to foreclose on, or exercise any other
remedy with respect to, the Capital Stock of such Credit Party, Subsidiary or
Permitted Real Estate Entity that is pledged to the Administrative Agent
pursuant to a Security Document in accordance with the terms of the Credit
Documents, except for such encumbrances or restrictions existing under or by
reason of applicable law and regulations.
     Section 6.10 Restricted Payments.
     The Credit Parties will not, nor will they permit any Subsidiary to,
directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) to make dividends payable solely in the same
class of Capital Stock of such Person, (b) to make dividends or other
distributions payable to the Borrower (directly or indirectly through its
Subsidiaries) and, in the case of a Restricted Payment by a Permitted Real
Estate Entity, to the Borrower (directly or indirectly through its Subsidiaries)
and to each other owner of Capital Stock of such Permitted Real Estate Entity on
a pro rata basis based on their relative ownership interests, (c) subject to the
subordination terms of such Subordinated Debt, (i) to make regularly scheduled
interest payments on the Existing Subordinated Notes, (ii) so long as no Event
of Default has occurred and is continuing and no Default or Event of Default
would result therefrom, to refinance the Existing Subordinated Notes on
substantially similar or more favorable terms to the Lenders and on terms
reasonably satisfactory to the Administrative Agent, and (iii) so long as (A) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (B) the Borrower has cash and Cash Equivalents of not less than
$25,000,000 after giving effect to any such Restricted Payments, to redeem (with
funds other than Loan proceeds) the 4.00% Convertible Notes and/or the 2.25%
Convertible Notes to the extent required by the mandatory redemption provisions
of the indentures therefor as in effect on the Closing Date, (d) so long as no
Event of Default has occurred and is continuing and no Default or Event of
Default would result therefrom, to pay earnout obligations incurred as part of
the consideration for a Permitted Acquisition and (e) so long as no Default or
Event of Default has occurred and is continuing and no Default or Event of
Default would result therefrom, to repurchase Capital Stock upon the termination
of employment, death, permanent disability or

111



--------------------------------------------------------------------------------



 



retirement of employees or management in an aggregate amount not to exceed
$2,000,000 annually.
     Section 6.11 Amendment of Subordinated Debt.
     The Credit Parties will not, nor will it permit any Subsidiary to, without
the prior written consent of the Required Lenders, amend, modify, waive or
extend or permit the amendment, modification, waiver or extension of any term of
any document governing or relating to any Subordinated Debt (including, without
limitation, the Existing Subordinated Notes) in a manner that is adverse to the
interests of the Lenders.
     Section 6.12 Sale Leasebacks.
     The Credit Parties will not, nor will they permit any Subsidiary to,
directly or indirectly, become or remain liable as lessee or as a guarantor or
other surety with respect to any lease, whether an operating lease or a Capital
Lease, of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (a) which any Credit Party or any of their Subsidiaries has
sold or transferred or is to sell or transfer to any other Person (other than
the Borrower or any of its Subsidiaries) or (b) which the Borrower or any of its
Subsidiaries intends to use for substantially the same purpose as any other
property which has been or is to be sold or transferred by the Borrower or any
of its Subsidiaries to any Person (other than the Borrower or any of its
Subsidiaries) in connection with such lease, except for such sale leasebacks in
the amount of $15,000,000 in the aggregate during the term of this Agreement.
     Section 6.13 No Further Negative Pledges.
     The Credit Parties will not, nor will they permit any Subsidiary or
Permitted Real Estate Entity to, enter into, assume or become subject to any
agreement prohibiting or otherwise restricting the creation or assumption of any
Lien upon its properties or assets, whether now owned or hereafter acquired, or
requiring the grant of any security for such obligation if security is given for
some other obligation, except (a) pursuant to this Credit Agreement and the
other Credit Documents and (b) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 6.1(c); provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, and (c) in connection with any Permitted Lien
or any document or instrument governing any Permitted Lien; provided that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien.
     Section 6.14 Accounts.
     The Credit Parties and their Significant Subsidiaries will not maintain
deposit and securities accounts (other than pension accounts) with Persons,
other than the Administrative Agent, the Lenders and other Persons that have
entered into a control agreement with the Administrative Agent, in form and
substance satisfactory to the Administrative Agent, with respect to the accounts
held with such Person, that contain an aggregate balance at any time of more
than $10,000,000.

112



--------------------------------------------------------------------------------



 



     Notwithstanding any term of this Article VI (or the definition of any
defined term used in this Article VI) to the contrary and notwithstanding the
status of any Permitted Real Estate Entity as a consolidated Subsidiary of the
Borrower, the negative covenants set forth in this Article VI (other than the
negative covenants set forth in Sections 6.1, 6.2, 6.6, 6.9 and 6.13 and the
defined terms used in such Sections) shall not apply to or be construed to
include any Permitted Real Estate Entity unless such Permitted Real Estate
Entity is a Guarantor hereunder.
ARTICLE VII
EVENTS OF DEFAULT
     Section 7.1 Events of Default.
     An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
     (a) Payment Default. The Borrower shall fail to pay any principal on any
Loan or Note when due (whether at maturity, by reason of acceleration or
otherwise) in accordance with the terms thereof or hereof; or the Borrower shall
fail to reimburse any Revolving Issuing Lender or any Credit-Linked Issuing
Lender, as appropriate, for any LOC Obligations or any Credit-Linked LOC
Obligations when due (whether at maturity, by reason of acceleration or
otherwise) in accordance with the terms hereof; or the Borrower shall fail to
pay any interest on any Loan or Note or any fee or other amount payable
hereunder when due (whether at maturity, by reason of acceleration or otherwise)
in accordance with the terms thereof or hereof and such failure shall continue
unremedied for three (3) Business Days; or any Guarantor shall fail to pay on
the Guaranty in respect of any of the foregoing or in respect of any other
Guaranty Obligations thereunder.
     (b) Misrepresentation. Any representation or warranty made or deemed made
herein, in the Security Documents or in any of the other Credit Documents or
which is contained in any certificate, document or financial or other statement
furnished at any time under or in connection with this Credit Agreement shall
prove to have been incorrect, false or misleading in any material respect on or
as of the date made or deemed made.
     (c) Covenant Default. (i) Any Credit Party shall fail to perform, comply
with or observe any term, covenant or agreement applicable to it contained in
Sections 5.4, 5.7, 5.9 or Article VI hereof; (ii) any Credit Party shall fail to
perform, comply with or observe any term, covenant or agreement applicable to it
contained in Sections 5.1(a), 5.1(b), 5.2(b), 5.2(d) or 5.2(e) and such breach
or failure to comply is not cured within five (5) days of its occurrence or
(iii) any Credit Party shall fail to comply with any other covenant contained in
this Credit Agreement or the other Credit Documents or any other agreement,
document or instrument among any Credit Party, the Administrative Agent and the
Lenders or executed by any Credit Party in favor of the Administrative Agent or

113



--------------------------------------------------------------------------------



 



the Lenders (other than as described in Sections 7.1(a) or 7.1(c)(i) above), and
such breach or failure to comply is not cured within thirty (30) days of its
occurrence.
     (d) Debt Cross-Default. Any Credit Party or any Subsidiary thereof shall
(i) default in any payment of principal of or interest on any Indebtedness
(other than the Loans, Reimbursement Obligations and the Guaranty) in a
principal amount outstanding of at least $5,000,000 for the Credit Parties and
their Subsidiaries in the aggregate beyond any applicable grace period (not to
exceed 30 days), if any, provided in the instrument or agreement under which
such Indebtedness was created; (ii) default in the observance or performance of
any other agreement or condition relating to any Indebtedness (other than the
Loans, Reimbursement Obligations and the Guaranty) in a principal amount
outstanding of at least $5,000,000 in the aggregate for the Credit Parties and
their Subsidiaries or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated
maturity; or (iii) breach or default any Secured Hedging Agreement (subject to
any grace period therein).
     (e) Other Cross-Defaults. The Credit Parties or any of their Subsidiaries
shall default in (i) the payment when due under any Material Contract or (ii) in
the performance or observance, of any obligation or condition of any Material
Contract and such failure to perform or observe such other obligation or
condition results in the termination of such Material Contract.
     (f) Bankruptcy Default. (i) The Credit Parties or any of their Subsidiaries
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to have it judged bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts (provided that the Borrower may wind up or dissolve Subsidiaries in
accordance with the terms of Section 6.4(a)), or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or the Credit Parties or any of
their Subsidiaries shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the any Credit Party or any
of its Subsidiaries any case, proceeding or other action of a nature referred to
in clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days (provided that no Lender shall be
required to make an Extension of Credit during such sixty (60) day period); or
(iii) there shall be commenced against any Credit Party or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or

114



--------------------------------------------------------------------------------



 



bonded pending appeal within sixty (60) days from the entry thereof (provided
that no Lender shall be required to make an Extension of Credit during such
60 day period); or (iv) the Credit Parties or any of their Subsidiaries shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii) or (iii) above;
or (v) the Credit Parties or any of their Subsidiaries shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due. Notwithstanding the foregoing, with respect to any Subsidiary
that is not a Significant Subsidiary, none of the events above shall constitute
a Default or an Event of Default unless such event shall not have been cured by
the Borrower or applicable Subsidiary or waived by the Required Lenders within
sixty (60) days of such event occurring.
     (g) Judgment Default. One or more judgments, orders, decrees or arbitration
awards shall be entered against the Credit Parties or any of their Subsidiaries
involving in the aggregate a liability (to the extent not paid when due or
covered by insurance) of $5,000,000 or more and all such judgments, orders,
decrees or arbitration awards shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within thirty (30) days from the
entry thereof.
     (h) ERISA Default. (i) Any Person shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan (other than a Permitted Lien)
shall arise on the assets of the Borrower, any of its Subsidiaries or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
Trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower, any of its Subsidiaries or any Commonly Controlled Entity shall, or in
the reasonable opinion of the Required Lenders is likely to, incur any liability
in connection with a withdrawal from, or the Insolvency or Reorganization of,
any Multiemployer Plan or (vi) any other similar event or condition shall occur
or exist with respect to a Plan; and in each case in clauses (i) through
(vi) above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect.
     (i) Change of Control. A Change of Control shall have occurred.
     (j) Failure of Credit Documents. This Credit Agreement (including the
Guaranty) or any other Credit Document or any provision hereof or thereof shall
cease to be in full force and effect (other than in accordance with its terms)
or to give the Administrative Agent and/or the Lenders the security interests,
liens, rights, powers and privileges purported to be created thereby, or any
Credit Party or any Person acting by or on behalf of any Credit Party shall
(i) deny or disaffirm any Credit Party’s obligations

115



--------------------------------------------------------------------------------



 



under this Credit Agreement or any other Credit Document or (ii) assert the
invalidity or lack of perfection or priority of any Lien granted to the
Administrative Agent pursuant to the Security Documents.
     (k) Hedging Agreement. Any termination payment shall be due by a Credit
Party under any Hedging Agreement and such amount is not paid within the later
to occur of five (5) Business Days after the due date thereof or the expiration
of grace periods, if any, in such Hedging Agreement.
     (l) Subordinated Debt. Any default (which is not waived or cured within the
applicable period of grace) or event of default shall occur under any
Subordinated Debt (including, without limitation, the Existing Subordinated
Notes) or the subordination provisions contained therein shall cease to be in
full force and effect or to give the Lenders the rights, powers and privileges
purported to be created thereby.
     Section 7.2 Acceleration; Remedies.
     Upon the occurrence and during the continuation of an Event of Default,
then, and in any such event, (a) if such event is a Bankruptcy Event (other than
a Subsidiary that is not a Significant Subsidiary), automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon), and all other amounts under the Credit Documents (including without
limitation the maximum amount of all contingent liabilities under Letters of
Credit) shall immediately become due and payable, and the Borrower shall
immediately pay to the Administrative Agent cash collateral as security for the
Revolving LOC Obligations and the Credit-Linked LOC Obligations for subsequent
drawings under then outstanding Revolving Letters of Credit and Credit-Linked
Letters of Credit in an amount equal to the maximum amount which may be drawn
under such Letters of Credit then outstanding, and (b) if such event is any
other Event of Default, subject to the terms of Section 8.5, with the written
consent of the Required Lenders, the Administrative Agent may, or upon the
written request of the Required Lenders, the Administrative Agent shall, take
any or all of the following actions: (i) by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; (ii) by notice of default to the Borrower declare the
Loans (with accrued interest thereon) and all other amounts owing under this
Credit Agreement and the Notes to be due and payable forthwith and direct the
Borrower to pay to the Administrative Agent cash collateral as security for the
Revolving LOC Obligations and Credit-Linked LOC Obligations for subsequent
drawings under then outstanding Revolving Letters of Credit or Credit-Linked
Letters of Credit in an amount equal to the maximum amount of which may be drawn
under such Letters of Credit then outstanding, whereupon the same shall
immediately become due and payable; and/or (iii) exercise on behalf of the
Lenders all of its other rights and remedies under this Credit Agreement, the
other Credit Documents and applicable law. Except as expressly provided above in
this Section 7.2, presentment, demand, protest and all other notices of any kind
are hereby expressly waived by the Credit Parties

116



--------------------------------------------------------------------------------



 



ARTICLE VIII
THE ADMINISTRATIVE AGENT
     Section 8.1 Appointment and Authority.
     Each of the Lenders and the Issuing Lender hereby irrevocably appoints
Wachovia to act on its behalf as the Administrative Agent hereunder and under
the other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and neither the Borrower nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions.
     Section 8.2 Nature of Duties.
     Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.
     The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Credit Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
     Section 8.3 Exculpatory Provisions.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated

117



--------------------------------------------------------------------------------



 



hereby or by the other Credit Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Credit Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Credit Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     Section 8.4 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action

118



--------------------------------------------------------------------------------



 



taken or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
     Section 8.5 Notice of Default.
     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.
     Section 8.6 Non-Reliance on Administrative Agent and Other Lenders.
     Each Lender and the Issuing Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of any Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.
     Section 8.7 Indemnification.
     The Lenders agree to indemnify the Administrative Agent, the Issuing
Lender, and the Swingline Lender in its capacity hereunder and their Affiliates
and their respective officers, directors, agents and employees (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective Commitment Percentages
in effect on the date on which indemnification is sought under this Section,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Credit Party

119



--------------------------------------------------------------------------------



 



Obligations) be imposed on, incurred by or asserted against any such indemnitee
in any way relating to or arising out of any Credit Document or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by any such
indemnitee under or in connection with any of the foregoing; provided, however,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from such indemnitee’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction. The agreements in this Section shall survive the termination of
this Agreement and payment of the Notes, any Reimbursement Obligation and all
other amounts payable hereunder.
     Section 8.8 Administrative Agent in Its Individual Capacity.
     The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
     Section 8.9 Successor Administrative Agent.
     The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, or an Affiliate of any
such bank. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents (except
that in the case of any Collateral held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Credit Documents, the
retiring Administrative Agent shall continue to hold such Collateral until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be

120



--------------------------------------------------------------------------------



 



discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Section 9.5 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     Section 8.10 Collateral and Guaranty Matters.
     (a) The Lenders irrevocably authorize and direct the Administrative Agent:
     (i) to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document (i) upon termination of the
Revolving Commitments and payment in full of all Credit Party Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit, (ii) that is transferred or to be transferred as part
of or in connection with any sale or other disposition permitted under
Section 6.4 or otherwise pursuant to this Credit Agreement, or (iii) subject to
Section 9.1, if approved, authorized or ratified in writing by the Required
Lenders;
     (ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
Collateral that is permitted by Section 6.2; and
     (iii) to release any Guarantor from its obligations under the applicable
Guaranty if such Person ceases to be a Guarantor as a result of a transaction
permitted hereunder, including, without limitation, the release of any Permitted
Real Estate Entity as a Guarantor in accordance with the terms of Section 5.10.
     (b) In connection with a termination or release pursuant to this Section,
the Administrative Agent shall promptly execute and deliver to the applicable
Credit Party, at the Borrower’s expense, all documents that the applicable
Credit Party shall reasonably request to evidence such termination or release.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section.

121



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
     Section 9.1 Amendments, Waivers and Release of Collateral.
     Neither this Credit Agreement, nor any of the Notes, nor any of the other
Credit Documents, nor any terms hereof or thereof may be amended, supplemented,
waived or modified except in accordance with the provisions of this Section nor
may the Borrower or any Guarantor be released except in accordance with the
provisions of this Section 9.1. The Required Lenders may, or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (a) enter into with the Borrower or any other Credit Party written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Credit Agreement or
the other Credit Documents or changing in any manner the rights of the Lenders
or of the Borrower or any other Credit Party hereunder or thereunder (it being
understood that the Guarantor’s consent shall not be required for any amendment
to any Credit Document other than amendments to Article X of this Credit
Agreement) or (b) waive, on such terms and conditions as the Required Lenders
may specify in such instrument, any of the requirements of this Credit Agreement
or the other Credit Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
waiver, supplement, modification or release shall:
     (i) reduce the amount or extend the scheduled date of maturity of any Loan
or Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with a waiver of interest at the
increased post-default rate set forth in Section 2.11(a) which shall be
determined by a vote of the Required Lenders) or extend the scheduled date of
any payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; provided that, it is understood and agreed that no
waiver, reduction or deferral of a mandatory prepayment required pursuant to
Section 2.9(b), nor any amendment of Section 2.9(b) or the definitions of Asset
Disposition, Debt Issuance, Equity Issuance, Permitted Real Estate Sale,
Permitted Real Estate Transfer, Permitted Real Estate Entity Distribution,
Excess Cash Flow, or Recovery Event, shall constitute a reduction of the amount
of, or an extension of the scheduled date of, any principal installment of any
Loan or Note; or
     (ii) amend, modify or waive any provision of this Section 9.1 or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or
     (iii) amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent; or
     (iv) release the Borrower or all or substantially all of the Guarantors
from their respective obligations hereunder or under the Guaranty, without the
written consent of all of the Lenders and any Hedging Agreement Provider; or

122



--------------------------------------------------------------------------------



 



     (v) release all or substantially all of the Collateral without the written
consent of all of the Secured Parties; or
     (vi) subordinate the Loans to any other Indebtedness without the written
consent of all of the Lenders; or
     (vii) permit a Letter of Credit to have an original expiry date more than
twelve (12) months from the date of issuance without the consent of each of the
Revolving Lenders or Credit-Linked Lenders, as applicable; provided, that the
expiry date of any Letter of Credit may be extended in accordance with the terms
of Section 2.2(a) or Section 2.5(a), as applicable; or
     (viii) permit the Borrower to assign or transfer any of its rights or
obligations under this Credit Agreement or other Credit Documents; or
     (ix) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders without the
written consent of the Required Lenders or all the Lenders as appropriate; or
     (x) amend, modify or waive the order in which Credit Party Obligations are
paid in Section 2.9(b)(x) or the pro rata treatment of payments in
Section 2.13(a), without the written consent of each Lender directly affected
thereby; provided that, notwithstanding the foregoing, such order or treatment
may be modified without the consent of each Lender directly affected thereby
(but with the consent of the Required Lenders) to permit additional extensions
of credit constituting (A) term loans to share ratably with the Term Loan in the
application of repayment or prepayments pursuant to Section 2.9 or Section 2.13
with the consent of the Required Lenders, or (B) revolving loans to share
ratably with the Revolving Loans in the application of repayments or prepayments
pursuant to Section 2.9 or Section 2.13 with the consent of the Required
Lenders; or
     (xi) amend, modify or waive the order in which Credit Party Obligations are
paid in Section 2.13(b) or the definition of “Credit Party Obligations” to
delete or otherwise modify the treatment of any obligations referenced in such
definition without the written consent of each Secured Party directly affected
thereby; provided that, notwithstanding the foregoing, such order may be
modified without the consent of each Secured Party directly affected thereby to
permit additional extensions of credit approved by the Required Lenders to share
ratably with the Credit Party Obligations; or
     (xii) amend, modify or waive the definition of “Secured Hedging Agreement”,
“Hedging Agreement Provider” or “Secured Party” without the consent of each
Hedging Agreement Provider; or

123



--------------------------------------------------------------------------------



 



     (xiii) without the written consent of the Revolving Lenders holding in the
aggregate more than 50% of the Revolving Commitments (or if the Revolving
Commitments have been terminated, 50% of the outstanding Revolving Loans and
Revolving Participation Interests), amend, modify or waive any provision
specific to the revolving credit facility, swingline subfacility and revolving
letter of credit subfacility provided under Sections 2.1, 2.2 and 2.3; or
     (xiv) without the written consent of the Credit-Linked Lenders holding in
the aggregate more than 50% of the Credit-Linked Commitments (or if the
Credit-Linked Commitments have been terminated, 50% of the outstanding Term
Loans and Credit-Linked Participation Interests), amend, modify or waive any
provision specific to the credit-linked facilities provided under Sections 2.4
and 2.5.
     provided, further, that no amendment, waiver or consent affecting the
rights or duties of the Administrative Agent, any Issuing Lender or the
Swingline Lender under any Credit Document shall in any event be effective,
unless in writing and signed by the Administrative Agent, such Issuing Lender
and/or the Swingline Lender, as applicable, in addition to the Lenders required
hereinabove to take such action.
     Any such waiver, any such amendment, supplement or modification and any
such release shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the other Credit Parties, the Lenders, the Administrative
Agent and all future holders of the Notes. In the case of any waiver, the
Borrower, the other Credit Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
outstanding Loans and Notes and other Credit Documents, and any Default or Event
of Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
     Notwithstanding any of the foregoing to the contrary, the consent of the
Credit Parties shall not be required for any amendment, modification or waiver
of the provisions of Article VIII (other than the provisions of Section 8.9);
provided, however, that the Administrative Agent will provide written notice to
the Borrower of any such amendment, modification or waiver.
     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.
     Section 9.2 Notices.
     Except as otherwise provided in Article II, all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made (a) when delivered by
hand, (b) when transmitted via telecopy (or other facsimile device) to the

124



--------------------------------------------------------------------------------



 



number set out herein or (c) the day following the day on which the same has
been delivered prepaid to a reputable national overnight air courier service, in
each case, addressed as follows in the case of the Borrower, the other Credit
Parties and the Administrative Agent, and as set forth on Schedule 9.2 in the
case of the Lenders, or to such other address as may be hereafter notified by
the respective parties hereto and any future holders of the Notes:

     
The Borrower and the other Credit Parties:
  GenCorp Inc.
 
  P.O. Box 537012
 
  Sacramento, CA 95813-7012
 
  Attention: Chief Financial Officer
 
  Telephone: (916) 351-8585
 
  Telecopier: (916) 351-8668
 
   
With a copy to:
  S. Kay McNab
 
  Winston & Strawn LLP
 
  35 W. Wacker Drive
 
  Chicago, Illinois 60601-9703
 
  Telephone: (312) 558-5959
 
  Telecopier: (312) 558-5700
 
   
The Administrative
Agent:
  Wachovia Bank, National Association, as Administrative Agent
 
  Charlotte Plaza
 
  201 South College Street, CP8
 
  Charlotte, North Carolina 28288-0680
 
  Attention: Syndication Agency Services
 
  Telecopier: (704) 388-2833
 
  Telephone: (704) 715-2210
 
   
with a copy to:
  Wachovia Bank, National Association
 
  One South Broad
 
  Mailcode PA4843
 
  Philadelphia, Pennsylvania 19107
 
  Attention: William F. Fox
 
  Telecopier: (267) 321-6700
 
  Telephone: (267) 321-6612

provided, that notices given by the Borrower pursuant to Section 2.1 or
Section 2.12 hereof shall be effective only upon receipt thereof by the
Administrative Agent.
     Notices to a Lender shall be delivered to it at its address (or telecopier
number) set forth in its Administrative Questionnaire.

125



--------------------------------------------------------------------------------



 



     Section 9.3 No Waiver; Cumulative Remedies.
     No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     Section 9.4 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all amounts owing hereunder and under any Notes have been paid in
full.
     Section 9.5 Payment of Expenses and Taxes; Indemnity.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), and shall pay all reasonable fees and time charges and
disbursements for attorneys who may be employees of the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Lender and the Swingline Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or Swingline Loan or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender, any
Issuing Lender or the Swingline Lender (including the reasonable fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
Issuing Lender), and shall pay all fees and time charges for attorneys who may
be employees of the Administrative Agent, any Lender, any Issuing Lender or the
Swingline Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Credit Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, the Issuing
Lender and the Swingline Lender, and each Related Party of any of the foregoing
Persons (each such

126



--------------------------------------------------------------------------------



 



Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Credit Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any liability under Environmental
Law related in any way to the Borrower or any of its Subsidiaries, or (iv) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Credit Party, and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (B) result from a claim
brought by the Borrower or any other Credit Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Credit Document, if the Borrower or such Credit Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), any Issuing Lender, Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), any Issuing Lender, Swingline Lender or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), any Issuing Lender or Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), any Issuing Lender or Swingline
Lender in connection with such capacity.

127



--------------------------------------------------------------------------------



 



     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby.
     (e) Payments. All amounts due under this Section shall be payable
promptly/not later than five (5) days after demand therefor.
     Section 9.6 Successors and Assigns; Participations; Purchasing Lenders.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

128



--------------------------------------------------------------------------------



 



     (B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $3,000,000, in the case of any assignment in
respect of a revolving facility, or $1,000,000, in the case of any assignment in
respect of a term facility, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).
     (ii) Proportionate Amounts.
     (A) Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Tranches on a non-pro rata basis.
     (B) With respect to an assignment by a Credit-Linked Lender, such
assignment shall be made on a pro rata basis among such Credit-Linked Lender’s
Credit-Linked LOC Commitment and outstanding Term Loan.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) a Revolving Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) a Term Loan
Commitment to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund.

129



--------------------------------------------------------------------------------



 



     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.17 and 9.5 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Charlotte,
North Carolina a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the

130



--------------------------------------------------------------------------------



 



Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders, Issuing Lender
and Swingline Lender shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant. Subject
to paragraph (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.17 and 2.18 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.7 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.17 and 2.19 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.19 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.19 as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) The Credit-Linked Deposit funded by any Credit-Linked Lender pursuant
to Section 2.6 shall not be released in connection with any assignment of its
Credit-Linked Commitment but shall instead be purchased by the relevant assignee
and continue to be held for application in accordance with the terms of
Section 2.6 in respect of the Credit-Linked Commitment assigned to such
assignee.
     Section 9.7 Right of Set-off; Sharing of Payments.
     (a) If an Event of Default shall have occurred and be continuing, each
Lender, each Issuing Lender, and each of their respective Affiliates is hereby
authorized at any

131



--------------------------------------------------------------------------------



 



time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such
Issuing Lender or any such Affiliate to or for the credit or the account of the
Borrower or any other Credit Party against any and all of the obligations of the
Borrower or such Credit Party now or hereafter existing under this Agreement or
any other Credit Document to such Lender or such Issuing Lender, irrespective of
whether or not such Lender or such Issuing Lender shall have made any demand
under this Agreement or any other Credit Document and although such obligations
of the Borrower or such Credit Party may be contingent or unmatured or are owed
to a branch or office of such Lender or such Issuing Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, each Issuing Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Lender or their respective
Affiliates may have. Each Lender and each Issuing Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     (b) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
     (ii) the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).
     (c) Each Credit Party consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation

132



--------------------------------------------------------------------------------



 



pursuant to the foregoing arrangements may exercise against each Credit Party
rights of setoff and counterclaim with respect to such participation as fully as
if such Lender were a direct creditor of each Credit Party in the amount of such
participation.
     Section 9.8 Table of Contents and Section Headings.
     The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.
     Section 9.9 Counterparts.
     (a) Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Subject to the provisions set forth in Section 4.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or email shall be effective as delivery of a manually executed
counterpart of this Agreement.
     (b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     Section 9.10 Integration; Effectiveness; Continuing Agreement.
     (a) This Credit Agreement, together with the other Credit Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Credit Agreement and those of any other Credit Document, the provisions of
this Credit Agreement shall control; provided that the inclusion of supplemental
rights or remedies in favor of the Administrative Agent or the Lenders in any
other Credit Document shall not be deemed a conflict with this Credit Agreement.
Each Credit Document was drafted with the joint

133



--------------------------------------------------------------------------------



 



participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.
     (b) This Credit Agreement shall become effective at such time when all of
the conditions set forth in Section 4.1 have been satisfied or waived by the
Lenders and it shall have been executed by the Borrower, the Guarantors and the
Administrative Agent, and the Administrative Agent shall have received copies
hereof (telefaxed or otherwise) which, when taken together, bear the signatures
of each Lender, and thereafter this Credit Agreement shall be binding upon and
inure to the benefit of the Borrower, the Guarantors, the Administrative Agent
and each Lender and their respective successors and permitted assigns.
     (c) This Credit Agreement shall be a continuing agreement and shall remain
in full force and effect until all Loans, Revolving LOC Obligations,
Credit-Linked LOC Obligations, interest, fees and other Credit Party Obligations
(other than those obligations that expressly survive the termination of this
Credit Agreement) have been paid in full and all Commitments and Letters of
Credit have been terminated. Upon termination, the Credit Parties shall have no
further obligations (other than those obligations that expressly survive the
termination of this Credit Agreement) under the Credit Documents and the
Administrative Agent shall, at the request and expense of the Borrower, deliver
all the Collateral in its possession to the Borrower and release all Liens on
the Collateral; provided that should any payment, in whole or in part, of the
Credit Party Obligations be rescinded or otherwise required to be restored or
returned by the Administrative Agent or any Lender, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, then the Credit
Documents shall automatically be reinstated and all Liens of the Administrative
Agent shall reattach to the Collateral and all amounts required to be restored
or returned and all costs and expenses incurred by the Administrative Agent or
any Lender in connection therewith shall be deemed included as part of the
Credit Party Obligations.
     Section 9.11 Severability.
     Any provision of this Credit Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     Section 9.12 Governing Law.
     This Credit Agreement and the Notes and the rights and obligations of the
parties under this Credit Agreement and the Notes shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

134



--------------------------------------------------------------------------------



 



     Section 9.13 Consent to Jurisdiction and Service of Process.
     (a) Consent to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of New York and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Credit Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York sitting State court or,
to the fullest extent permitted by applicable law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Credit Document shall affect any right that the
Administrative Agent, any Lender or the Issuing Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Credit
Document against the Borrower or any other Credit Party or its properties in the
courts of any jurisdiction.
     (b) Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 9.2. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
     (c) Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
     Section 9.14 Confidentiality.
     Each of the Administrative Agent, the Lenders and the Issuing Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, trustees, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder, under any other Credit Document or Secured Hedging Agreement
or any action or proceeding relating to this Agreement, any other Credit
Document or Secured Hedging Agreement or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially

135



--------------------------------------------------------------------------------



 



the same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) (i) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (ii) an investor or prospective investor in securities issued by an
Approved Fund that also agrees that Information shall be used solely for the
purpose of evaluating an investment in such securities issued by the Approved
Fund, (iii) a trustee, collateral manager, servicer, backup servicer, noteholder
or secured party in connection with the administration, servicing and reporting
on the assets serving as collateral for securities issued by an Approved Fund,
or (iv) a nationally recognized rating agency that requires access to
information regarding the Credit Parties, the Loans and Credit Documents in
connection with ratings issued in respect of securities issued by an Approved
Fund (in each case, it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (h) with the consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any Issuing Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Lender on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     Section 9.15 Acknowledgments.
     The Borrower and the other Credit Parties each hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;
     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and
     (c) no joint venture exists among the Lenders or among the Borrower or the
other Credit Parties and the Lenders.

136



--------------------------------------------------------------------------------



 



     Section 9.16 Waivers of Jury Trial; Waiver of Consequential Damages.
     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 9.17 Patriot Act Notice.
     Each Lender and the Administrative Agent (for itself and not on behalf of
any other party) hereby notifies the Borrower that, pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Credit Parties, which information includes
the name and address of the Borrower and the other Credit Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and the other Credit Parties in accordance
with the Patriot Act.
ARTICLE X
GUARANTY
     Section 10.1 The Guaranty.
     In order to induce the Lenders to enter into this Credit Agreement and any
Hedging Agreement Provider to enter into any Secured Hedging Agreement and to
extend credit hereunder and thereunder and in recognition of the direct benefits
to be received by the Guarantors from the Extensions of Credit hereunder and any
Secured Hedging Agreement, each of the Guarantors hereby agrees with the
Administrative Agent, the Lenders and the Hedging Agreement Providers as
follows: each Guarantor hereby unconditionally and irrevocably jointly and
severally guarantees as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, by acceleration or otherwise, of
any and all indebtedness of the Borrower to the Administrative Agent, the
Lenders and the Hedging Agreement Providers. If any or all of the indebtedness
becomes due and payable hereunder or under any Secured Hedging Agreement, each
Guarantor unconditionally promises to pay such indebtedness to the
Administrative Agent, the Secured Parties or their respective order, or demand,
together with any and all reasonable expenses which may be incurred by the

137



--------------------------------------------------------------------------------



 



Administrative Agent or the Secured Parties in collecting any of the Credit
Party Obligations. The word “indebtedness” is used in this Article X in its most
comprehensive sense and means any and all advances, debts, obligations and
liabilities of the Borrower arising in connection with this Credit Agreement,
the other Credit Documents or any Secured Hedging Agreement, including
specifically all Credit Party Obligations, in each case, heretofore, now, or
hereafter made, incurred or created, whether voluntarily or involuntarily,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
whether or not such indebtedness is from time to time reduced, or extinguished
and thereafter increased or incurred, whether the Borrower may be liable
individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.
     Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the obligations of a Guarantor
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation,
Bankruptcy Laws).
     Section 10.2 Bankruptcy.
     Additionally, each of the Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all Credit Party
Obligations of the Borrower to the Secured Parties whether or not due or payable
by the Borrower upon the occurrence of any of the events specified in
Section 7.1(f), and unconditionally promises to pay such Credit Party
Obligations to the Administrative Agent for the account of the Secured Parties,
or order, on demand, in lawful money of the United States. Each of the
Guarantors further agrees that to the extent that the Borrower or a Guarantor
shall make a payment or a transfer of an interest in any property to the
Administrative Agent or any Secured Party, which payment or transfer or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
or otherwise is avoided, and/or required to be repaid to the Borrower or a
Guarantor, the estate of the Borrower or a Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.
     Section 10.3 Nature of Liability.
     The liability of each Guarantor hereunder is exclusive and independent of
any security for or other guaranty of the Credit Party Obligations of the
Borrower whether executed by any such Guarantor, any other guarantor or by any
other party, and no Guarantor’s liability hereunder shall be affected or
impaired by (a) any direction as to application of payment by the Borrower or by
any other party, or (b) any other continuing or other guaranty, undertaking
(except to the extent received and applied to the reduction by payment of the
Credit Party Obligations)or maximum liability of a guarantor or of any other
party as to the Credit Party Obligations of the Borrower, or (c) any payment on
or in reduction of any such other guaranty or undertaking, or

138



--------------------------------------------------------------------------------



 



(d) any dissolution, termination or increase, decrease or change in personnel by
the Borrower, or (e) any payment made to the Administrative Agent or any Secured
Party on the Credit Party Obligations which the Administrative Agent or such
Secured Party repays the Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each of the Guarantors waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.
     Section 10.4 Independent Obligation.
     The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor or the Borrower, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor or the Borrower and whether or not
any other Guarantor or the Borrower is joined in any such action or actions.
     Section 10.5 Authorization.
     Each of the Guarantors authorizes the Administrative Agent and each Secured
Party without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to (a) renew, compromise, extend, increase,
accelerate or otherwise change the time for payment of, or otherwise change the
terms of the Credit Party Obligations or any part thereof in accordance with
this Agreement and any Secured Hedging Agreement, as applicable, including any
increase or decrease of the rate of interest thereon, (b) take and hold security
from any Guarantor or any other party for the payment of this Guaranty or the
Credit Party Obligations and exchange, enforce waive and release any such
security, (c) apply such security and direct the order or manner of sale thereof
as the Administrative Agent and the Lenders in their discretion may determine
and (d) release or substitute any one or more endorsers, Guarantors, the
Borrower or other obligors.
     Section 10.6 Reliance.
     It is not necessary for the Administrative Agent or any Secured Party to
inquire into the capacity or powers of the Borrower or the officers, directors,
members, partners or agents acting or purporting to act on its behalf, and any
Credit Party Obligations made or created in reliance upon the professed exercise
of such powers shall be guaranteed hereunder.
     Section 10.7 Waiver.
     (a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent or
any Secured Party to (i) proceed against the Borrower, any other guarantor or
any other party, (ii) proceed against or exhaust any security held from the
Borrower, any other guarantor or any other party, or (iii) pursue any other
remedy in the Administrative Agent’s or any Secured Party’s power whatsoever.
Each of the Guarantors waives any defense based on or arising out of any defense
of the Borrower, any other guarantor or any other party

139



--------------------------------------------------------------------------------



 



other than payment in full of the Credit Party Obligations (other than
contingent indemnity obligations), including without limitation any defense
based on or arising out of the disability of the Borrower, any other guarantor
or any other party, or the unenforceability of the Credit Party Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of the Borrower other than payment in full of the Credit Party
Obligations. The Administrative Agent may, at its election, foreclose on any
security held by the Administrative Agent by one or more judicial or nonjudicial
sales (to the extent such sale is permitted by applicable law), or exercise any
other right or remedy the Administrative Agent or any Lender may have against
the Borrower or any other party, or any security, without affecting or impairing
in any way the liability of any Guarantor hereunder except to the extent the
Credit Party Obligations have been paid in full and the Commitments have been
terminated. Each of the Guarantors waives any defense arising out of any such
election by the Administrative Agent or any of the Lenders, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantors against the Borrower or
any other party or any security.
     (b) Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations. Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.
     (c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code, or otherwise) to
the claims of any Secured Party against the Borrower or any other guarantor of
the Credit Party Obligations of the Borrower owing to such Secured Party
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of this Guaranty until such time as
the Credit Party Obligations shall have been paid in full and the Commitments
have been terminated. Each of the Guarantors hereby further agrees not to
exercise any right to enforce any other remedy which the Administrative Agent or
any Secured Party now have or may hereafter have against any Other Party, any
endorser or any other guarantor of all or any part of the Credit Party
Obligations of the Borrower and any benefit of, and any right to participate in,
any security or collateral given to or for the benefit of the Secured Parties to
secure payment of the Credit Party Obligations of the Borrower until such time
as the Credit Party Obligations (other than contingent indemnity obligations)
shall have been paid in full and the Commitments have been terminated.

140



--------------------------------------------------------------------------------



 



     Section 10.8 Limitation on Enforcement.
     The Secured Parties agree that this Guaranty may be enforced only by the
action of the Administrative Agent acting upon the instructions of the Required
Secured Parties and that no Secured Party shall have any right individually to
seek to enforce or to enforce this Guaranty, it being understood and agreed that
such rights and remedies may be exercised by the Administrative Agent for the
benefit of the Secured Parties under the terms of this Credit Agreement and
under any Secured Hedging Agreement. The Secured Parties further agree that this
Guaranty may not be enforced against any director, officer, employee or
stockholder of the Guarantors.
     Section 10.9 Confirmation of Payment.
     The Administrative Agent and the Lenders will, upon request after payment
of the indebtedness and obligations which are the subject of this Guaranty and
termination of the Commitments relating thereto, confirm to the Borrower, the
Guarantors or any other Person that such indebtedness and obligations have been
paid and the Commitments relating thereto terminated, subject to the provisions
of Section 10.2.
[REMAINDER OF PAGE INTENTIONALLY BLANK]

141



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be duly executed and delivered by its proper and duly authorized officers as of
the day and year first above written.

              BORROWER:   GENCORP INC.,
an Ohio corporation    
 
           
 
  By:   /s/ William M. Lau    
 
           
 
  Name:   William M. Lau    
 
  Title:   Vice President and Treasurer    

              GUARANTORS:   AEROJET-GENERAL CORPORATION,
an Ohio corporation    
 
           
 
  By:   /s/ William M. Lau    
 
           
 
  Name:   William M. Lau    
 
  Title:   Vice President and Treasurer    

                  AEROJET ORDNANCE TENNESSEE, INC.,
a Tennessee corporation    
 
           
 
  By:   /s/ Diane L. Wallace    
 
           
 
  Name:   Diane L. Wallace    
 
  Title:   Vice President    

AMENDED AND RESTATED CREDIT AGREEMENT
GENCORP INC.

 



--------------------------------------------------------------------------------



 



             
ADMINISTRATIVE AGENT
            AND LENDERS:   WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender    
 
           
 
  By:   /s/ William F. Fox    
 
           
 
  Name:   William F. Fox    
 
  Title:   Director    

AMENDED AND RESTATED CREDIT AGREEMENT
GENCORP INC.

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.,
as Syndication Agent and as a Lender    
 
           
 
  By:   /s/ Richard C. Smith    
 
           
 
  Name:   RICHARD C. SMITH    
 
  Title:   EXECUTIVE DIRECTOR    

AMENDED AND RESTATED CREDIT AGREEMENT
GENCORP INC.

 



--------------------------------------------------------------------------------



 



                  Wells Fargo Bank, National Association
as a Lender    
 
           
 
  By:   /s/ D M Contreras    
 
           
 
  Name:   D M Contreras    
 
  Title:   Vice President    

AMENDED AND RESTATED CREDIT AGREEMENT
GENCORP INC.

 



--------------------------------------------------------------------------------



 



                  National City Bank
as a Lender    
 
           
 
  By:   /s/ Tom Gurbach    
 
           
 
  Name:   Tom Gurbach    
 
  Time:   Vice President    

AMENDED AND RESTATED CREDIT AGREEMENT
GENCORP INC.

 



--------------------------------------------------------------------------------



 



                  CIT Group/Equipment Finance
as a Lender    
 
           
 
  By:   /s/ Anbrew Giangrave    
 
           
 
  Name:   ANBREW GIANGRAVE    
 
  Title:   MANAGING DIRECTOR    
 
      CIT GROUP    

AMENDED AND RESTATED CREDIT AGREEMENT
GENCORP INC.

 